 

Exhibit 10.6

 

 

 

 



 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 29, 2012

 

among

PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON LLC, and
PACIFIC ETHANOL MAGIC VALLEY, LLC,
as Borrowers,

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent,

THE LENDERS REFERRED TO HEREIN,

WELLS FARGO BANK, N.A.,
as Administrative Agent for the Lenders,

WELLS FARGO BANK, N.A.,
as Collateral Agent for the Senior Secured Parties,

and

AMARILLO NATIONAL BANK,
as Accounts Bank

 

 



 

 

 

TABLE OF CONTENTS



  Page     ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms
2 Section 1.02 Principles of Interpretation 2 Section 1.03 UCC Terms 3 Section
1.04 Accounting and Financial Determinations 3 Section 1.05 Joint and Several 3
    ARTICLE II COMMITMENTS AND BORROWING 4 Section 2.01 Term Loans 4 Section
2.02 Revolving Loans 5 Section 2.03 Prior Credit Agreement and Original Credit
Agreement Letters of Credit 5 Section 2.04 Notice of Fundings 5 Section 2.05
Funding of Revolving Loans 6 Section 2.06 Evidence of Indebtedness 7 Section
2.07 Termination or Reduction of Commitments 8 Section 2.08 Defaulting Lenders 8
    ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 9 Section 3.01
Repayment of Loan Fundings 9 Section 3.02 Interest Payment Dates 9 Section 3.03
Interest Rates 10 Section 3.04 Default Interest Rate 11 Section 3.05 Interest
Rate Determination 12 Section 3.06 Computation of Interest and Fees 12 Section
3.07 Optional Prepayment 12 Section 3.08 Mandatory Prepayment 15 Section 3.09
Time and Place of Payments 19 Section 3.10 Fundings and Payments Generally 20
Section 3.11 Fees 20 Section 3.12 Pro rata Treatment 21 Section 3.13 Sharing of
Payments 22 Section 3.14 Termination of Interest Rate Protection Agreement in
Connection with Any Prepayment 22 Section 3.15 Prepayment Premium 23     ARTICLE
IV EURODOLLAR RATE AND TAX PROVISIONS 24 Section 4.01 Eurodollar Rate Lending
Unlawful 24 Section 4.02 Inability to Determine Eurodollar Rates 24 Section 4.03
Increased Eurodollar Loan Costs 25 Section 4.04 Obligation to Mitigate 25
Section 4.05 Funding Losses 26 Section 4.06 Increased Capital Costs 26 Section
4.07 Taxes 26

 



i

 

 

  

ARTICLE V REPRESENTATIONS AND WARRANTIES 28 Section 5.01 Organization; Power and
Compliance with Law 28 Section 5.02 Due Authorization; Non-Contravention 28
Section 5.03 Governmental Approvals 29 Section 5.04 Investment Company Act 29
Section 5.05 Validity of Financing Documents 29 Section 5.06 Financial
Information 29 Section 5.07 No Material Adverse Effect 30 Section 5.08 Project
Compliance 30 Section 5.09 Litigation 30 Section 5.10 Sole Purpose Nature;
Business 30 Section 5.11 Contracts 30 Section 5.12 Collateral 31 Section 5.13
Ownership of Properties 32 Section 5.14 Taxes 33 Section 5.15 Patents,
Trademarks, Etc. 33 Section 5.16 ERISA Plans 33 Section 5.17 Property Rights,
Utilities, Supplies Etc. 33 Section 5.18 No Defaults 33 Section 5.19
Environmental Warranties 34 Section 5.20 Regulations T, U and X 35 Section 5.21
Accuracy of Information 35 Section 5.22 Indebtedness 35 Section 5.23
Separateness 35 Section 5.24 Subsidiaries 36 Section 5.25 Foreign Assets Control
Regulations, Etc. 36 Section 5.26 Employment Matters 36 Section 5.27 Solvency 36
Section 5.28 Legal Name and Place of Business 36 Section 5.29 No Brokers 37
Section 5.30 Insurance 37 Section 5.31 Accounts 37 Section 5.32 Interest Rate
Protection Agreements 37     ARTICLE VI CONDITIONS PRECEDENT 37 Section 6.01
Conditions to Closing 37 Section 6.02 Conditions to All Fundings 38     ARTICLE
VII COVENANTS 39 Section 7.01 Affirmative Covenants 39 Section 7.02 Negative
Covenants 45 Section 7.03 Reporting Requirements 52

 



ii

 

 

 

ARTICLE VIII PROJECT ACCOUNTS 56 Section 8.01 Establishment of Project Accounts
56 Section 8.02 Deposits into and Withdrawals from Project Accounts 57 Section
8.03 Revenue Account 59 Section 8.04 Operating Account 64 Section 8.05
Maintenance Capital Expense Account 64 Section 8.06 Debt Service Reserve Account
64 Section 8.07 Insurance and Condemnation Proceeds Accounts 65 Section 8.08
Extraordinary Proceeds Account 68 Section 8.09 Representations, Warranties and
Covenants of Accounts Bank 69 Section 8.10 Project Accounts 72 Section 8.11
Project Accounts as Deposit Account 73 Section 8.12 Duties of Accounts Bank 73
Section 8.13 Subordination 74 Section 8.14 Borrower Acknowledgments 75 Section
8.15 Agreement to Hold In Trust 75 Section 8.16 Interest and Investments 75
Section 8.17 Accounts Bank Information 76 Section 8.18 Notices of Suspension of
Accounts 77     ARTICLE IX DEFAULT AND ENFORCEMENT 78 Section 9.01 Events of
Default 78 Section 9.02 Action Upon Bankruptcy 84 Section 9.03 Action Upon Other
Event of Default 84 Section 9.04 Application of Proceeds 85     ARTICLE X THE
AGENTS 86 Section 10.01 Appointment and Authority 86 Section 10.02 Rights as a
Lender or Interest Rate Protection Provider 88 Section 10.03 Exculpatory
Provisions 88 Section 10.04 Reliance by Agents 91 Section 10.05 Delegation of
Duties 91 Section 10.06 Resignation or Removal of Agent 91 Section 10.07 No
Amendment to Duties of Agent Without Consent 93 Section 10.08 Non-Reliance on
Agent and Other Lenders 93 Section 10.09 Collateral Agent May File Proofs of
Claim 93 Section 10.10 Collateral Matters 94 Section 10.11 Copies 94     ARTICLE
XI MISCELLANEOUS PROVISIONS 95 Section 11.01 Amendments, Etc. 95 Section 11.02
Applicable Law; Jurisdiction; Etc. 97 Section 11.03 Assignments 98 Section 11.04
Benefits of Agreement 103 Section 11.05 Borrowers’ Agent 104 Section 11.06
Consultants 104 Section 11.07 Costs and Expenses 104 Section 11.08 Counterparts;
Effectiveness 105 Section 11.09 Indemnification by the Borrowers 105

 



iii

 

 

 

Section 11.10 Interest Rate Limitation 106 Section 11.11 No Waiver; Cumulative
Remedies 106 Section 11.12 Notices and Other Communications 107 Section 11.13
Patriot Act Notice 109 Section 11.14 Payments Set Aside 110 Section 11.15 Right
of Setoff 110 Section 11.16 Severability 110 Section 11.17 Survival 111 Section
11.18 Treatment of Certain Information; Confidentiality 111 Section 11.19 Waiver
of Consequential Damages, Etc. 112 Section 11.20 Waiver of Litigation Payments
112 Section 11.21 Security Procedure For Funds Transfers 112

 

SCHEDULES

Schedule 1.01(a) – Commitments

Schedule 5.11 – Contracts

Schedule 5.12 – UCC Filing Offices

Schedule 5.13(a) – Site Descriptions

Schedule 5.19(a)(i) – Environmental Warranties

Schedule 5.19(d)(ii) – Underground Storage Tanks

Schedule 5.23 – Separateness Provisions

Schedule 5.28 – Legal Names and Places of Business

Schedule 5.29 – Broker Fees

Schedule 6.01(b)(iii) – Project Document Consents

Schedule 6.01(m)A – Initial Budget

Schedule 6.01(m)B – Initial Annual Forecast

Schedule 7.01(h) – Insurance

Schedule 7.02(a) – Bonds

Schedule 11.12 – Notice Information

Schedule A – Consent and Direction Letter

EXHIBITS

Exhibit A – Defined Terms

Exhibit B – Intercreditor Agreement

Exhibit 2.04A – Form of Revolving Funding Notice

Exhibit 2.06 – Form of Note

Exhibit 3.03 – Form of Interest Period Notice

Exhibit 4.07 – Form of Non-U.S. Lender Statement

Exhibit 7.01(t)A – Form of Estoppel Certificate (Stockton)

Exhibit 7.01(t)B – Form of Estoppel Certificate (Boardman)

Exhibit 7.03(l) – Form of Operating Statement

Exhibit 8.03 – Form of Revenue Account Withdrawal Certificate

Exhibit 8.04 – Form of Operating Account Withdrawal Certificate

Exhibit 8.06 – Form of Debt Service Reserve Release Certificate

Exhibit 8.07 – Form of Insurance and Condemnation Proceeds Request Certificate

Exhibit 8.08 – Form of Extraordinary Proceeds Release Notice

Exhibit 11.03 – Form of Lender Assignment Agreement

Exhibit 11.21 – Security Procedures

 



iv

 

 

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of October 29, 2012, is by and among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA LLC, a
Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a
Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a
Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL MAGIC
VALLEY, LLC, a Delaware limited liability company (“Burley” and, together with
Pacific Holding, Madera, Boardman and Stockton, the “Borrowers”), Pacific
Holding, as Borrowers’ Agent, each of the Lenders from time to time party
hereto, WELLS FARGO BANK, N.A., as administrative agent for the Lenders, WELLS
FARGO BANK, N.A., as collateral agent for the Senior Secured Parties and
AMARILLO NATIONAL BANK, as accounts bank, and amends and restates the Prior
Credit Agreement.

RECITALS

WHEREAS, on May 17, 2009 (the “Petition Date”), the predecessor in interest of
each Borrower (collectively, the “Debtors”) commenced Chapter 11 Case Nos.
09-11713 through 09-11717 (collectively, the “Chapter 11 Cases”) by filing
voluntary petitions for reorganization under the Bankruptcy Code with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, prior to the Petition Date, certain Lenders (as defined below) or their
predecessors in interest provided financing to each Debtor pursuant to the
Credit Agreement, dated as of February 27, 2007, among each Debtor, the other
parties signatory thereto, and each such Lender or its predecessor in interest
(as amended, modified or supplemented through the Petition Date, the
“Pre-Petition Credit Agreement”);

WHEREAS, after the Petition Date, certain Lenders or their predecessors in
interest provided each Debtor a senior secured, superpriority credit facility to
fund the working capital requirements of the Debtors during the pendency of the
Chapter 11 Cases (as amended, modified or supplemented to the Closing Date, the
“DIP Credit Agreement”);

WHEREAS, on April 16, 2010 the Debtors filed with the Bankruptcy Court the
Debtors’ Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
Code (as amended, modified or supplemented to the Closing Date, the
“Reorganization Plan”) providing for payment in full of DIP Advance Claims and
related Disclosure Statement (as such term is defined in the Reorganization
Plan);

WHEREAS, on April 23, 2010 the Bankruptcy Court approved the Disclosure
Statement for distribution to holders of Claims and Equity Interests (as each
such term is defined in the Reorganization Plan);

WHEREAS, the Reorganization Plan contemplated, among other things, the
establishment of the Exit Facility (as such term is defined therein) the
proceeds of which were to be used to (a) satisfy certain claims in the Chapter
11 Cases in respect of the Pre-Petition Credit Agreement and the DIP Credit
Agreement, (b) finance certain costs of the confirmation of the Reorganization
Plan, (c) finance the ownership and operation or Cold Shutdown of four (4)
denatured ethanol production facilities located in or near Madera, California,
Boardman, Oregon, Stockton, California and Burley, Idaho and (d) pay certain
fees and expenses associated with the Original Credit Agreement and the Loans,
in each case as further described therein;

1

 



WHEREAS, on August 1, 2011, the parties thereto entered into the Prior Credit
Agreement (prior to the effectiveness of the First Amendment thereto) to amend
and restate the Original Credit Agreement upon the terms and conditions set
forth therein, and thereafter the parties thereto entered in the First
Amendment; and

WHEREAS, the parties hereto have agreed to amend and restate the Prior Credit
Agreement with respect to the obligations set forth therein, and each such party
is willing to amend and restate the Prior Credit Agreement upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Restatement Effective Date, the Prior Credit Agreement is hereby amended and
restated to read in its entirety as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined herein or where
the context otherwise requires, have the meanings provided in Exhibit A.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have the same meanings when used in each Financing Document,
notice and other communication delivered from time to time in connection with
any Financing Document.

(b)               Unless the context requires otherwise, any reference in this
Agreement to any Transaction Document shall mean such Transaction Document and
all schedules, exhibits and attachments thereto.

(c)                All the agreements, contracts or documents defined or
referred to herein shall mean such agreements, contracts or documents as the
same may from time to time be supplemented or amended or the terms thereof
waived or modified to the extent permitted by, and in accordance with, the terms
thereof and this Agreement, and shall disregard any supplement, amendment or
waiver made in breach of this Agreement.

(d)               Any reference in any Financing Document relating to a Default
or an Event of Default that has occurred and is continuing (or words of similar
effect) shall be understood to mean that (i) in the case of a Default only, such
Default has not been cured or remedied, or has not been waived in the manner set
forth herein, before becoming an Event of Default and (ii) in the case of an
Event of Default, such Event of Default has not been waived in the manner set
forth herein.

2

 



(e)                The term “knowledge” in relation to the Borrowers, and any
other similar expressions, shall mean knowledge of each of the Borrowers after
due inquiry.

(f)                Defined terms in this Agreement shall include in the singular
number the plural and in the plural number the singular.

(g)               The words “herein,” “hereof” and “hereunder” and words of
similar import when used in this Agreement shall, unless otherwise expressly
specified, refer to this Agreement as a whole and not to any particular
provision of this Agreement and all references to Articles, Sections, Exhibits
and Schedules shall be references to Articles, Sections, Exhibits and Schedules
of this Agreement, unless otherwise specified.

(h)               The words “include,” “includes” and “including” are not
limiting.

(i)                 The word “or” is not exclusive.

(j)                 Any reference to any Person shall include its permitted
successors and permitted assigns in the capacity indicated, and in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities.

(k)               All references in the Financing Documents to the “Required
Lenders” without reference to a Class or Classes shall refer to the Required
Lenders of the Revolving Loan Class and the Required Lenders of the Tranche A-1
Term Loan Class.

(l)                Any reference to an Exhibit or Schedule to this Agreement,
which Exhibit or Schedule is not attached hereto, shall be deemed to be a
reference to the corresponding Exhibit or Schedule, as applicable, of the
Original Credit Agreement (or if applicable, the Prior Credit Agreement), which
Exhibit or Schedule shall be deemed modified to refer to this Agreement rather
than the Original Credit Agreement and refer to the Administrative Agent or
Collateral Agent, as applicable, and to the applicable provisions under this
Agreement rather than under the Original Agreement.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

Section 1.05 Joint and Several. Subject to Section 1.05(b), the Obligations of
each Borrower under this Agreement and each other Financing Document to which
any Borrower is a party shall constitute the joint and several obligations of
all Borrowers. All representations, warranties, undertakings, agreements and
obligations of each Borrower expressed or implied in this Agreement or any other
Financing Document shall, unless the context requires otherwise, be deemed to be
made, given or assumed by the Borrowers jointly and severally.

3

 



(a)                Each of the Borrowers, the Administrative Agent and the
Lenders hereby confirms that it is the intention of all such Persons that this
Agreement and the other Financing Documents and the Obligations of each Borrower
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law, to
the extent applicable to this Agreement or such other Financing Document and the
Obligations of each Borrower hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Borrowers
hereby irrevocably agree that the Obligations of each Borrower at any time shall
be limited to the maximum amount as will result in the Obligations of such
Borrower not constituting a fraudulent transfer or conveyance.

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Term Loans. (a) Each Tranche A-1 Lender made, severally and not
jointly, on the terms and conditions of this Agreement, loans (each such loan, a
“Tranche A-1 Term Loan”) to the Borrowers on the Closing Date, in an aggregate
principal amount equal to such Tranche A-1 Lender’s Tranche A-1 Term Loan
Commitment. Pursuant to the First Amendment and pursuant to Section 3.02
(Interest Payment Dates), the Extending Lenders have agreed to accept certain
payments of interest on the Revolving Loans and the Tranche A-1 Term Loans in
the form of additional Tranche A-1 Term Loans, each of which interest payments
are deemed to be Tranche A-1 Term Loans hereunder. The Lenders hereby agree
that, as of the Restatement Effective Date, the outstanding principal amounts of
the Tranche A-1 Term Loans (as of the end of the Interest Period immediately
prior to the Interest Period in which the Restatement Effective Date occurs) of
each Lender are set forth on Schedule 1.01(a), it being understood that such
amounts do not included any Capitalized Interest that has accrued on Tranche A-1
Term Loans or Revolving Loans during the Interest Period in which the
Restatement Effective Date occurs. For the avoidance of doubt, the aggregate
principal balance of the outstanding Tranche A-1 Term Loans of any Extending
Lender may exceed such Lender’s Tranche A-1 Term Loan Commitment, and the
aggregate principal balance of the outstanding Tranche A-1 Term Loans of all
Extending Lenders may exceed the Aggregate Term Commitments of Tranche A-1
Lenders that are Extending Lenders, in each case solely as the result of the
payment of Capitalized Interest in accordance with Section 3.02(a) (Interest
Payment Dates). After giving effect to any Capitalized Interest that has accrued
and become a Tranche A-1 Term Loan, the pro rata allocations among the Lenders
shall be adjusted accordingly.

(b)               Each Tranche A-2 Lender was deemed to have made loans (each
such loan, a “Tranche A-2 Term Loan”) to the Borrowers on the Closing Date, in
an aggregate principal amount equal to such Tranche A-2 Lender’s Tranche A-2
Term Loan Commitment. As of the Restatement Effective Date, the outstanding
principal amount of the Tranche A-2 Term Loans of each Lender are set forth on
Schedule 1.01(a).

4

 



(c)                Proceeds of the Tranche A-1 Term Loans were used solely for
the payment of amounts due in respect of DIP Advance Claims.

(d)               Pursuant to the Reorganization Plan, Roll-Up Claims were
deemed to be converted to Tranche A-2 Term Loans.

(e)                Term Loans repaid or prepaid may not be reborrowed.

Section 2.02 Revolving Loans. (a) Each Revolving Lender agrees, severally and
not jointly, on the terms and conditions of this Agreement, to make loans (each
such loan, a “Revolving Loan”) to the Borrowers, from time to time but not more
frequently than six (6) times each calendar month, until the last Business Day
immediately preceding the Maturity Date, in an aggregate principal amount at any
one time outstanding not to exceed the Revolving Loan Commitment of such
Revolving Lender; provided, that the aggregate principal amount of the Revolving
Loans of all Lenders at any one time outstanding shall not exceed the Aggregate
Revolving Loan Commitment. Pursuant to the First Amendment, $5,000,000 in
“Additional Revolving Loans” (as defined in the First Amendment) were made
available to the Borrowers. The Lenders hereby agree that, as of the Restatement
Effective Date, all Revolving Loans, including such “Additional Revolving
Loans”, shall be deemed to be held pro rata among the Revolving Lenders, in
accordance with their Revolving Loan Commitment Percentages. The Lenders hereby
agree that, as of the Restatement Effective Date, the outstanding principal
amounts of the Revolving Loans of each Lender are set forth on Schedule 1.01(a).

(b)               Each Funding of Revolving Loans shall be in the minimum amount
of one hundred thousand Dollars ($100,000).

(c)                Proceeds of each Revolving Loan shall be deposited into the
Revenue Account (or as otherwise agreed by the Administrative Agent, at the
direction of the Required Lenders, and specified by the Borrowers’ Agent in the
relevant Funding Notice) and applied solely in accordance with this Agreement
and shall be used solely in accordance with the then-current Budget.

(d)               Within the limits set forth in Section 2.02(a) and subject to
the Intercreditor Agreement, the Borrowers may pay or prepay and reborrow
Revolving Loans.

Section 2.03 Prior Credit Agreement and Original Credit Agreement Letters of
Credit. The Prior Credit Agreement (prior to the effectiveness of the First
Amendment), provided for a letter of credit facility. No letters of credit are
outstanding under the Prior Credit Agreement and no letters of credit may be
issued under this Agreement. The provisions of Section 11.07 and 11.09 shall
continue in effect for the benefit of WestLB (in its capacity as issuing bank
under the Prior Credit Agreement (prior to the effectiveness of the First
Amendment) and the Original Credit Agreement) and its Related Parties in respect
of any actions taken or omitted to be taken by any of them while WestLB was
issuing bank under such agreements.

Section 2.04 Notice of Fundings. (a) From time to time, but not more frequently
than six times per calendar month (and, with respect to the Tranche A-1 Term
Loans, only on the Closing Date), the Borrowers may propose a Funding by
delivering to the Administrative Agent a properly completed Funding Notice not
later than 12:00 noon, New York City time, five (5) Business Days prior to the
proposed Funding Date; provided that in the case of the Loans to be made on the
Closing Date such five (5) Business Days period is hereby waived. Each Funding
Notice delivered pursuant to this Section 2.04 shall be irrevocable and shall
refer to this Agreement and specify (i) whether such Funding is requested to be
of Eurodollar Loans and/or Base Rate Loans, (ii) the requested Funding Date
(which shall be a Business Day), (iii) the amount of such requested Funding and
(iv) the Loan(s) with respect to which such Funding is requested. The Tranche
A-2 Term Loans shall initially be Base Rate Loans.

5

 



(b)               The Administrative Agent shall promptly advise (i) each
Tranche A-1 Lender of the Term Funding Notice and (ii) each Revolving Lender of
any Revolving Funding Notice, in each case given pursuant to this Section 2.04,
and of each such Lender’s portion of the requested Funding.

Section 2.05 Funding of Revolving Loans. (a) Subject to Section 2.05(d), each
Funding of Revolving Loans shall consist of Loans made by the Revolving Lenders
ratably in accordance with their respective applicable Revolving Loan Commitment
Availability Percentages (subject to Section 2.02(a)), and shall consist of
Eurodollar Loans or Base Rate Loans as the Borrowers may request pursuant to
Section 2.04 (Notice of Fundings); provided, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

(b)               Subject to Section 4.04 (Obligation to Mitigate), each Lender
may (without relieving any Borrower of its obligation to repay a Loan in
accordance with the terms of this Agreement and the Notes) at its option fulfill
its Commitment with respect to any such Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that the use of
such domestic or foreign branch does not result in any increased costs payable
by any of the Borrowers hereunder.

(c)                Subject to Section 2.05(d), (i) each Tranche A-1 Lender made
a Loan in the amount of its applicable Commitment Percentage of the Funding of
Tranche A-1 Term Loans hereunder on the Closing Date by wire transfer of
immediately available funds to the Administrative Agent, not later than 11:00
a.m., New York City time, and the Administrative Agent shall apply the amounts
so received as directed by the Borrower in the manner set forth in the Funding
Notice to the payment of DIP Advance Claims, (ii) each Tranche A-2 Lender was
deemed to have made a Loan in the amount of its applicable Commitment Percentage
of the Funding of Tranche A-2 Term Loans hereunder on the Closing Date in
replacement of Roll-Up Claims and (iii) each Revolving Lender shall make a Loan
in the amount of its applicable Revolving Loan Commitment Availability
Percentage (subject to Section 2.02(a)) of each Funding of Revolving Loans
hereunder on the proposed Funding Date by wire transfer of immediately available
funds to the Administrative Agent, not later than 11:00 a.m. New York City time,
and the Administrative Agent shall transfer the amounts so received to the
Accounts Bank for deposit into the Revenue Account in the amount set forth in
the Funding Notice (or as otherwise agreed by the Administrative Agent, at the
direction of the Required Lenders, and specified in the relevant Funding
Notice); provided, that if a Funding does not occur on the proposed Funding Date
because any condition precedent to such requested Funding herein specified has
not been met and not all Lenders have made their respective Loans on such date,
the Administrative Agent shall return any amounts so received to the respective
Lenders without interest.

6

 



(d)               Unless the Administrative Agent has been notified in writing
by any Revolving Lender prior to a proposed Funding Date that such Revolving
Lender will not make available to the Administrative Agent its portion of the
Funding proposed to be made on such date, the Administrative Agent may assume
that such Lender has made such amounts available to the Administrative Agent on
such date and the Administrative Agent in its sole discretion may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made such amount available
to the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender and, if such Lender pays such
amount (together with the interest noted below), then the amount so paid shall
constitute such Lender’s Loan included in such Funding. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrowers and the Borrowers
shall immediately repay such corresponding amount to the Administrative Agent.
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrowers, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrowers to the date such corresponding
amount is recovered by the Administrative Agent, at an interest rate per annum
equal to (i) in the case of a payment made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment made by the Borrowers, the Base Rate plus the Applicable
Margin. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its commitment hereunder. Notwithstanding anything to the contrary in
this Agreement or any other Financing Document, the Administrative Agent may,
subject to the Intercreditor Agreement and the rights of the other Senior
Secured Parties under the Security Documents and with prior notice to the
Borrowers, apply all funds and proceeds of Collateral available for the payment
of any Obligation to repay any amount owing by any Lender to the Administrative
Agent as a result of such Lender’s failure to fund its applicable share of any
Funding hereunder. A notice of the Administrative Agent to any Lender or the
Borrowers with respect to any amounts owing under this Section 2.05(d) shall be
conclusive, absent manifest error.

Section 2.06 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 11.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

7

 



(b)               The Borrowers agree that in addition to the Register and any
other accounts and records maintained pursuant to Section 2.06(a), the Loans
made by each Lender shall be evidenced, in each case when requested by a Lender,
by a Note or Notes duly executed on behalf of each Borrower, dated the Closing
Date (or, if later, the date of any such request), payable to the order of such
Lender in a principal amount equal to such Lender’s Revolving Loan Commitment,
Tranche A-1 Term Loan Commitment or Tranche A-2 Term Loan Commitment, as
applicable. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loan and payments with respect thereto.

Section 2.07 Termination or Reduction of Commitments. (a) Any unused Commitments
shall be automatically and permanently terminated on the Maturity Date.

(b)               In the event of any prepayment of the Revolving Loans pursuant
to Section 3.08 (Mandatory Prepayment), the Revolving Loan Commitments shall be
automatically and permanently reduced in an amount equal to such prepayment.

(c)                Any unused Commitments shall be terminated upon the
occurrence of an Event of Default if and to the extent required pursuant to
Section 9.02 (Action upon Bankruptcy) or Section 9.03 (Action Upon Other Event
of Default) in accordance with the terms thereof.

Section 2.08 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority or due to a temporary disruption
in the financial markets generally, defaults (such Lender, and each Affiliate of
such Lender that is a Lender, a “Defaulting Lender”) in its obligation to fund
(a “Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (i)
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be a Non-Voting Lender; and (ii) to the extent permitted
by applicable law, during any Default Period and until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
(A) any voluntary prepayment of the Loans shall be applied to the outstanding
Loans of Lenders other than Defaulting Lenders prior to the outstanding Loans of
the Defaulting Lenders, (B) any mandatory prepayment of the Loans shall be
applied to the outstanding Loans of Lenders other than Defaulting Lenders prior
to the outstanding Loans of the Defaulting Lenders, (C) such Defaulting Lender
shall not be entitled to receive any Commitment Fee pursuant to Section 3.11
(Fees) with respect to such Defaulting Lender’s Commitment; and (D) availability
of Loans pursuant to Section 2.01(a) (Term Loans) and Section 2.02(a) (Revolving
Loans) shall, as at any date of determination, be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.08, performance by the
Borrowers of their obligations hereunder and the other Financing Documents shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.08. The rights and remedies against a Defaulting
Lender under this Section 2.08 are in addition to other rights and remedies
which the Borrowers may have against such Defaulting Lender with respect to any
Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

8

 



ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Loan Fundings. The Borrowers unconditionally and
irrevocably promise to pay in full to the Administrative Agent, for the ratable
account of each Lender, the aggregate outstanding principal amount of the Loans
on the Maturity Date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:

(i)on the Maturity Date;

(ii)with respect to Eurodollar Loans, the last day of each applicable Interest
Period or, if applicable, any date on which such Eurodollar Loan is converted to
a Base Rate Loan;

(iii)with respect to Base Rate Loans, on each Monthly Date or, if applicable,
any date on which such Base Rate Loan is converted to a Eurodollar Loan; and

(iv)with respect to any Loan, on any date when such Loan is prepaid hereunder;



provided that, notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, interest otherwise payable in cash with
respect to any period prior to the Original Maturity Date on the Extended Loans
pursuant to the foregoing clauses (ii) or (iii) may, at the option of the
Borrowers’ Agent by written notice to Administrative Agent and Extending Lenders
at least two (2) Business Days prior to the date of the required payment, be
paid in the form of new, pro rata Tranche A-1 Term Loans (which Tranche A-1 Term
Loans shall constitute Extended Loans), which shall be deemed incurred by the
Borrower on the relevant interest payment date. Amounts added to the Tranche A-1
Term Loans in accordance with the foregoing proviso shall be referred to herein
as “Capitalized Interest”.

 

(b)               Interest accrued on the Loans or other monetary Obligations
after the date such amount is due and payable (whether on the Maturity Date, any
Monthly Date, any Interest Payment Date, upon acceleration or otherwise) shall
be payable, subject to the Intercreditor Agreement, upon demand.

(c)                Subject to the Intercreditor Agreement, interest hereunder
shall be due and payable in accordance with the terms hereof, before and after
judgment, regardless of whether an Insolvency Proceeding exists in respect of
any Borrower, and to the fullest extent permitted by law, the Lenders shall be
entitled to receive post-petition interest during the pendency of an Insolvency
Proceeding.

9

 



 

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Funding
Notice and Interest Period Notice, (i) the Eurodollar Loans shall accrue
interest at a rate per annum during each Interest Period applicable thereto
equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Margin and (ii) each Base Rate Loan shall accrue interest at a rate
per annum during each Monthly Period equal to the sum of the Base Rate for such
Monthly Period plus the Applicable Margin. Any Revolving Loan made within thirty
(30) days of the Maturity Date shall be a Base Rate Loan.

(b)               On or before 12:00 noon, New York City time, at least four (4)
Business Days prior to the end of each Interest Period for each Eurodollar Loan,
the Borrowers shall, and at least four (4) Business Days prior to the end of any
Monthly Period for any Base Rate Loans, the Borrowers may, deliver to the
Administrative Agent an Interest Period Notice setting forth the Borrowers’
election (i) to continue any such Eurodollar Loan as (or convert any such Base
Rate Loan to) a Eurodollar Loan or (ii) to convert any such Eurodollar Loan to a
Base Rate Loan at the end of the then-current Interest Period; provided, that if
an Event of Default has occurred and is continuing, all Eurodollar Loans shall
automatically convert into Base Rate Loans at the end of the then-current
Interest Periods. Each such election with respect to the Tranche A-1 Term Loans
shall also apply to the Tranche A-2 Term Loans. Upon the waiver or cure of such
Event of Default, the Borrowers shall have the option to continue such Loans as
Base Rate Loans and/or to convert such Loans to Eurodollar Loans (by delivery of
an Interest Period Notice), subject to the notice periods set forth above.
Notwithstanding anything to the contrary, any portion of the Loans maturing in
less than one month may not be continued as, or converted to, Eurodollar Loans
and will automatically convert to Base Rate Loans at the end of the then-current
Interest Period.

(c)                If the Borrowers fail to deliver an Interest Period Notice in
accordance with Section 3.03(b) with respect to any Eurodollar Loan, such
Eurodollar Loan shall automatically continue as a Eurodollar Loan.

(d)               All Eurodollar Loans shall bear interest from and including
the first day of the applicable Interest Period to (and excluding) the last day
of such Interest Period at the interest rate determined as applicable to such
Eurodollar Loan.

(e)                Notwithstanding anything to the contrary, the Borrowers shall
have, in the aggregate, no more than eight (8) separate Eurodollar Loans
outstanding at any one time. For purposes of the foregoing, all Eurodollar Loans
commencing on the same day of a month (notwithstanding that such Eurodollar
Loans commence in different months) shall be considered a single Eurodollar
Loan.

(f)                All Base Rate Loans shall bear interest from and including
the first day of each Monthly Period (or the day on which Eurodollar Loans are
converted to Base Rate Loans as required under Section 3.03(b) or under Article
IV (Eurodollar Rate and Tax Provisions)) to (and including) the next succeeding
Monthly Date at the interest rate determined as applicable to such Base Rate
Loan.

10

 



Section 3.04 Default Interest Rate.

(a)                If all or a portion of (i) the principal amount of any
Tranche A-1 Term Loan is not paid when due (whether on the Maturity Date, by
acceleration or otherwise), at the election of the Required Lenders of the
Tranche A-1 Term Loan Class (which election may be rescinded by the Required
Lenders of the Tranche A-1 Term Loan Class) such overdue amount shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto plus two percent (2%), (ii) the principal amount of any
Tranche A-2 Term Loan is not paid when due (whether on the Maturity Date, by
acceleration or otherwise), at the election of the Required Lenders of the
Tranche A-2 Term Loan Class (which election may be rescinded by the Required
Lenders of the Tranche A-2 Term Loan Class) such overdue amount shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto plus two percent (2%), (iii) the principal amount of any
Revolving Loan is not paid when due (whether on the Maturity Date, by
acceleration or otherwise), at the election of the Required Lenders of the
Revolving Loan Class (which election may be rescinded by the Required Lenders of
the Revolving Loan Class) such overdue amount shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto plus two
percent (2%) or (iv) any Obligation (other than principal on the Loans) is not
paid when due (whether on the Maturity Date, by acceleration or otherwise), at
the election of the Required Lenders of the Revolving Loan Class and the
Required Lenders of the Tranche A-1 Term Loan Class (which election may be
rescinded by the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class) such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus two percent (2%) (the rate in effect plus such two percent (2%) per
annum, the “Default Rate”), in each case, with respect to clauses (i), (ii),
(iii) and (iv) above, from the date of such non-payment until such amount is
paid in full (after as well as before judgment).

(b)               Upon the occurrence and during the continuance of any Event of
Default (other than an Event of Default specified in Section 3.04(a)), at the
election of the Required Lenders of the Tranche A-1 Term Loan Class (which
election may be rescinded by the Required Lenders of the Tranche A-1 Term Loan
Class) the Borrowers shall pay interest (after as well as before judgment) on
the Tranche A-1 Term Loans at a rate per annum equal to the rate then applicable
to Base Rate Loans plus two percent (2%) until such Event of Default is cured or
waived.

(c)                Upon the occurrence and during the continuance of any Event
of Default (other than an Event of Default specified in Section 3.04(a)), at the
election of the Required Lenders of the Tranche A-2 Term Loan Class (which
election may be rescinded by the Required Lenders of the Tranche A-2 Term Loan
Class) the Borrowers shall pay interest (after as well as before judgment) on
the Tranche A-2 Term Loans at a rate per annum equal to the rate then applicable
to Base Rate Loans plus two percent (2%) until such Event of Default is cured or
waived.

(d)               Upon the occurrence and during the continuance of any Event of
Default (other than an Event of Default specified in Section 3.04(a)), at the
election of the Required Lenders of the Revolving Loan Class (which election may
be rescinded by the Required Lenders of the Revolving Loan Class) the Borrowers
shall pay interest (after as well as before judgment) on the Revolving Loans at
a rate per annum equal to the rate then applicable to Base Rate Loans plus two
percent (2%) until such Event of Default is cured or waived.

11

 



Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrowers and the Lenders
of such determination, and its determination thereof shall be conclusive in the
absence of manifest error.

Section 3.06 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All computations of interest for Eurodollar Loans
and for Base Rate Loans when the Base Rate is determined by the Federal Funds
Effective Rate shall be made on the basis of a 360-day year and actual days
elapsed.

(b)               Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided, that any Loan that is
repaid on the same day on which it is made shall bear interest for one (1) day.

(c)                Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 3.07 Optional Prepayment. (a) Subject to the Intercreditor Agreement,
the Borrowers shall have the right at any time, and from time to time, to prepay
the Revolving Loans and the Tranche A-1 Term Loans (and, following payment in
full of the Revolving Loans and the Tranche A-1 Term Loans, the Tranche A-2 Term
Loans), in whole or in part, upon not fewer than three (3) Business Days’ prior
written notice to the Administrative Agent from the Borrowers’ Agent.

(b)               Any partial prepayment of such Loans shall be in a minimum
amount of five hundred thousand Dollars ($500,000) and in integral multiples of
one hundred thousand Dollars ($100,000) in excess thereof.

(c)                Each notice of prepayment given by the Borrowers’ Agent under
this Section 3.07 shall specify the prepayment date and the portion of the
principal amount of such Loans to be prepaid. All prepayments under this Section
3.07 shall be made by the Borrowers to the Administrative Agent for the account
of the applicable Lenders and shall be accompanied by accrued interest on the
principal amount being prepaid to but excluding the date of payment and by any
additional amounts required to be paid under Section 4.05 (Funding Losses).

(d)               Amounts of principal prepaid under this Section 3.07 shall be
allocated by the Administrative Agent as follows, subject to the terms of the
Intercreditor Agreement:

(i)Until such time as the (A) Revolving Loans that do not constitute Extended
Loans and the Tranche A-1 Term Loans that do not constitute Extended Loans have
been finally and fully paid and (B) Tranche A-2 Loans have been finally and
fully paid:

12

 



first, to the payment of all fees then due and payable to the Agents;

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

fourth, to the payment of principal of the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment; provided that, notwithstanding
the foregoing provisions of this clause fourth, that portion of any principal
prepayment under this clause “fourth” that is a Voluntary Permanent Reduction
Payment that would otherwise be allocated to any Tranche A-1 Term Loans that are
Extended Loans or Revolving Loans that are Extended Loans pursuant to this
clause fourth shall be deemed to be declined by the Extending Lenders and shall
be allocated instead (x) first, to the payment of principal of the Revolving
Loans (excluding any Revolving Loan that is an Extended Loan), along with a
corresponding reduction in the Revolving Loan Commitments of the non-Extending
Lenders, and the Tranche A-1 Term Loans (excluding any Tranche A-1 Term Loan
that is an Extended Loan) pro rata among the Revolving Lenders (other than any
Defaulting Lender or any Extending Lender) and the Tranche A-1 Lenders (other
than any Extending Lender) based on their respective outstanding principal
amounts on the date of such prepayment, and (y) second, in accordance with
clauses fifth, sixth, seventh, eighth, ninth, and tenth of this Section
3.07(d)(i);

fifth, to the payment of all accrued and unpaid interest then due and payable in
cash on the Revolving Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

sixth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Revolving Loan
Commitments; provided that, notwithstanding the foregoing provisions of this
clause sixth, that portion of any principal prepayment under this clause “sixth”
that is a Voluntary Permanent Reduction Payment that would otherwise be
allocated to any Extending Lender that is a Revolving Lender pursuant to this
clause sixth shall be deemed declined by such Extending Lender and shall be
allocated instead (x) first, to the payment of principal of the Revolving Loans
held by Defaulting Lenders (other than any Revolving Loan that is an Extended
Loan), along with a corresponding reduction in the Revolving Loan Commitments of
the Defaulting Lenders that are non-Extending Lenders, pro rata among the
Defaulting Lenders (other than any Extending Lender that is a Defaulting Lender)
based on their respective outstanding principal amounts on the date of such
prepayment and (y) second, in accordance with clauses seventh, eighth, ninth and
tenth of this Section 3.07(d)(i));

13

 



seventh, to the payment of all accrued and unpaid interest then due and payable
on the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

eighth, to the payment of principal of the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such prepayment;

ninth, to the payment of principal of the Tranche A-1 Term Loans that are
Extended Loans pro rata among the Extending Lenders based on their respective
outstanding principal amounts on the date of such prepayment (accompanied with
the prepayment premium required by Section 3.15 (Prepayment Premium) with
respect to such payment); and

tenth, to the Borrowers.

(ii)From and after the date upon which each of the (A) Revolving Loans and the
Tranche A-1 Term Loans that do not constitute Extended Loans have been finally
and fully paid and (B) Tranche A-2 Loans have been finally and fully paid:

First, to the payment of all fees then due and payable to the Agents;

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

14

 



fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

fifth, to the payment of principal of the Tranche A-1 Term Loans (accompanied
with any prepayment premium required by Section 3.15 (Prepayment Premium) with
respect to such payment) pro rata among the Tranche A-1 Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

sixth, to the payment of all accrued and unpaid interest then due and payable in
cash on the Revolving Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

seventh, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment; and

eighth, to the Borrowers;

provided, that in the case of each of the foregoing clauses (i) and (ii), after
giving effect to any such prepayments that have been applied to one or more
Lenders and such prepayments that have been waived by one or more Lenders, the
pro rata allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

(e)                Amounts prepaid pursuant to this Section 3.07 may not be
reborrowed provided that, notwithstanding anything to the contrary set forth
elsewhere herein, amounts prepaid in accordance with this Section 3.07 in
respect of the Revolving Loans (other than any prepayment which is a Voluntary
Permanent Reduction Payment) may be reborrowed within the limits of Section
2.02(a).

Section 3.08 Mandatory Prepayment. (a) Subject to the Intercreditor Agreement,
the Borrowers shall be required to prepay the Loans:

(i)upon receipt by any of the Borrowers of Insurance Proceeds, as required
pursuant to Sections 8.07(d)(ii) and (e) (Insurance and Condemnation Proceeds
Accounts);

(ii)upon receipt by any of the Borrowers of Condemnation Proceeds, as required
pursuant to Sections 8.07(d)(ii) and (e) (Insurance and Condemnation Proceeds
Accounts);

15

 



(iii)upon receipt of any Project Document Termination Payments, as required
pursuant to Section 8.08(c)(ii) (Extraordinary Proceeds Account);

(iv)upon receipt of proceeds of any asset disposal (other than proceeds received
from the sale of Products) that are not used for replacement in accordance with
Section 7.02(f)(i) (Negative Covenants – Asset Dispositions), as required
pursuant to Section 8.08(b)(ii) (Extraordinary Proceeds Account); and

(v)on each Monthly Date, as required pursuant to Section 8.03(b)(xviii) (Revenue
Account).

(b)               The Borrowers shall provide Administrative Agent (which shall
promptly provide such notice to the Lenders) with not less than four (4)
Business Days’ notice of any intended prepayment pursuant to this Section 3.08,
such notice to specify the date and amount of such intended prepayment. All
prepayments under this Section 3.08 shall be made by the Borrowers to the
Administrative Agent for the account of the applicable Lenders and shall be
accompanied by accrued interest on the principal amount being prepaid to but
excluding the date of payment and by any additional amounts required to be paid
under Section 4.05 (Funding Losses).

(c)                Amounts of principal required to be prepaid under this
Section 3.08 shall be allocated by the Administrative Agent and applied as
follows, subject to the Intercreditor Agreement:

(i)Until such time as the (A) Revolving Loans that do not constitute Extended
Loans and the Tranche A-1 Term Loans that do not constitute Extended Loans have
been finally and fully paid and (B) Tranche A-2 Loans have been finally and
fully paid:

first, to the payment of all fees then due and payable to the Agents;

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

fourth, to the payment of principal of the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment; provided that, notwithstanding
the foregoing provisions of this clause fourth, any principal prepayment under
this clause “fourth” that would otherwise be allocated to any Tranche A-1 Term
Loans that are Extended Loans or Revolving Loans that are Extended Loans
pursuant to this clause fourth, may be declined by any Extending Lender that
provides notice to the Administrative Agent at least two (2) Business Days’
prior to the date of such prepayment of its election to decline such prepayment,
and any such payment so declined shall be allocated instead (x) first, to the
payment of principal of the Revolving Loans (excluding any Revolving Loan that
is an Extended Loan of a Lender that has declined such payment), along with a
corresponding reduction in the Revolving Loan Commitments of the such Lenders,
and the Tranche A-1 Term Loans (excluding any Tranche A-1 Term Loan that is an
Extended Loan of a Lender that has declined such prepayment) pro rata among the
Revolving Lenders (other than any Defaulting Lender or any Extending Lender that
has declined such prepayment) and the Tranche A-1 Lenders (other than any
Extending Lender that has declined such prepayment) based on their respective
outstanding principal amounts on the date of such prepayment, and (y) second, in
accordance with clauses fifth, sixth, seventh, eighth, ninth and tenth of this
Section 3.08(c)(i);

16

 



fifth, to the payment of all accrued and unpaid interest then due and payable on
the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

sixth, to the payment of principal of the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such prepayment;

seventh, to the payment of all accrued and unpaid interest then due and payable
in cash on the Revolving Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;

eighth, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Revolving Loan
Commitments; provided that, notwithstanding the foregoing provisions of this
clause eighth, any principal prepayment under this clause “eighth” that would
otherwise be allocated to any Extending Lender that is a Revolving Lender
pursuant to this clause eighth, may be declined by any Extending Lender that
provides notice to the Administrative Agent at least two (2) Business Days’
prior to the date of such prepayment of its election to decline such prepayment,
and any such payment so declined shall be allocated instead (x) first, to the
payment of principal of the Revolving Loans held by Defaulting Lenders (other
than any Revolving Loan that is an Extended Loan held by a Lender that has
declined such payment), along with a corresponding reduction in the Revolving
Loan Commitments of the Defaulting Lenders that have not declined such
prepayment, pro rata among the Defaulting Lenders (other than any Extending
Lender that is a Defaulting Lender that has declined such prepayment) based on
their respective outstanding principal amounts on the date of such prepayment
and (y) second, in accordance with clauses ninth and tenth of this Section
3.08(c)(i));

17

 



ninth, to the payment of principal of the Tranche A-1 Term Loans that are
Extended Loans pro rata among the Tranche A-1 Lenders based on their respective
outstanding principal amounts on the date of such prepayment (accompanied with
the prepayment premium required by Section 3.15 (Prepayment Premium) with
respect to such payment); and

tenth, to the Borrowers.

(ii)From and after the date upon which each of the (A) Revolving Loans and the
Tranche A-1 Term Loans that do not constitute Extended Loans have been finally
and fully paid and (B) Tranche A-2 Loans have been finally and fully paid:

First, to the payment of all fees then due and payable to the Agents;

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash on the Revolving Loans and the Tranche A-1
Term Loans pro rata among the Revolving Lenders (other than any Defaulting
Lender) and the Tranche A-1 Lenders based on their respective outstanding
principal amounts on the date of such prepayment;

fourth, to the payment of principal of the Revolving Loans pro rata among the
Revolving Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts on the date of such prepayment;

18

 



fifth, to the payment of principal of the Tranche A-1 Term Loans (accompanied
with any prepayment premium required by Section 3.15 (Prepayment Premium) with
respect to such payment) pro rata among the Tranche A-1 Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

sixth, to the payment of all accrued and unpaid interest then due and payable in
cash on the Revolving Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

seventh, to the payment of principal of Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment; and

eighth, to the Borrowers.

(iii)Any mandatory prepayment under this Section 3.08 which results in the
prepayment of principal of the Revolving Loans in accordance with clause fourth,
eighth, ninth or eleventh of Section 3.08(d)(i) or clause fourth or clause
seventh of Section 3.08(d)(ii) shall, notwithstanding anything to the contrary
set forth elsewhere in this Agreement (other than each Extending Lender’s right
to waive a reduction of its Commitments pursuant to this Section 3.08), result
in a corresponding reduction in the Revolving Loan Commitments of the Revolving
Lenders;

provided, that in the case of each of the foregoing clauses (i), (ii) and (iii),
after giving effect to any such prepayments that have been applied to one or
more Lenders and such prepayments that have been waived by one or more Lenders,
the pro rata allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

(d)               Amounts prepaid pursuant to this Section 3.08 may not be
reborrowed.

Section 3.09 Time and Place of Payments. (a) The Borrowers shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 12:00 noon New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the account as may from time to time be specified by the
Administrative Agent to the Borrowers. Funds received after 12:00 noon New York
City time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day.

(b)               The Administrative Agent shall promptly remit in immediately
available funds to each Senior Secured Party its share, if any, of any payments
received by the Administrative Agent for the account of such Senior Secured
Party, in accordance with the terms hereof and subject to the terms of the
Intercreditor Agreement.

19

 



(c)                Whenever any payment (including any payment of principal of
or interest on any Loan or any Fees or other Obligations) hereunder or under any
other Financing Document shall become due, or otherwise would occur, on a day
that is not a Business Day, such payment shall (except as otherwise required by
the proviso to the definition of “Interest Period” with respect to Eurodollar
Loans) be made on the immediately succeeding Business Day, and such increase of
time shall in such case be included in the computation of interest or Fees, if
applicable.

Section 3.10 Fundings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance with this Agreement and may, in reliance upon such assumption,
distribute to the Lenders the amount due. If the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender with respect to any amount owing under
this Section 3.10(a) shall be conclusive, absent manifest error.

(b)               Nothing herein shall be deemed to obligate any Lender to
obtain funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain funds for any
Loan in any particular place or manner.

(c)                The Borrowers hereby authorize each Lender, if and to the
extent payment owed to such Lender is not made when due under this Agreement or
under the Notes held by such Lender, to charge from time to time against any or
all of any Borrower’s accounts with such Lender (other than, in the event that
the Account Bank is also a Lender, any Project Account) any amount so due.

Section 3.11 Fees. (a) From and including the Closing Date until the Maturity
Date, the Borrowers agree to pay to the Administrative Agent, for the account of
the Revolving Lenders, on each Monthly Date, a commitment fee (a “Commitment
Fee”) equal to two percent (2.0%) per annum on the average daily amount by which
the Aggregate Revolving Loan Commitment exceeds the outstanding amount of
Revolving Loans during the calendar month then ended. All Commitment Fees shall
be computed on the basis of the actual number of days elapsed in a year of 365
or 366 days, as pro-rated for any partial quarter, as applicable.

(b)               On the Closing Date, the Borrowers paid to the Administrative
Agent, for the account of the Revolving Lenders, a facility fee equal to two
percent (2.0%) of the Aggregate Revolving Loan Commitment.

20

 



(c)                On the Closing Date, the Borrowers paid to the Administrative
Agent, for the account of the Tranche A-1 Lenders, a facility fee equal to two
percent (2.0%) of the Aggregate Term Commitment for Tranche A-1 Term Loans.

(d)               On the Closing Date, the Borrowers paid to the Administrative
Agent, for the account of the Administrative Agent, a structuring fee equal to
one percent (1.0%) of the Aggregate Revolving Loan Commitment.

(e)                On the Restatement Effective Date, the Borrowers shall pay to
the Administrative Agent, for the account of each Consenting Lender, a consent
fee equal to a quarter of a percent (0.25%) of the Commitments held by such
Consenting Lender.

(f)                Each Borrower agrees to pay to the Administrative Agent, for
the account of the Agents, additional fees in the amounts and at the times from
time and time agreed to in writing by the Borrowers and the respective Agent,
including pursuant to the Fee Letters.

(g)               All Fees shall be paid on the dates due, in immediately
available funds. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 3.12 Pro rata Treatment. (a) Except as otherwise expressly provided
herein (including Section 4.01 (Eurodollar Rate Lending Unlawful), Section 2.07
(Termination or Reduction of Commitments), Section 2.08 (Defaulting Lenders)),
Section 3.07 (Optional Prepayment) and Section 3.08 (Mandatory Prepayment), each
Funding of Revolving Loans shall be allocated by the Administrative Agent pro
rata among the Revolving Lenders in accordance with their respective Revolving
Loan Commitment Availability Percentages and each reduction of commitments of
any type shall be allocated by the Administrative Agent pro rata among the
applicable Lenders in accordance with their respective applicable Commitment
Percentages.

(b)               Except as required under Section 2.08 (Defaulting Lenders),
Section 3.07 (Optional Prepayment), Section 3.08 (Mandatory Prepayment) or
Article IV (Eurodollar Rate and Tax Provisions), each payment or prepayment of
principal of the Loans shall be allocated by the Administrative Agent pro rata
among the applicable Lenders in accordance with the respective principal amounts
of their outstanding Loans of the type being repaid, each payment of interest on
the Loans shall be allocated by the Administrative Agent pro rata among the
applicable Lenders in accordance with the respective interest amounts
outstanding on their outstanding Loans of the type in respect of which interest
is being paid, and each payment of fees on the Commitments shall be allocated by
the Administrative Agent pro rata among the applicable Lenders in accordance
with their respective Commitments (or Revolving Loan Commitment Availability
Percentages, in the case of Commitment Fees), of the type to which such fees
relate.

(c)                Each Lender agrees that in computing such Lender’s portion of
any Funding to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Funding to the next higher or
lower whole Dollar amount.

21

 



Section 3.13 Sharing of Payments. (a) If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Article
IV (Eurodollar Rate and Tax Provisions)) in excess of its pro rata share of
payments then or therewith obtained by all Lenders (other than as a result of
the waiver by any Lender of its right to received payment pursuant to Section
3.07 or Section 3.08) holding Loans of such type, such Lender shall purchase
from the other Lenders such participations in Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and each Lender that has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Lender’s ratable share (according to the proportion of (x)
the amount of such selling Lender’s required repayment to the purchasing Lender
to (y) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 3.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 11.15 (Right of Setoff)) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrowers in the
amount of such participation.

(b)               If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 3.13 to share in the
benefits of any recovery on such secured claim.

Section 3.14 Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment. The Borrowers shall, in connection with any prepayment made
by the Borrowers pursuant to Section 3.07 (Optional Prepayment) or Section 3.08
(Mandatory Prepayment), terminate an aggregate notional amount under the
Interest Rate Protection Agreements (if any) equal to the amount (if any) by
which the aggregate notional amount under the Interest Rate Protection
Agreements would exceed the aggregate outstanding principal amount of the Loans
immediately after giving effect to such prepayment; and in each case, such
termination shall be made within five (5) Business Days of the date of such
prepayment (or, to the extent that the aggregate notional amount under the
Interest Rate Protection Agreements exceeds the aggregate outstanding principal
of the Loans by no more than ten percent (10%), within thirty (30) days
following such prepayment). The amount of any Swap Termination Value due in
respect of the Interest Rate Protection Agreements terminated in accordance with
the immediately foregoing sentence shall be made by the Borrowers from amounts
available with which to make such prepayment.

22

 



Section 3.15 Prepayment Premium. In the event any repayment or prepayment of the
Extended Loans that are Tranche A-1 Loans is made prior to the Maturity Date of
the Extended Loans (but excluding any repayments or prepayments (1) of any loans
held by an Affiliated Lender or (2) as a result of any mandatory prepayment
pursuant to Section 3.08(a) unless such prepayment results from an asset sale or
disposition that is not permitted under Section 7.02(f)), including as a result
of the termination of this Agreement and repayment of the Obligations at any
time prior to the Maturity Date of the Extended Loans, for any reason, including
(i) termination upon the election of the Required Lenders to terminate after the
occurrence and during the continuation of an Event of Default (or, in the case
of the occurrence of any Event of Default described in Section 9.01(h) with
respect to any Borrower, automatically upon the occurrence thereof), (ii)
foreclosure and sale of Collateral, (iii) sale of the Collateral in any
insolvency proceeding, or (iv) restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any insolvency proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Extending Lenders or profits lost by the Extending
Lenders as a result of such early payment or termination, and by mutual
agreement of the Borrowers and the Extending Lenders as to a reasonable
estimation and calculation of the lost profits or damages of the Extending
Lenders, the Borrowers shall pay, subject to the Intercreditor Agreement, pro
rata among the Extending Lenders that hold Tranche A-1 Term Loans based on their
respective outstanding principal amounts on the date of such prepayment the
Make-Whole Amount, measured as of the date of such payment or termination.
Borrowers’ Agent shall calculate the Make-Whole Amount and provide such
calculation to Administrative Agent and Extending Lenders at least two (2)
Business Days before the date any such prepayment is made; provided that such
calculation shall be subject to the review and approval of the Extending
Lenders. In the event Extending Lenders do not object to Borrowers’ Agent’s
calculation of the Make-Whole Amount within thirty (30) days of receipt thereof,
such calculation shall be deemed approved by Extending Lenders. Notwithstanding
the foregoing, or the pendency of any objection to Borrowers’ Agent’s
calculation of the Make-Whole Amount, Administrative Agent shall disburse any
such prepayment (together with the Make-Whole Amount which has been delivered to
Administrative Agent by Borrowers at the time of the prepayment) to Extending
Lenders upon Administrative Agent’s receipt thereof. In no event shall the
Administrative Agent have any duty, responsibility or liability with respect to
the calculations of the Make-Whole Amount, which calculation shall be the sole
responsibility of Borrowers’ Agent.

For the purposes of this Section 3.15, “Make-Whole Amount” means, as of any date
of determination, with respect to any payment of the Extended Loans that are
Tranche A-1 Loans, an amount equal to the “present value” as of the date of such
payment of all interest payments which would have accrued, from the date of such
payment through the Maturity Date of the Extended Loans, on an amount equal to
such Tranche A-1 Loans being paid, such interest to be calculated on such amount
at the rate of interest in effect on such payment date; “present value” shall be
computed using a discount rate, applied quarterly, equal to the Treasury Rate as
of such prepayment date plus 50 basis points; and “Treasury Rate” shall mean, as
of any prepayment date, the yield to maturity as of such prepayment date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the prepayment date to the Maturity Date of the Extended Loans; provided,
however, that if the period from the prepayment date to Maturity Date of the
Extended Loans is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from the prepayment date
to Maturity Date of the Extended Loans is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

 

23

 



ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers absent
manifest error) that the introduction of or any change in or in the
interpretation of any Law after the Closing Date makes it unlawful, or any
central bank or other Governmental Authority asserts after the Closing Date that
it is unlawful, for such Lender to make, maintain or fund any Loan as a
Eurodollar Loan, the obligations of such Lender to make, maintain or fund any
Loan as a Eurodollar Loan shall, upon such determination, forthwith be suspended
until such Lender shall notify the Borrowers and the Administrative Agent that
the circumstances causing such suspension no longer exist, and all Eurodollar
Loans of such Lender shall automatically convert into Base Rate Loans at the end
of the then-current Interest Periods with respect thereto or sooner, if required
by such Law or assertion. Upon any such conversion the Borrowers shall pay any
accrued interest on the amount so converted and, if such conversion occurs on a
day other than the last day of the then-current Interest Period for such
affected Eurodollar Loans, such Lender shall be entitled to make a request for,
and the Borrowers shall pay, compensation for breakage costs under Section 4.05
(Funding Losses).

(b)               If such Lender notifies the Borrowers and the Administrative
Agent that the circumstances giving rise to the suspension described in Section
4.01(a) no longer apply, the Borrowers may elect (by delivering an Interest
Period Notice) to convert the principal amount of any such Base Rate Loan to a
Eurodollar Loans in accordance with this Agreement.

Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that on or before the day that is three (3) Business Days prior
to the commencement of any Interest Period for any Eurodollar Loan, (A) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining LIBOR or (B) the Required Lenders
shall have determined in good faith and notified the Administrative Agent in
writing that (i) Dollar deposits in the amount of such Loan and with an Interest
Period similar to such Interest Period are not generally available in the London
interbank market, or (ii) the rate at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to any Lender of making,
maintaining or funding the principal amount of such Loan during such Interest
Period, then in either case the Administrative Agent shall forthwith notify the
Borrowers and the Lenders of such determination, whereupon each such Eurodollar
Loan will automatically, on the last day of the then-existing Interest Period
for such Eurodollar Loan, convert into a Base Rate Loan. In the event of any
such determination pursuant to Section 4.02(a)(A) or (B)(i), any Funding Notice
delivered by the Borrowers shall be deemed to be a request for a Base Rate Loan
until the Administrative Agent or the Required Lenders, as the case may be,
determines that the circumstances giving rise to such notice no longer exist. In
the event of any determination pursuant to Section 4.02(a)(B)(ii), each affected
Lender shall, and is hereby authorized by the Borrowers to, fund its portion of
the Loans as a Base Rate Loan. Each determination by the Administrative Agent or
the Required Lenders, as the case may be, hereunder shall be conclusive absent
manifest error.

24

 



(b)               Upon the Administrative Agent’s or the Required Lenders’
determination, as the case may be, that the condition that was the subject of a
notice under Section 4.02(a) has ceased, the Administrative Agent shall
forthwith notify the Borrower and the Lenders of such determination, whereupon
the Borrowers may elect (by delivering an Interest Period Notice) to convert any
such Base Rate Loan to a Eurodollar Loan on the last day of the then-current
Monthly Period in accordance with this Agreement.

Section 4.03 Increased Eurodollar Loan Costs. If after the Closing Date, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority would increase the cost (other
than with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or result in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrowers agree to pay directly to such
Lender the amount of any such increase or reduction. Such Lender shall promptly
notify the Administrative Agent and the Borrowers in writing of the occurrence
of any such event, such notice to state in reasonable detail the reasons
(including the basis for determination) therefor and the additional amount
required to compensate fully such Lender for such increased cost or reduced
amount. Such additional amounts shall be payable by the Borrowers directly to
such Lender within thirty (30) days of delivery of such notice, and such notice
shall be binding on the Borrowers absent manifest error.

Section 4.04 Obligation to Mitigate. (a) Each Lender agrees after it becomes
aware of the occurrence of an event that would entitle it to give notice
pursuant to Section 4.01 (Eurodollar Rate Lending Unlawful), 4.03 (Increased
Eurodollar Loan Costs), or 4.06 (Increased Capital Costs) or to receive
additional amounts pursuant to Section 4.07 (Taxes), such Lender shall use
reasonable efforts to make, fund or maintain its affected Loan through another
lending office if as a result thereof the increased costs would be avoided or
materially reduced or the illegality would thereby cease to exist and if, in the
opinion of such Lender, the making, funding or maintaining of such Loan through
such other lending office would not be disadvantageous to such Lender, contrary
to such Lender’s normal banking practices or violate any applicable Law.

(b)               No change by a Lender in its Domestic Office or Eurodollar
Office made for such Lender’s convenience shall result in any increased cost to
the Borrowers.

(c)                If any Lender demands compensation pursuant to Section 4.03
(Increased Eurodollar Loan Costs) or 4.06 (Increased Capital Costs) with respect
to any Eurodollar Loan, the Borrowers may, at any time upon at least three (3)
Business Day’s prior notice to such Lender through the Administrative Agent,
elect to convert such Loan into a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrowers that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrowers that the
circumstances giving rise to such notice no longer apply, the Borrowers may
elect (by delivering an Interest Period Notice) to convert the principal amount
of each such Base Rate Loan to a Eurodollar Loans in accordance with this
Agreement.

25

 



Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing, but excluding any lost profits) as a result of
(a) any conversion or repayment or prepayment of the principal amount of any
Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Sections 3.07 (Optional Prepayment),
3.08 (Mandatory Prepayment), 4.01(a) (Eurodollar Rate Lending Unlawful) or
otherwise or (b) the Borrowers failing to make a Funding in accordance with any
Funding Notice; then, upon the written notice (including the basis for
determination) of such Lender to the Borrowers (with a copy to the
Administrative Agent), the Borrowers shall, within thirty (30) days of receipt
thereof, pay to the Administrative Agent for the account of such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense. Such written notice shall be binding on the
Borrowers absent manifest error.

Section 4.06 Increased Capital Costs. If after the Closing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any applicable Law or guideline, or request (whether or not
having the force of law) of any Governmental Authority affects the amount of
capital required to be maintained by any Lender, and such Lender reasonably
determines that the rate of return on its capital as a consequence of its Loan
is reduced to a level below that which such Lender could have achieved but for
the occurrence of any such circumstance then, in any such case upon notice from
time to time by such Lender to the Borrowers, the Borrowers shall pay within
thirty (30) days after such demand directly to such Lender additional amounts
sufficient to compensate such Lender for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
the basis for determination) shall be binding on the Borrowers absent manifest
error.

Section 4.07 Taxes.

(a)                Payments Free of Taxes. Any and all payments by or on account
of any Obligations shall be made free and clear of, and without deduction for,
any Taxes, unless required by Law; provided, that if any Borrower shall be
required to deduct any Indemnified Taxes from any such payment, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.07) the Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

26

 



(b)               Payment of Other Taxes by the Borrowers. In addition, the
Borrowers shall timely pay any Indemnified Taxes arising from any payment made
under any Financing Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

(c)                Indemnification by the Borrowers. The Borrowers shall
indemnify each Agent and each Lender, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.07) paid by such Agent or Lender, as the case may be, and
any penalties, interest, additions to tax and reasonable expenses arising
therefrom or with respect thereto (other than those resulting from the gross
negligence or willful misconduct of such Agent or Lender), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability (including the basis of determination) delivered to the Borrowers by a
Lender or Agent, as the case may be, shall be conclusive absent manifest error.

(d)               Evidence of Payments. As soon as reasonably practicable after
any payment of Indemnified Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)                Foreign Lenders. Each Lender (including any Participant and
any other Person to which any Lender transfers its interests in this Agreement
as provided under Section 11.03 (Assignments)) that is not a United States
Person (a “Non-U.S. Lender”) shall deliver to the Borrowers and the
Administrative Agent two (2) copies of U.S. Internal Revenue Service Form
W-8ECI, Form W-8BEN, Form W-8EXP or Form W-8IMY (with supporting documentation),
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender and claiming, to the extent applicable,
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments of interest by the Borrowers under the Financing Documents,
together with, in the case of a Non-U.S. Lender that is relying on an exemption
pursuant to Section 871(h) or 881(c) of the Code, a statement substantially in
the form of Exhibit 4.07. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrowers and the Administrative Agent
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrowers (or any other form of
certification adopted by U.S. taxing authorities for such purpose). The
Borrowers shall not be obligated to pay any additional amounts in respect of
U.S. federal income taxes pursuant to this Section 4.07 (or make an
indemnification payment pursuant to this Section 4.07) to any Lender (or any
Participant or other Person to which any Lender transfers its interests in this
Agreement as provided under Section 11.03 (Assignments)) if the obligation to
pay such additional amounts (or such indemnification) would not have arisen but
for a failure by such Lender to comply with this Section 4.07(e).

27

 



(f)                In no event shall the Administrative Agent or the Collateral
Agent have any duty, obligation or liability with respect to the payment of any
Taxes.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce each Agent, each Lender and each other party hereto (other
than the Borrowers and the Borrowers’ Agent) to enter into this Agreement and to
induce each Lender to make the Loans hereunder, each Borrower represents and
warrants to each Agent and each Lender as set forth in this Article V on the
date hereof, on the Closing Date, on the date of each Funding Notice and on each
Funding Date (in each case, except to the extent such representations and
warranties expressly relate to a future date or as otherwise provided in Article
VI (Conditions Precedent)).

Section 5.01 Organization; Power and Compliance with Law. Each of the Borrowers
(a) is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified to do
business as is now being conducted and as is proposed to be conducted by such
Borrower and is in good standing as a foreign limited liability company in each
jurisdiction where the nature of its business requires such qualification (other
than any such failure to be so qualified or in good standing that could not
reasonably be expected to have a Material Adverse Effect) and (c) has all
requisite limited liability company power and authority required as of the date
this representation is made or deemed repeated to enter into and perform its
obligations under each Transaction Document to which it is a party and to
conduct its business as currently conducted by it.

Section 5.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by each of the Borrowers of each Transaction Document to which it is
a party are within such Borrower’s limited liability company powers, have been
duly authorized by all necessary limited liability company action, and do not:

(a)                contravene such Borrower’s Organic Documents (including its
Borrower LLC Agreement);

(b)               contravene in any material respect any Law binding on or
affecting such Borrower;

(c)                (i) in the case of any Financing Document, contravene any
Contractual Obligation binding on or affecting such Borrower or (ii) in the case
of any Project Document, contravene any Contractual Obligation binding on or
affecting such Borrower (other than in the case of this Section 5.02(c)(ii) any
contravention which could not reasonably be expected to have a Material Adverse
Effect);

(d)               require any consent or approval under such Borrower’s Organic
Documents that has not been obtained;

28

 



(e)                require any consent or approval under any Contractual
Obligations binding on or affecting such Borrower other than any approvals or
consents which have been obtained (and, in the case only of the execution,
delivery and performance of the Project Documents, any other approvals or
consents the failure of which to obtain could not reasonably be expected to have
a Material Adverse Effect); or

(f)                result in, or require the creation or imposition of, any Lien
on any of such Borrower’s properties other than Permitted Liens.

Section 5.03 Governmental Approvals.

(a)                All Governmental Approvals that are required to be obtained
by any Borrower in connection with (i) the due execution, delivery and
performance by such Borrower of the Financing Documents to which it is a party
and (ii) the grant by the Borrowers and the Pledgor of the Liens granted under
the Security Documents and the validity, perfection and enforceability thereof
have been obtained, are in full force and effect, are properly in the name of
the appropriate Person, and are final and Non-Appealable.

(b)               All Necessary Project Approvals are in full force and effect,
are properly in the name of the appropriate Person, and are final and
Non-Appealable except as a result of the Cold Shutdown of the Madera Plant. 
There is no action, suit, investigation or proceeding pending or to the
knowledge of each Borrower, threatened that could reasonably be expected to
result in the modification, rescission, termination or suspension of any
Necessary Project Approval that could reasonably be expected to have a Material
Adverse Effect.

(c)                The information set forth in each application (including any
updates or supplements thereto) submitted by or on behalf of any Borrower in
connection with each Necessary Project Approval was accurate and complete in all
material respects at the time of submission and continues to be accurate in all
material respects and complete in all respects to the extent required for the
continued effectiveness of such Necessary Project Approval.

Section 5.04 Investment Company Act. None of the Borrowers is, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein none of the Borrowers will be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Section 5.05 Validity of Financing Documents. Each Financing Document to which
any Borrower is a party has been duly authorized, validly executed and
delivered, and constitutes the legal, valid and binding obligations of such
Borrower enforceable in accordance with its respective terms, except as the
enforceability hereof or thereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

Section 5.06 Financial Information. Each of the financial statements delivered
pursuant to Section 6.01(h) (Conditions to Closing – Financial Statements) and
Section 7.03 (Reporting Requirements) has been prepared in accordance with GAAP,
and fairly presents in all material respects the consolidated financial
condition of the Borrowers as at the dates thereof and the results of their
operations for the period then ended (subject, in the case of unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments and the absence of footnotes).

29

 



Section 5.07 No Material Adverse Effect. Since April 16, 2010 no Material
Adverse Effect has occurred and is continuing.

Section 5.08 Project Compliance. (a) Each Plant is owned and maintained in
material compliance with all applicable Laws and the requirements of all
Necessary Project Approvals.

(b)               Each Plant is owned and maintained in compliance in all
material respects with all of the Borrowers’ Contractual Obligations (including
the Project Documents applicable to such Plant, taking into account any cure or
grace periods thereunder and the Borrower’s right to replace Project Documents
as set forth in Section 9.01(i) (Events of Default – Project Document Defaults;
Termination)) (except, (i) in the case of Contractual Obligations other than
Project Documents, to the extent such failure to comply could not reasonably be
expected to result in a Material Adverse Effect with respect to such Plant or
Borrower and (ii) the cessation of operations and Cold Shutdown of the Madera
Plant).

Section 5.09 Litigation. (a) No action, suit, proceeding or investigation has
been instituted or threatened against any of Pacific Holding, the Pledgor, or
any Plant or Borrower (including in connection with any Necessary Project
Approval) that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect on any Plant or Borrower; and

(b)               no action, suit, proceeding or investigation has been
instituted or threatened against any Major Project Party that is party to any
Project Document with Pacific Holding or that relates to any Borrower or Plant
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.10 Sole Purpose Nature; Business. None of the Borrowers has conducted
nor is conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents.

Section 5.11 Contracts.

(a)                All contracts, agreements, instruments, letters,
understandings, or other documentation to which any Borrower is a party or by
which it or any of its properties is bound as of the Original Closing Date
(other than the Existing Financing Documents), including the Project Documents
(including all documents amending, supplementing, interpreting or otherwise
modifying or clarifying such agreements and instruments) are listed in Schedule
5.11(i). All material contracts, agreements, instruments, letters,
understandings, or other documentation to which any Borrower entered into after
the Original Closing Date (other than the Financing Documents and the Existing
Financing Documents), including any such Project Documents (including all
documents amending, supplementing, interpreting or otherwise modifying or
clarifying such agreements and instruments), are listed in Schedule 5.11(ii),
provided, that for the purposes of this Section 5.11(a), any such contract,
agreement, instrument, letter, understanding, or other document that would
reasonably be expected to provide for aggregate payments to or from, or
aggregate liabilities of, the Loan Parties, equal to or in excess of five
hundred thousand Dollars ($500,000) and each Project Document entered into since
June 25, 2010 shall be deemed to be material.

30

 



(a)                All Necessary Project Contracts are in full force and effect
except such Necessary Projects Contracts the invalidity of which could not
reasonably be expected to have a Material Adverse Effect.

(b)               As of any date (after the Closing Date) on which this
representation is made or deemed repeated, there are no material contracts,
agreements, instruments, or documents between any Borrower and any other Person
relating to any Borrower or the Project other than (i) the Transaction
Documents, (ii) the agreements listed in Schedule 5.11, and (iii) any other
agreements permitted by this Agreement.

Section 5.12 Collateral. (a) The Collateral includes all of the Equity Interests
in and all of the tangible and intangible assets of each Borrower (except, with
respect to any asset the assignment of which is not permitted, as otherwise
expressly provided in the applicable Security Agreement).

(b)               The respective Liens and security interests granted to the
Collateral Agent (for the benefit of the Senior Secured Parties) pursuant to the
Security Documents in effect on each date this representation is made or deemed
repeated (x) immediately prior to the Restatement Effective Date, (i)
constituted, as to personal property included in the Collateral, a valid
first-priority security interest in such personal property and (ii) constituted,
as to the Mortgaged Property included in the Collateral, a valid first-priority
Lien of record in the Mortgaged Property, in each case subject only to Permitted
Liens and (y) as of the Restatement Effective Date and thereafter, subject to
the Intercreditor Agreement (i) constitute, as to personal property included in
the Collateral, a valid security interest in such personal property and (ii)
constitute, as to the Mortgaged Property included in the Collateral, a valid
Lien of record in the Mortgaged Property, in each case subject only to Permitted
Liens.

(c)                The security interests granted to the Collateral Agent (for
the benefit of the Senior Secured Parties) pursuant to the Security Documents in
the Collateral consisting of personal property will be perfected as specified in
the Intercreditor Agreement, (i) with respect to any property that can be
perfected by filing, upon the filing of UCC financing statements in the filing
offices identified in Schedule 5.12, (ii) with respect to any Project Account or
Local Account Collateral that can be perfected solely by control, upon execution
of this Agreement and the Blocked Account Agreements, respectively and (iii)
with respect to any property (if any) that can be perfected solely by
possession, pursuant to the Intercreditor Agreement, upon the Collateral Agent
receiving possession thereof, and in each case such security interest will be,
as to Collateral perfected under the UCC or otherwise as aforesaid, superior and
prior to the rights of all third Persons now existing or hereafter arising
whether by way of mortgage, lien, security interests, encumbrance, assignment or
otherwise, in each case subject only to Permitted Liens. All such action as is
necessary has been taken to establish and perfect the Collateral Agent’s rights
in and to the Collateral covered by the Security Documents on the date this
representation is made or deemed repeated to the extent the Collateral Agent’s
security interest can be perfected by filing, including any recordation, filing,
registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those listed on Schedule 5.12 (as the same
may be updated at the written request of the Borrowers’ Agent, with the written
agreement of the Administrative Agent, following any change in applicable law)
is necessary to perfect (or maintain the perfection of) the interest, title or
Liens of the Security Documents (to the extent the Collateral Agent’s security
interest can be perfected by filing or recording), and on and as of each
relevant date which this representation and warranty is made or deemed repeated,
all such filings or recordings have been made with respect to each Security
Document then in effect. The Borrowers and the Pledgor have properly delivered
or caused to be delivered to the Collateral Agent, or provided the Collateral
Agent control of, all Collateral that requires perfection of the Liens and
security interests described above by possession or control, in each case in
accordance with the Intercreditor Agreement. All or substantially all of the
Collateral (other than the Project Account Collateral, the Local Account
Collateral, certificates, securities, investments, chattel paper, books and
records and general intangibles), including the Mortgaged Property, is or will
(when acquired) be located on the Sites.

31

 



Section 5.13 Ownership of Properties. (a) Madera has a good and valid fee
ownership interest in the Site for the Madera Plant (except as contemplated by
Section 7.02(f) (Negative Covenants – Asset Dispositions)). Boardman has a good
and valid leasehold interest or valid fee ownership in the Site for the Boardman
Plant (except as contemplated by Section 7.02(f) (Negative Covenants – Asset
Dispositions)). Burley has a good and valid fee ownership interest in the Site
for the Burley Plant (except as contemplated by Section 7.02(f) (Negative
Covenants – Asset Dispositions)). Stockton has a good and valid leasehold
interest or valid fee ownership in the Site for the Stockton Plant (except as
contemplated by Section 7.02(f) (Negative Covenants – Asset Dispositions)). Each
such Site is described on Schedule 5.13(a).

(b)               Except as contemplated by Section 7.02(f) (Negative Covenants
– Asset Dispositions), the Borrowers have a good and valid ownership interest,
leasehold interest, license interest or other right of use in all other property
and assets (tangible and intangible) included in the Collateral (other than the
collateral pledged pursuant to the Pacific Holding Pledge Agreement). Such
ownership interests, leasehold interest, license interest or other rights of use
are and will be sufficient (along with the Kirby Equipment) to permit operation
of the Plants substantially in accordance with the Project Documents applicable
to each such Plant. None of said properties or assets are subject to any Liens
or, to the knowledge of each Borrower, any other claims of any Person, including
any easements, rights of way or similar agreements affecting the use or
occupancy of the Project, any Plant or any Site, other than Permitted Liens and,
with respect to claims, to the extent permitted by Section 5.09 (Litigation).

(c)                All Equity Interests in each of Madera, Boardman, Stockton
and Burley are owned by Pacific Holding.

(d)               All Equity Interests in Pacific Holding are owned by the
Pledgor.

(e)                The properties and assets of each of the Borrowers are
separately identifiable and are not commingled with the properties and assets of
any other Person (other than any Borrower) and are readily distinguishable from
one another (except to the extent otherwise contemplated by the Transaction
Documents).

32

 



(f)                None of the Borrowers has any leasehold interest in, and none
of the Borrowers is lessee of, any real property other than the Leased Premises.

Section 5.14 Taxes. (a) Each Borrower has (i) filed all Tax Returns required by
law to have been filed by it and (ii) has paid all Taxes thereby shown to be
owing, as and when the same are due and payable, other than in the case of this
Section 5.14(a)(ii), (A) Taxes that are subject to a Contest or (B) the
nonpayment of immaterial Taxes in an aggregate amount not in excess of
twenty-five thousand Dollars ($25,000) at any one time outstanding (taking into
account any interest and penalties that could accrue or be applicable to such
past-due Taxes), and provided that such Taxes are no more than forty-five (45)
days past due.

(b)               None of the Borrowers is or will be taxable as a corporation
for federal, state or local tax purposes.

(c)                No Borrower is a party to any tax sharing agreement with any
Person.

Section 5.15 Patents, Trademarks, Etc.

Pacific Holding and each other Borrower has obtained and holds in full force and
effect all material patents, trademarks, copyrights and other such material
rights or adequate licenses therein (including on the Closing Date the license
with respect to the use of the Pacific Ethanol name granted pursuant to the
Asset Management Agreement), free from unduly burdensome restrictions, that are
necessary for the ownership, construction, operation and maintenance of the
Project.

Section 5.16 ERISA Plans. None of the Borrowers nor any ERISA Affiliate has (or
within the five year period immediately preceding the Closing Date had) any
liability in respect of any Plan or Multiemployer Plan. None of the Borrowers
has any contingent liability with respect to any post-retirement benefit under
any “welfare plan” (as defined in Section 3(1) of ERISA), other than liability
for continuation coverage under Part 6 of Title I of ERISA.

Section 5.17 Property Rights, Utilities, Supplies Etc.  (a) All material
property interests, utility services, means of transportation, facilities and
other materials necessary for the use and operation of the Project (including,
as necessary, gas, roads, rail transport, electrical, water and sewage services
and facilities) are available to each Plant.

(b)               There are no material materials, supplies or equipment
necessary for operation or maintenance of each Plant that are not available at
the relevant Site on commercially reasonable terms consistent with the Budget.

Section 5.18 No Defaults. (a) No Event of Default has occurred and is
continuing.

(b)               None of Pacific Holding or any other Borrower is in any breach
of, or in any default under, any of such Borrower’s Contractual Obligations that
has had or could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.

33

 



Section 5.19 Environmental Warranties.

(a)                Except as set forth on Schedule 5.19(a)(i), (i) Each Borrower
is in compliance in all material respects with all applicable Environmental
Laws, (ii) each Borrower has all Environmental Approvals required to operate its
business as presently conducted or as reasonably anticipated to be conducted and
is in compliance in all material respects with the terms and conditions thereof,
(iii) no Borrower nor any of its Environmental Affiliates has received any
written communication (other than any such communication that the Administrative
Agent has agreed in writing is not materially adverse) from a Governmental
Authority that alleges that any Borrower or any Environmental Affiliate is not
in compliance in all material respects with all Environmental Laws and
Environmental Approvals, and (iv) there are no circumstances that may prevent or
interfere in the future with any Borrower’s compliance in all material respects
with all applicable Environmental Laws and Environmental Approvals.

(b)               There is no Environmental Claim pending, or to the knowledge
of each Borrower, threatened against any Borrower. No Environmental Affiliate
has taken any action or violated any Environmental Law that to the knowledge of
a Borrower could reasonably be expected to result in an Environmental Claim.

(c)                There are no present or past actions, activities,
circumstances, conditions, events or incidents, including the release, emission,
discharge, presence or disposal of any Material of Environmental Concern, that
could reasonably be expected to form the basis of any Environmental Claim
against any Borrower or any Environmental Affiliate.

(d)               Without in any way limiting the generality of the foregoing,
(i) there are no on-site or off-site locations in which any Borrower or, to the
knowledge of each Borrower, any Environmental Affiliate has stored, disposed or
arranged for the disposal of Materials of Environmental Concern that could
reasonably be expected to form the basis of an Environmental Claim, (ii) none of
the Borrowers knows of any underground storage tanks located or to be located on
property owned or leased by any Borrower except as identified on
Schedule 5.19(d)(ii) (as the same may be updated in writing by the Borrowers’
Agent with the written approval of the Administrative Agent), (iii) there is no
asbestos or lead paint contained in or forming part of any building, building
component, structure or office space owned or leased by any Borrower except in
such form, condition and quantity as could not reasonably be expected to result
in an Environmental Claim, and (iv) no polychlorinated biphenyls (PCBs) are or
will be used or stored at any property owned or leased by any Borrower, except
in such form, condition and quantity as could not reasonably be expected to
result in an Environmental Claim.

(e)                None of the Borrowers has received any letter or request for
information under Section 104 of the CERCLA, or comparable state laws, and to
the knowledge of the Borrowers, none of the operations of the Borrowers is the
subject of any investigation by a Governmental Authority evaluating whether any
remedial action is needed to respond to a release or threatened release of any
Material of Environmental Concern at any Plant or Site or at any other location,
including any location to which any Borrower has transported, or arranged for
the transportation of, any Material of Environmental Concern with respect to the
Project.

34

 



Section 5.20 Regulations T, U and X. None of the Borrowers is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Loan will be used for any purpose that violates,
or would be inconsistent with, F.R.S. Board Regulation T, U or X. Terms for
which meanings are provided in F.R.S. Board Regulation T, U or X or any
regulations substituted therefore, as from time to time in effect, are used in
this Section 5.20 with such meanings.

Section 5.21 Accuracy of Information. (a) All factual information heretofore or
contemporaneously furnished by or on behalf of any Borrower in this Agreement,
in any other Transaction Document or otherwise in writing to any Senior Secured
Party, any Consultant, or counsel for purposes of or in connection with this
Agreement and the other Financing Documents or any transaction contemplated
hereby or thereby (other than projections, budgets and other “forward-looking”
information all of which has been prepared on a reasonable basis and in good
faith) was, as of the date furnished, when taken as a whole (and after giving
effect to any supplement of such information) (i) true and accurate in every
material respect and (ii) not incomplete by omitting to state any material fact
necessary to make such information not misleading in any material respect.

(b)               The assumptions constituting the basis on which the Borrowers
prepared the Budget that is in effect on each date this representation is made
or deemed repeated and the numbers set forth therein were developed and
consistently utilized in good faith and are reasonable and represent each
Borrower’s best judgment as of the date prepared as to the matters contained
therein, based on all information known to the Borrowers.

(c)                The Borrowers reasonably believe that the use, ownership,
operation and maintenance of the Project are technically feasible and, except
for factors effecting the ethanol industry in general and not relating
specifically to the Plants or the Project, economically feasible.

Section 5.22 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrowers other than Permitted Indebtedness.
Other than with respect to the Senior Obligations, subject to the Intercreditor
Agreement, the Obligations rank at least pari passu with all other Indebtedness
of any Borrower.

Section 5.23 Separateness. (a) Each Borrower maintains separate bank accounts
and separate books of account from each other Borrower and from the Pledgor
(other than the Project Accounts maintained in accordance with this Agreement).
The separate liabilities of each Borrower are readily distinguishable from the
liabilities of each Affiliate of the Borrowers, including the Pledgor (except to
the extent otherwise contemplated by the Transaction Documents).

(b)               Each Borrower conducts its business solely in its own name in
a manner not misleading to other Persons as to its identity.

(c)                Each Borrower is in compliance with the provisions set forth
on Schedule 5.23.

35

 



Section 5.24 Subsidiaries. Madera, Boardman, Stockton and Burley have no
Subsidiaries. Pacific Holding has no Subsidiaries other than Madera, Boardman,
Stockton and Burley.

Section 5.25 Foreign Assets Control Regulations, Etc.   (a)  The use of the
proceeds of the Loan by the Borrowers will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.

(b)               None of the Borrowers:

(i)is or will become a Person or entity described by section 1 of Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R.
595), and none of the Borrowers engages in dealings or transactions with any
such Persons or entities; or

(ii)is in violation of the Patriot Act.

Section 5.26 Employment Matters. None of the Borrowers has or has had any
employees or former employees.

Section 5.27 Solvency. Each of the Borrowers is and, upon the incurrence of any
Obligations by the Borrowers and after giving effect to the transactions
contemplated hereby, will be, Solvent.

Section 5.28 Legal Name and Place of Business. (a) The exact legal name and
jurisdiction of formation of each Borrower is as set forth below, and none of
the Borrowers has had any other legal names in the previous five (5) years
except as set forth on Schedule 5.28:

(i)Pacific Holding: Pacific Ethanol Holding Co. LLC, a limited liability company
organized and existing under the laws of the State of Delaware;

(ii)Madera: Pacific Ethanol Madera LLC, a limited liability company organized
and existing under the laws of the State of Delaware;

(iii)Boardman: Pacific Ethanol Columbia, LLC, a limited liability company
organized and existing under the laws of the State of Delaware;

(iv)Stockton: Pacific Ethanol Stockton LLC, a limited liability company
organized and existing under the laws of the State of Delaware; and

(v)Burley: Pacific Ethanol Magic Valley, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

36

 



 

(b)               The sole place of business and chief executive office of each
Borrower is as set forth on Schedule 5.28.

The information set forth in Sections 5.28(a) and (b) and on Schedule 5.28 may
be changed from time to time by the Borrowers upon thirty (30) days’ prior
written notice to the Administrative Agent and the Collateral Agent, subject in
each case to the Borrowers’ obligations hereunder to provide the Collateral
Agent with a perfected first-priority Lien on the Collateral (subject to
Permitted Liens).

Section 5.29 No Brokers. None of the Borrowers has any obligation to pay any
finder’s, advisory, brokers or investment banking fee, except for the fees
payable pursuant to Section 3.11 (Fees) and those identified on Schedule 5.29.

Section 5.30 Insurance. All insurance required to be obtained and maintained
pursuant to the Transaction Documents by Pacific Holding and each other Borrower
is in full force and effect as of each date this representation is made or
deemed repeated and complies with the insurance requirements set forth on
Schedule 7.01(h). All premiums then due and payable on all such insurance have
been paid. To the knowledge of each Borrower, all insurance required to be
obtained and maintained by any Major Project Party to protect, directly or
indirectly, against loss or liability to any Borrower, any Plant or any Senior
Secured Party, as of the date this representation is made or deemed repeated,
pursuant to any Project Document relating to any such Plant has been obtained,
is in full force and effect and complies with the insurance requirements set
forth on Schedule 7.01(h) (where applicable) and is otherwise in all material
respects in accordance with such Project Document.

Section 5.31 Accounts. No Borrower has, nor is the beneficiary of, any bank
account other than the Project Accounts. As of the Restatement Effective Date,
no Borrower has any Local Accounts.

Section 5.32 Interest Rate Protection Agreements. On the Restatement Effective
Date there are no Interest Rate Protection Agreements.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing. The effectiveness of this Agreement shall be
subject to the satisfaction of each of the following conditions precedent, which
the Borrowers, by their execution and delivery of this Agreement, hereby certify
to have been satisfied:

(a)                Delivery of Financing Documents. The Administrative Agent
shall have received each of the following fully executed documents, each of
which shall be originals, portable document format (“pdf”) or facsimiles,
executed and delivered by each party thereto:

37

 



(i)this Agreement;

(ii)the Intercreditor Agreement; and

(iii)the Senior Credit Agreement and each other Senior Financing Document.

(b)               Closing Fees; Expenses. The Administrative Agent shall have
received for its own account all fees due and payable pursuant to Section 3.11
(Fees) and all reasonable costs and expenses (including reasonable and
documented legal fees and expenses) for which invoices have been presented, in
each case, required to be paid on or before the Restatement Effective Date.

(c)                Senior Closing Date. The concurrent occurrence of the
“Closing Date” as defined in the Senior Credit Agreement.

Section 6.02 Conditions to All Fundings. The obligation of each Lender to make
available each Funding of its Loans, shall be subject to the fulfillment of the
following conditions precedent.

(a)                Funding Notice. The Administrative Agent shall have received
a duly executed Funding Notice, as required by and in accordance with Section
2.04 (Notice of Fundings), which shall certify that:

(i)the Borrowers are in compliance with all conditions set forth in this Section
6.02, and each other applicable Section of this Article VI, on and as of the
proposed Funding Date, before and after giving effect to such Funding and to the
application of the proceeds therefrom;

(ii)all representations and warranties made by each of the Borrowers and the
Pledgor in this Agreement and each of the Financing Documents to which it is a
party are true and correct in all material respects on and as of such Funding
Date (except with respect to representations and warranties that expressly refer
to an earlier date), before and after giving effect to such Funding and to the
application of the proceeds therefrom; and

(iii)since April 16, 2010, no Material Adverse Effect has occurred and is
continuing.

(b)               Government Approvals. Each Borrower that owns a Plant shall
have all Necessary Project Approvals required as of the date of such requested
Funding to operate such Plant (in Cold Shutdown in the case of the Madera
Plant), and the Administrative Agent shall have received a duly executed
certificate of an Authorized Officer of the relevant Borrowers certifying that
each such Necessary Project Approval is in full force and effect and is final
and Non-Appealable.

38

 



(c)                No Default or Event of Default. No Default or Event of
Default has occurred and is continuing, or would result from such Funding.

(d)               Representations and Warranties. All representations and
warranties made by each of the Borrowers and the Pledgor in this Agreement and
each of the Financing Documents to which it is a party shall be true and correct
in all material respects on and as of such Funding Date (except with respect to
representations and warranties that expressly refer to an earlier date), before
and after giving effect to such Funding and to the application of the proceeds
therefrom.

(e)                No Litigation.

(i)No action, suit, proceeding or investigation shall have been instituted or
threatened against any of Pacific Holding, the Pledgor, or any Plant or Borrower
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect; and

(ii)no action, suit, proceeding or investigation shall have been instituted or
threatened against any Project Party that is party to any Project Document with
Pacific Holding or that relates to any Borrower or Plant that, individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

(f)                Abandonment, Taking, Total Loss. (i) No Event of Abandonment
or Event of Total Loss shall have occurred and be continuing with respect to any
Plant, (ii) no Event of Taking relating to any Equity Interests in Pacific
Holding or any other Borrower shall have occurred and be continuing, or (iii) no
Event of Taking with respect to a material part of any Plant shall have
occurred.

(g)               Restatement Effective Date. The Restatement Effective Date
shall have occurred.

(h)               Fees; Expenses. The Administrative Agent shall have received
for its own account, or for the account of each Lender and Agent entitled
thereto, all fees due and payable as of the date of such Funding pursuant to
Section 3.11 (Fees), and all costs and expenses (including reasonable and
documented costs, fees and expenses of legal counsel) for which invoices have
been presented.

ARTICLE VII

COVENANTS

Section 7.01 Affirmative Covenants. Each Borrower agrees with each Agent and
each Lender that, until the Discharge Date, each of the Borrowers will perform
the obligations set forth in this Section 7.01 applicable to it.

39

 



(a)                Compliance with Laws. Each Borrower shall comply in all
material respects with all Laws (other than Environmental Laws) applicable to it
or to its business or property.

(b)               Environmental Matters.

(i)The Borrowers shall (A) comply in all material respects with all
Environmental Laws, (B) keep the Project free of any Lien imposed pursuant to
any Environmental Law, (C) pay or cause to be paid when due and payable by any
Borrower any and all costs required in connection with any Environmental Laws,
including the cost of identifying the nature and extent of the presence of any
Materials of Environmental Concern in, on or about the Project or on any real
property owned or leased by any Borrower or on the Mortgaged Property, and the
cost of delineation, management, remediation, removal, treatment and disposal of
any such Materials of Environmental Concern, and (D) use their best efforts to
ensure that no Environmental Affiliate takes any action or violates any
Environmental Law that could reasonably be expected to result in an
Environmental Claim.

(ii)The Borrowers shall not use or allow the Project to generate, manufacture,
refine, produce, treat, store, handle, dispose of, transfer, process or
transport Materials of Environmental Concern other than in compliance in all
material respects with Environmental Laws.

(c)                Operations and Maintenance; Operating Status. Each Borrower
owning a Plant shall own, operate and maintain (or cause to be operated and
maintained) such Plant in all material respects in accordance with (A) the terms
and provisions of the Transaction Documents except as a result of the Cold
Shutdown of the Madera Plant, (B) all applicable Governmental Approvals and Laws
and (C) Prudent Ethanol Operating Practice. Pacific Holding shall conduct its
business in all material respects in accordance with all applicable Governmental
Approvals and Laws.

(d)               Maintenance of Properties.

(i)Each Borrower shall keep, or cause to be kept, in good working order and
condition, ordinary wear and tear excepted, all of its material properties and
equipment that are necessary or useful in the proper conduct of its business.

(ii)The Borrowers shall not permit any Plant or any material portion thereof to
be removed, demolished or materially altered, unless such material portion that
has been removed, demolished or materially altered has been replaced or repaired
as permitted under this Agreement.

40

 



(iii)Each Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect (A) its limited liability company existence
and (B) its material patents, trademarks, trade names, copyrights, franchises
and similar rights.

(e)                Payment of Obligations. Each Borrower shall pay and discharge
as the same shall become due and payable (i) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, (A)
unless the same are subject to a Contest or (B) other than the nonpayment of
immaterial Taxes in an aggregate amount not in excess of twenty-five thousand
Dollars ($25,000) at any one time outstanding (taking into account any interest
and penalties that could accrue or be applicable to such past-due Taxes), and
provided that such Taxes are no more than forty-five (45) days past due, (ii)
all of its obligations and liabilities under its Contractual Obligations (other
than any such failure that could not reasonably be expected to have a Material
Adverse Effect and that would not otherwise result in an Event of Default) and
(iii) all lawful claims that, if unpaid, would by law become a Lien upon its
properties (other than Permitted Liens), unless the same are subject to a
Contest.

(f)                Governmental Approvals. Pacific Holding and each other
Borrower shall maintain in full force and effect, in the name of the relevant
Borrower, all Necessary Project Approvals (other than any such failure to
maintain or obtain that could not reasonably be expected to have a Material
Adverse Effect on the relevant Borrower or Plant).

(g)               Use of Proceeds and Cash Flow.

(i)All proceeds of the Revolving Loans shall be used solely to fund the amounts
set forth in the Budget and, in each case only to the extent specified in the
Budget (subject to the Permitted Variance), (a) operating expenses, limited
capital expenditures and other amounts for general and ordinary course purposes
of the Borrowers, (b) current interest and fees payable pursuant to the
Financing Documents and (c) such other administrative payments, including the
cumulative budgeted professional fees, as may be authorized and approved by the
Required Lenders.

(ii)All proceeds of the Tranche A-1 Term Loans shall be applied to pay amounts
due in respect of DIP Advance Claims.

(iii)The Borrowers shall cause all Cash Flow, Insurance Proceeds and
Condemnation Proceeds to be applied in accordance with Article VIII (Project
Accounts).

(h)               Insurance. Without cost to any Senior Secured Party, the
applicable Borrower shall at all times obtain and maintain, or cause to be
obtained and maintained, the types and amounts of insurance listed and described
on Schedule 7.01(h), in accordance with the terms and provisions set forth
therein for each Plant and the applicable Borrower, and shall obtain and
maintain in all material respects such other insurance as may be required
pursuant to the terms of any Transaction Document. In the event the Borrowers
fail to take out or maintain the full insurance coverage required by this
Section 7.01(h), the Administrative Agent may (but shall not be obligated to)
take out the required policies of insurance and pay the premiums on the same.
All amounts so advanced by the Administrative Agent shall become an Obligation
and the Borrowers shall forthwith pay such amounts to the Administrative Agent,
together with interest from the date of payment by the Administrative Agent at
the Default Rate.

41

 



(i)                 Books and Records; Inspections. Each Borrower shall keep
proper books of record and account in which complete, true and accurate entries
in conformity with GAAP and all requirements of Law shall be made of all
financial transactions and matters involving the assets and business of such
Borrower, and shall maintain such books of record and account in material
conformity with applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Borrower. Each Borrower shall keep books and
records separate from the books and records of any other Person (including any
Affiliates of the Borrowers) that accurately reflect all of its business
affairs, transactions and the documents and other instruments that underlie or
authorize all of its limited liability company actions. Each Borrower shall
permit officers and designated representatives of the Administrative Agent or
any Consultant to visit and inspect any of the properties of such Borrower
(including the respective Plant), to examine its limited liability company,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its members, managers,
directors, officers and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to such
Borrower; provided that if a Default or Event of Default has occurred and is
continuing, any Agent, or Consultant (or, in the case of any Event of Default,
any Lender) (or any of their respective officers or designated representatives)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.

(j)                 Maintenance of Existence. Each Borrower will continue to
preserve, renew and keep in full force and effect its entity status in the
jurisdiction of its formation and take all actions to maintain its rights,
privileges and franchises necessary or desirable in the normal course of its
business.

(k)               Budgets.

(i)The Borrowers, not later than seven (7) days before the date that is the
first day of the Fiscal Quarter commencing October 1, 2010 and each date falling
every ninety (90) days thereafter (each such date, a “Period Start Date”), shall
adopt a budget containing, among other things, rolling cash flow forecast,
setting forth in reasonable detail the projected cash flow for each Plant and on
an aggregate basis for the Project for the period starting on the then current
Period Start Date and ending on the earlier of (A) thirteen (13) weeks after the
then current Period Start Date and (B) the Maturity Date, and provide a copy of
such forecast at such time to the Administrative Agent. Each such forecast shall
become effective upon approval of the Required Lenders of the Revolving Loan
Class (acting in consultation with the Financial Advisor, if any) (each such
approved forecast, and the Initial Budget, a “Budget).”

42

 



(ii)Each Budget delivered to the Administrative Agent pursuant to this Section
7.01(k) shall be accompanied by a memorandum or worksheet detailing all changes
in material assumptions used in the preparation of such Budget, shall contain a
line item for each expense category reasonably requested by the Required Lenders
of the Revolving Loan Class and shall specify for each Fiscal Quarter and for
each such expense category the amount budgeted for such category for such Fiscal
Quarter.

(iii)Subject to Section 7.02(w), the Borrowers shall comply with the Budget
subject to the Permitted Variance.

(iv)No later than forty-five (45) days in advance of the beginning of each
calendar year, the Borrowers shall prepare a document substantially in the form
of the Initial Annual Forecast setting forth in reasonable detail the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses for such calendar year on a monthly basis for each Plant and provide a
copy of such document to the Administrative Agent.

(l)                 Project Documents. Each Borrower shall use its reasonable
best efforts to preserve, protect and defend its rights under each Project
Document to which it is a party except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Each Borrower shall
use its reasonable best efforts to exercise all material rights, discretion and
remedies under each Project Document in accordance with its terms and in a
manner consistent with and subject to such Borrower’s obligations under the
Financing Documents.

(m)             Preservation of Title; Acquisition of Additional Property.

(i)The Borrowers shall preserve and maintain (A) good, marketable and insurable
fee interest in each Site (excluding the Leased Premises) and valid easement
interest to its easement interest in each Site (excluding the Leased Premises),
(B) a good, legal and valid leasehold interest in each Leased Premises, and (C)
good, legal and valid title to all of its other respective material properties
and assets, in each case free and clear of all Liens other than Permitted Liens.

(ii)No Borrower shall acquire or commence to lease any real property interests
without the prior written consent of the Required Lenders.

(n)               Maintenance of Liens; Creation of Liens.

(i)The Borrowers shall take or cause to be taken all action necessary or
desirable to maintain and preserve the Lien of the Security Documents and the
priority thereof, in each case in accordance with the Intercreditor Agreement.

43

 



(ii)The Borrowers shall take all actions required to cause each Additional
Project Document to be or become subject to the Lien of the Security Documents
(whether by amendment to any Security Agreement or otherwise).

(iii)Simultaneously with the making of any investment in Cash Equivalents, each
Borrower shall take or cause to be taken all actions to require such Cash
Equivalent in the Project Accounts or any Local Account with respect to which a
Blocked Account Agreement has been entered into to be or become subject to a
perfected Lien in favor of the Senior Secured Parties, in each case in
accordance with the Intercreditor Agreement.

(o)               Certificate of Formation. Each Borrower shall observe in all
material respects all of the separateness and other provisions and procedures of
its certificate of formation and Borrower LLC Agreement.

(p)               Separateness. Each Borrower shall comply at all times with the
separateness provisions set forth on Schedule 5.23.

(q)               Further Assurances. Upon written request of the Administrative
Agent, the Borrowers shall promptly perform or cause to be performed any and all
acts and execute or cause to be executed any and all documents (including UCC
financing statements and UCC continuation statements):

(i)that are necessary or advisable for compliance with Section 7.01(n)(i)
(Affirmative Covenants – Maintenance of Liens; Creation of Liens);

(ii)for the purposes of ensuring the validity and legality of this Agreement or
any other Financing Document and the rights of the Lenders and the Agents
hereunder or thereunder; and

(iii)for the purposes of facilitating the proper exercise of rights and powers
granted to the Lenders or the Agents under this Agreement or any other Financing
Document.

(r)                 First Priority Ranking. The Borrowers shall cause their
payment obligations with respect to the Loans to constitute direct senior
secured obligations of each Borrower and, except with respect to the Senior
Obligations, to rank no less than pari passu in priority of payment, in right of
security and in all other respects to all other Indebtedness (other than as
contemplated by Section 8.03(b) (Revenue Account) with respect to payment
priorities) of the Borrowers, in each case subject to the Intercreditor
Agreement.

44

 



(s)                Quarterly Meetings. At least once per calendar quarter, upon
request of the Required Lenders, at mutually acceptable times (and with
telephonic conferences being acceptable), the Borrowers’ Agent shall, and shall
procure that representatives of the Borrower’s professionals (including any
counsel and financial advisors) as may be requested by the Required Lenders,
meet together with the Lenders to update the Lenders on the status of the
Borrowers and to discuss any other issues in connection therewith as may be
requested by the Required Lenders.

(t)                 Estoppel Certificates. Stockton and Boardman shall use
commercially reasonable efforts to obtain a fully executed estoppel certificate
substantially in the form attached hereto as Exhibits 7.01(t)A and B,
respectively.

Section 7.02 Negative Covenants. Each Borrower agrees with each Agent and each
Lender that, until the Discharge Date, each of the Borrowers will perform the
obligations set forth in this Section 7.02 applicable to it.

(a)                Restrictions on Indebtedness of the Borrowers. The Borrowers
will not create, incur, assume or suffer to exist any Indebtedness except:

(i)the Obligations;

(ii)to the extent constituting Indebtedness, and contingent obligations under or
in respect of performance bonds, bid bonds, appeal bonds, indemnification
obligations, obligations to pay insurance premiums, take or pay obligations and
similar obligations in each case incurred in the ordinary course of business and
otherwise permitted under this Agreement and not in connection with Indebtedness
for borrowed money, with respect to bonds, (a) bonds existing on the Restatement
Effective Date and set forth on Schedule 7.02(a) and replacements or extensions
thereof that do not increase the face amount thereof (except to the extent a
bond in the amount of such increase would be permitted pursuant to the following
clause (b), and (b) other bonds in an aggregate amount not to exceed two hundred
thousand Dollars ($200,000) at any one time outstanding;

(iii)to the extent constituting Indebtedness, Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business
or other cash management services in the ordinary course of business; provided
that such Indebtedness is extinguished within ten (10) Business Days of its
incurrence and the aggregate amount of all such Indebtedness does not exceed, at
any time, one hundred thousand Dollars ($100,000);

45

 



(iv)Capitalized Lease Liabilities with payments in any Fiscal Year, taken in the
aggregate for the Project, in an amount not to exceed two million Dollars
($2,000,000);

(v)Permitted Commodity Hedges;

(vi)Indebtedness (which may include Capitalized Lease Liabilities without
reduction of the basket in the foregoing clause (a)(iv)) incurred at the time of
such purchase or lease to finance the purchase or lease of enhancements to the
Borrowers’ production facilities consisting of bolt-on product yield enhancement
equipment or processing and separation equipment for corn oil and corn syrup in
an aggregate principal amount not to exceed fourteen million Dollars
($14,000,000); and

(vii)Indebtedness under the Senior Financing Documents.

(b)               Liens. No Borrower shall create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets (including its
Equity Interests), whether now owned or hereafter acquired, except:

(i)Liens in favor, or for the benefit, of the Collateral Agent pursuant to the
Security Documents;

(ii)Liens for taxes, assessments and other governmental charges that are not yet
due or the payment of which is the subject of a Contest;

(iii)Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due or the payment of which is the
subject of a Contest;

(iv)minor defects or irregularities in title and similar matters if the same do
not materially detract from the operation or use of such property in the
ordinary conduct of the business of the applicable Borrower, including any such
exceptions and encumbrances which are approved by the Administrative Agent;

(v)cash collateral for bonds permitted under Section 7.02(a)(ii) (Negative
Covenants – Restrictions on Indebtedness of the Borrowers) or otherwise;
provided that such cash collateral does not exceed an amount equal to the sum of
(A) the amount of cash collateral for bonds on deposit on the Restatement
Effective Date and set forth on Schedule 7.02(a) and (B) two hundred thousand
dollars ($200,000);

(vi)Liens arising with respect to a Local Account for which a Blocked Account
Agreement has been entered into or otherwise arising by virtue of any statutory
or common law provisions relating to banker’s liens, rights of set-off or
similar rights; provided that such Liens either (A) are subordinated to the
Liens of the Senior Secured Parties or (B) with respect only to Local Accounts
for which a Blocked Account Agreement has been entered into, are in an aggregate
total amount not in excess of one hundred thousand Dollars ($100,000);

46

 



(vii)easements granted by any Borrower to any utility serving such Borrower’s
Plant as required for the operation of such Plant; provided, that in each such
case:

(A)such easement will not adversely affect the costs under any Budget;

(B)such easement will not adversely affect the operations of any Plant; and

(C)such easement has been approved by the Administrative Agent;

(viii)Liens in respect of Capitalized Lease Liabilities with respect to office
equipment permitted by Section 7.02(a)(iv)(Negative Covenants-Restrictions on
Indebtedness);

(ix)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business and otherwise permitted under this Agreement;

(x)cash collateral for Permitted Commodity Hedges; provided that such cash
collateral does not exceed the aggregate limits set forth in the Commodity
Hedging Policy;

(xi)purchase money security interests in equipment acquired by any Borrower
using Indebtedness permitted by Section 7.02(a)(vi) (Negative
Covenants-Restrictions on Indebtedness); provided, that such security interests
do not apply to any other property or assets of any Loan Party or any Subsidiary
besides those acquired or leased pursuant to such transaction (it being agreed
that transactions with the same vendor may be cross-collateralized); and

(xii)Liens in favor, or for the benefit, of the Senior Collateral Agent pursuant
to the Senior Security Documents.

(c)                Permitted Investments. The Borrowers shall not make any
investments, loans or advances (whether by purchase of stocks, bonds, notes or
other securities, loans, extensions of credit, advances or otherwise) except for
investments in (i) Cash Equivalents, (ii) investments received in connection
with the bankruptcy of suppliers or customers of the Borrowers (provided that
such investments are subject to a first priority perfected Lien in favor of the
Collateral Agent) and (iii) in the case of Pacific Holding, investments in the
other Borrowers. The Borrowers shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers made from the Project Accounts on such day
in accordance with this Agreement, the other Financing Documents, the Project
Documents and any Additional Project Documents.

47

 



(d)               Change in Business. No Borrower shall (i) enter into or engage
in any business other than the ownership, operation (including the Cold Shutdown
of the Madera Plant), maintenance, use and financing of the Plants or the
Project as contemplated by the Transaction Documents or (ii) change in any
material respect the scope of any Plant or the Project from that which exists as
of the Closing Date.

(e)                Equity Issuances. No Borrower shall issue any Equity
Interests unless such Equity Interests are immediately pledged to the Collateral
Agent (for the benefit of the Senior Secured Parties) on a first priority
perfected basis pursuant to the Pledge Agreements or, if necessary, a supplement
thereto or a pledge and security agreement in substantially the form of the
Pledge Agreements.

(f)                Asset Dispositions. No Borrower shall sell, lease, assign,
transfer or otherwise dispose of assets (other than Products), whether now owned
or hereafter acquired, except:

(i)disposal of assets that are promptly replaced in accordance with the
then-current Budget;

(ii)to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project;

(iii)disposal of assets with a fair market value of, or, if greater, at a
disposal price of, less than fifty thousand Dollars ($50,000) in the aggregate
during any Fiscal Year; provided, that such disposal does not, and would not
reasonably be expected to, adversely affect the operation or maintenance of any
Plant;

(iv)transfers of assets among the Plants; provided, that (A) the aggregate total
fair market value of all such transferred assets does not exceed five hundred
thousand Dollars ($500,000) in any Fiscal Year, and (B) each such transfer does
not, and would not reasonably be expected to, adversely affect the operations of
the Plant from which such assets are transferred; or

(v)as permitted by Section 7.02(c) (Negative Covenants-Permitted Investments).

48

 



(g)               Consolidation, Merger. No Borrower will (i) directly or
indirectly liquidate, wind up, terminate, reorganize or dissolve itself (or
suffer any liquidation, winding up, termination, reorganization or dissolution)
or otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.

(h)               Transactions with Affiliates. No Borrower shall enter into or
cause, suffer or permit to exist any arrangement or contract with any of its
Affiliates or any other Person that owns, directly or indirectly, any Equity
Interest in any Borrower unless such arrangement or contract (i) is fair and
reasonable to such Borrower and (ii) is an arrangement or contract that is on
arm’s-length basis and contains terms no less favorable than those that would be
entered into by a prudent Person in the position of such Borrower with a Person
that is not one of its Affiliates.

(i)                 Accounts. The Borrowers shall not maintain, establish or use
any deposit account, securities account (as each such term is defined in the
UCC) or other banking account other than the Project Accounts and any Local
Account identified to the Administrative Agent in writing, each of which shall
be subject to a Blocked Account Agreement. The Borrowers shall not change the
name or account number of any of the Project Accounts or Local Accounts without
the prior written consent of the Administrative Agent.

(j)                 Subsidiaries. Pacific Holding shall not create or acquire
any Subsidiary other than Madera, Boardman, Stockton or Burley nor enter into
any partnership or joint venture. Each of Madera, Boardman, Stockton and Burley
shall not create or acquire any Subsidiary or enter into any partnership or
joint venture.

(k)               ERISA. No Borrower will engage in any prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code. No Borrower will
incur any obligation or liability in respect of any Plan, Multiemployer Plan or
employee welfare benefit plan providing post-retirement welfare benefits (other
than a plan providing continue coverage under Part 6 of Title I of ERISA) in
each such case without the prior written consent of the Administrative Agent
(unless the aggregate total obligations or liabilities of the Borrowers that
could reasonably be expected to arise, due to no fault of the Borrowers, in
connection therewith would not exceed five hundred thousand Dollars ($500,000)).

(l)                 Taxes. No Borrower shall make any election to be treated as
an association taxable as a corporation for federal, state or local tax
purposes.

(m)             Project Documents. Other than changes approved in the Existing
Pledgor Consent and changes that individually and in the aggregate could not
reasonably be expected to have a Material Adverse Effect, no Borrower shall
direct or consent or agree to (i) any amendment, modification, supplement,
waiver to, or extension of the term of, or (ii) any termination, repudiation,
cancellation or rejection of, any Project Document to which it is a party and
that is contemplated by the then-current Budget without the prior written
consent of the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class. Except for collateral assignments to
the Collateral Agent and/or, to, or for the benefit of, the Senior Collateral
Agent pursuant to the Senior Security Documents, no Borrower shall assign any of
its rights under any Project Document to which it is a party to any Person, or
consent to the assignment of any obligations under any such Project Document by
any other party thereto.

49

 



(n)               Additional Project Documents; Senior Financing Documents. None
of Pacific Holding or any other Borrower shall (i) enter into any Additional
Project Document that is not contemplated by the then-current Budget except with
the prior written approval of the Administrative Agent or (ii) except as
permitted under the Intercreditor Agreement, amend any Senior Financing
Documents.

(o)               Suspension or Abandonment. No Borrower owning a Plant shall
(i) permit or suffer to exist an Event of Abandonment relating to such Plant or
(ii) order or consent to any suspension of work in excess of sixty (60) days
under any Project Document relating to such Plant (provided that Cold Shutdown
shall not constitute a suspension of work), in each such case without the prior
written approval of the Required Lenders of the Revolving Loan Class and the
Required Lenders of the Tranche A-1 Term Loan Class.

(p)               Use of Proceeds; Margin Regulations. No Borrower shall use any
proceeds of any Loan other than in accordance with the provisions of Article II
(Commitments and Funding) and Section 7.01(g) (Affirmative Covenants – Use of
Proceeds and Cash Flow). No Borrower shall use any part of the proceeds of any
Loan to purchase or carry any Margin Stock (as defined in Regulation U) or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock. No Borrower shall use the proceeds of any Loan in a manner that could
violate or be inconsistent with the provisions of Regulations T, U or X.
Notwithstanding anything to the contrary set forth in this Agreement, following
the occurrence of a Stockton Revenue Event, no proceeds of any Loan shall be
used to fund operations at the Stockton Plant if (i) holders of in excess of
fifty percent (50.00%) of the outstanding principal amount of the Revolving
Loans (or in excess of fifty percent (50.00%) of the outstanding principal
amount of the Revolving Loans and the undisbursed amount of the Aggregate
Revolving Loan Commitment) (excluding the principal amounts of any Revolving
Loans made by, and any Revolving Loan Commitments of, any Non-Voting Lenders)
affirmatively vote to, or the Senior Required Lenders issue a direction to,
terminate such use or (ii) such vote does not occur and either the Majority
Condition or the Plurality Condition exists and the Required Minority Lenders
affirmatively vote to, or the Senior Required Lenders issue a direction to,
terminate such use.

(q)               Environmental Matters. Except to the extent not reasonably
expected to result in an Environmental Claim and in compliance with all
applicable Laws, the Borrowers shall not permit (i) any underground storage
tanks to be located on any property owned or leased by any Borrower, (ii) any
asbestos to be contained in or form part of any building, building component,
structure or office space owned by any Borrower, (iii) any polychlorinated
biphenyls (PCBs) to be used or stored at any property owned by any Borrower,
(iv) any other Materials of Environmental Concern to be used, stored or
otherwise be present at any property owned by any Borrower, other than Materials
of Environmental Concern necessary for the operation of the Project and used in
accordance with Prudent Ethanol Operating Practice or (v) any other Materials of
Environmental Concern to be used, stored or otherwise be present at any property
leased by any Borrower.

50

 



(r)                 Restricted Payments. The Borrowers shall not make any
Restricted Payments.

(s)                Budget. Except as set forth in this Agreement, no Borrower
shall make any change in the Budget.

(t)                 Commodity Hedging Arrangements. The Borrowers shall not
enter into any Commodity Hedging Arrangements (other than any Permitted
Commodity Hedge) without the prior written consent of the Required Lenders of
the Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class.

(u)               Interest Rate Protection Agreements. The Borrowers shall not
enter into any Interest Rate Protection Agreement without the prior written
consent of the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class.

(v)               Accounting Changes. No Borrower shall make any change in (i)
its accounting policies or reporting practices, except as required by GAAP or as
otherwise notified to the Administrative Agent in writing (provided that the
Borrowers shall provide an historical reconciliation for the prior audited
period addressing any such change in accounting practices), or (ii) its Fiscal
Year without the prior written consent of the Administrative Agent.

(w)             Financial Covenants.

 (i)            The Borrowers shall not permit amounts disbursed pursuant to the
category in the Budget entitled “Asset Management Agreement” (excluding the line
item entitled “Asset Management Fee”) in any Budget Period to exceed the amounts
set forth in the line item entitled “Total Asset Management Agreement”
(excluding “Asset Management Fee”) for such Budget Period in the Initial Budget
by more than ten percent (10%).

 (ii)            The Borrowers shall not permit amounts disbursed pursuant to
the category in the Budget entitled “Operating Disbursements” (reduced by the
amount of any portion of such disbursements made in respect of purchases of corn
or natural gas) to exceed the amount set forth in the line item entitled “Total
Operating Disbursements” (reduced by the amount of any portion of such line item
budgeted for purchases of corn or natural gas) for such Budget Period in the
then applicable Budget by more than ten percent (10%).

(x)               Site Specific Bond. The Borrowers shall not permit the face
amount of the Site Specific Bond to exceed $1,000,000. Upon any release of cash
collateral for the Site Specific Bond held pursuant to the Cash Collateral
Agreement, such released amounts shall be trasferred directly to the
Administrative Agent in accordance with the Cash Collateral Agreement as in
effect on the date hereof and applied as a repayment of Revolving Loans in
accordance with the terms hereof, subject to the Intercreditor Agreement.

51

 



Section 7.03 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent, who shall distribute copies of the following to each
Lender:

(a)                as soon as available and in any event within forty-five (45)
days after the end of the first three Fiscal Quarters of each Fiscal Year,
consolidated and consolidating balance sheets of Pacific Holding and
consolidated and consolidating statements of income and cash flows of Pacific
Holding for such Fiscal Quarter and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter;

(b)               as soon as available and in any event within one hundred (100)
days after the end of each Fiscal Year, a copy of the annual audit report for
such Fiscal Year for Pacific Holding including therein balance sheets as of the
end of such Fiscal Year and statements of income and cash flows of Pacific
Holding (on a consolidated and consolidating basis) for such Fiscal Year, and
accompanied by an unqualified opinion of the Auditors stating that all such
financial statements present fairly in all material respects the financial
position of each Borrower (as applicable) for the periods indicated in
conformity with GAAP applied on a basis consistent with prior periods (except as
otherwise contemplated by Section 7.02(v) (Negative Covenants – Accounting
Changes)), which report and opinion shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit;

(c)                concurrently with the delivery of the financial statements
referred to in Sections 7.03(a) and (b) a certificate, executed by an Authorized
Officer of the applicable Loan Party stating that:

(i)such financial statements fairly present in all material respects the
financial condition and results of operations of such Person on the dates and
for the periods indicated in accordance with GAAP subject, in the case of
interim financial statements, to the absence of notes and normally recurring
year-end adjustments;

(ii)such Authorized Officer has reviewed the terms of the Financing Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and financial condition of such Person during
the accounting period covered by such financial statements; and

(iii)as a result of such review such Authorized Officer has concluded that no
Default or Event of Default has occurred during the period covered by such
financial statements through and including the date of such certificate or, if
any Default or Event of Default has occurred, specifying the nature and extent
thereof and, if continuing, the action that the Borrowers have taken and propose
to take in respect thereof;

52

 



(d)               promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to any Borrower (or the audit or
finance committee of any Borrower) by the Auditors in connection with the
accounts or books of any Borrower, or any audit of any Borrower;

(e)                as soon as possible and in any event within five (5) days
after the occurrence of any Default or Event of Default, including pursuant to
Section 9.01(e) with respect to Indebtedness under the Senior Credit Agreement,
a statement of an Authorized Officer of the Borrowers’ Agent setting forth
details of such Default or Event of Default and the action that the Borrowers
have taken and propose to take with respect thereto;

(f)                within five (5) days after any Borrower obtains knowledge
thereof a statement of an Authorized Officer of the Borrowers’ Agent setting
forth details of:

(i)any litigation or governmental proceeding pending or threatened in writing
against any Borrower or the Pledgor;

(ii)any litigation or governmental proceeding pending or threatened in writing
against any Project Party that has or could reasonably be expected to have a
Material Adverse Effect;

(iii)any other event, act or condition that has or could reasonably be expected
to have a Material Adverse Effect; or

(iv)notification of any event of force majeure or similar event under a Project
Document which is expected to continue for more than five (5) days or, to the
knowledge of any Borrower, result in increased costs of at least one hundred
thousand Dollars ($100,000);

(g)               promptly after delivery or receipt thereof, copies of all
material notices or documents given or received by any Borrower, pursuant to any
of the Project Documents including:

(i)any written notice alleging any breach or default thereunder; and

(ii)any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof;

(h)               as soon as possible and in any event within five (5) Business
Days after any Borrower knows, or has reason to know, that any of the events
described below have occurred, a duly executed certificate of an Authorized
Officer of the Borrowers’ Agent setting forth the details of each such event and
the action that the Borrowers propose to take with respect thereto, together
with a copy of any notice or filing from the PBGC, Internal Revenue Service,
Department of Labor or that may be required by the PBGC or other U.S.
Governmental Authority with respect to each such event:

(i)any Termination Event with respect to an ERISA Plan or a Multiemployer Plan
has occurred or will occur that could reasonably be expected to result in any
material liability to any Borrower;

53

 



(ii)any condition exists with respect to a Plan that presents a material risk of
termination of a Plan (other than a standard termination under Section 4041(b)
of ERISA) or imposition of an excise tax or other material liability on any
Borrower;

(iii)an application has been filed for a waiver of the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA under any Plan;

(iv)any Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in Section
406 of ERISA, that is not exempt under Section 4975 of the Code and Section 408
of ERISA that could reasonably be expected to result in material liability to
any Borrower;

(v)there exists any Unfunded Benefit Liabilities under any ERISA Plan;

(vi)any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that could reasonably be expected to result
in any liability to any Borrower;

(vii)a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with respect
to payments to a Multiemployer Plan and such default could reasonably be
expected to result in any liability to any Borrower;

(viii)a Multiemployer Plan is in “reorganization” (as defined in Section 418 of
the Code or Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245
of ERISA);

(ix)any Borrower and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or

(x)there is an action brought against any Borrower or any ERISA Affiliate under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA;

(i)                 as soon as possible and in any event within five (5)
Business Days after the receipt by any Borrower of a demand letter from the PBGC
notifying such Borrower of its final decision finding liability and the date by
which such liability must be paid, a copy of such letter, together with a duly
executed certificate of the president or chief financial officer of such
Borrower setting forth the action that such Borrower proposes to take with
respect thereto;

54

 



(j)                 promptly and in any event within five (5) Business Days
after the existence of any of the following conditions, a duly executed
certificate of an Authorized Officer of the Borrowers’ Agent specifying in
detail the nature of such condition and, if applicable, the Borrowers’ proposed
response thereto:

(i)receipt by any Borrower of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including (to the extent not privileged) reports prepared
by any Borrower, that alleges or indicates that any Borrower or an Environmental
Affiliate is not in compliance in all material respects with applicable
Environmental Laws or Environmental Approvals;

(ii)any Borrower obtains knowledge that there exists any Environmental Claim
pending or threatened in writing against any Borrower or an Environmental
Affiliate;

(iii)any Borrower obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains knowledge of any material non-compliance with any Environmental Law
that, in either such case, could reasonably be expected to form the basis of an
Environmental Claim against any Borrower or any Environmental Affiliate; or

(iv)any Removal, Remedial or Response action taken by any Borrower or any other
person in response to any Material of Environmental Concern in, at, on or under,
a part of or about the Borrowers’ properties or any other property or any
notice, claim or other information that any of the Borrowers might be subject to
an Environmental Claim;

(k)               the Borrowers will maintain and make available for inspection
by the Administrative Agent, the Consultants and, if an Event of Default has
occurred and is continuing, the Lenders, and each of their respective agents and
employees, on reasonable notice during regular business hours, accurate and
complete records of all non-privileged correspondence, investigations, studies,
sampling and testing conducted, and any and all remedial actions taken, by any
Borrower or, to the best of any Borrower’s knowledge and to the extent obtained
by any Borrower, by any Governmental Authority or other Person in respect of
Materials of Environmental Concern that could reasonably be expected to form the
basis of an Environmental Claim on or affecting any Plant or the Project;

(l)                 within twenty-five (25) days after the end of each calendar
month, an Operating Statement certified as complete and correct by an Authorized
Officer of the Borrower Agent regarding the operation and performance of each
Plant for such month. Such Operating Statements shall contain (i) line items
corresponding to the Budget showing in reasonable detail all actual expenses
related to the operation and maintenance of each Plant compared to the budgeted
expenses for such period, (ii) information showing the amount of ethanol and
other Products produced by each Plant during such period and (iii) information
showing (A) the amount of ethanol sold by the Borrowers from each Plant pursuant
to the Ethanol Offtake Agreements, (B) the amount of Distillers Grains sold by
the Borrowers from each Plant pursuant to the DG Offtake Agreements, and (C) the
amount, if any, of other sales of ethanol and/or Distillers Grains, together
with an explanation of any such sale and identification of the purchaser, and
(D) the amount, if any, of other Products sold by the Borrowers from the Plants,
together with an explanation of any such sale and identification of the
purchaser; and

55

 



(m)             true, correct and complete copies of each Necessary Project
Approval requested by the Administrative Agent; and

(n)               other information reasonably requested by the Administrative
Agent or any Lender, through the Administrative Agent.

ARTICLE VIII

PROJECT ACCOUNTS

Section 8.01 Establishment of Project Accounts. The Accounts Bank has
established and maintains, in the name of the Borrowers’ Agent and on the books
and records of the Accounts Bank’s offices located in Amarillo, Texas the
accounts set forth below:

(a)                a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Revenue Account”, Account
No. 128864 (the “Revenue Account”);

(b)               a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Operating Account”, Account
No. 128872 (the “Operating Account”);

(c)                a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Maintenance Capital Expense
Account”, Account No. 128880 (the “Maintenance Capital Expense Account”);

(d)               a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Debt Service Reserve
Account”, Account No. 129070 (the “Debt Service Reserve Account”);

(e)                a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Madera Insurance and
Condemnation Proceeds Account”, Account No. 129097 (the “Madera Insurance and
Condemnation Proceeds Account”);

56

 



(f)                a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Boardman Insurance and
Condemnation Proceeds Account”, Account No. 129100 (the “Boardman Insurance and
Condemnation Proceeds Account”);

(g)               a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Stockton Insurance and
Condemnation Proceeds Account”, Account No. 129119 (the “Stockton Insurance and
Condemnation Proceeds Account”);

(h)               a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Burley Insurance and
Condemnation Proceeds Account”, Account No. 129135 (the “Burley Insurance and
Condemnation Proceeds Account”); and

(i)                 a special, segregated, Dollar-denominated account entitled
“Amarillo Control - Pacific Ethanol Holding Co. LLC Extraordinary Proceeds
Account”, Account No. 129143 (the “Extraordinary Proceeds Account”).

Section 8.02 Deposits into and Withdrawals from Project Accounts. (a) Amounts
shall be deposited into and withdrawn from the Project Accounts in strict
accordance with this Article VIII, subject to the Intercreditor Agreement.

(b)               The Accounts Bank will only be required to transfer funds
hereunder on a “same day” basis if it has received written notice of such
proposed transfer, together with all certificates, notices, directions and other
documents required under this Agreement to be delivered to the Accounts Bank
relating thereto, not later than 3:00 pm New York City time on the Business Day
of such transfer and, if such notice or any such related document is received by
the Accounts Bank after such time, such transfer will be undertaken prior to
12:00 noon New York City time on the next Business Day succeeding the date of
receipt by Accounts Bank of all such documentation.

(c)                If any transfer, withdrawal, deposit, investment or payment
of any funds by the Accounts Bank or any other action to be taken by the
Accounts Bank under this Agreement is to be made or taken on a day other than a
Business Day, such transfer, withdrawal, deposit, investment, payment or other
action will be made or taken on the next succeeding Business Day.

(d)               Any instruction, direction, notice, certificate, request or
requisition given to the Accounts Bank by any Borrower with respect to the
transfer, withdrawal, deposit, investment or payment of any funds under this
Agreement or with respect to any other obligations to be performed by the
Accounts Bank under this Agreement (i) must be in writing and signed by an
Authorized Officer of the Borrowers’ Agent, (ii) in referencing any of the
Project Accounts, must refer to the specific Project Account name and number,
(iii) shall constitute a representation by the Borrowers that all conditions set
forth in this Agreement for such withdrawal have been satisfied, whether or not
those conditions are explicitly stated to be so satisfied and (iv) shall be
copied to the Administrative Agent, the Collateral Agent, the Senior
Administrative Agent and the Senior Collateral Agent. Notwithstanding anything
contained in this Agreement or any other Financing Document to the contrary, the
Accounts Bank may rely and shall be protected in acting or refraining from
acting upon any instruction, direction, notice, certificate, request or
requisition of Borrowers’ Agent, the Senior Administrative Agent or the Senior
Collateral Agent or, from and after the Senior Discharge Date or if and when a
payment to or on behalf of the Senior Secured Parties is permitted hereunder,
subject to the Intercreditor Agreement, the Administrative Agent or Collateral
Agent.

57

 



(e)                None of the Project Accounts shall go into overdraft, and the
Accounts Bank shall not comply with any request or direction to the extent that
it would cause any of the Project Accounts to do so.

(f)                Each Borrower hereby acknowledges that it has irrevocably
instructed each Project Party, and agrees that it shall so instruct each future
Project Party, to make all payments due and payable to any Borrower under any
Project Document, directly to the Accounts Bank for deposit in, or to be
credited in the manner set forth in this Article VIII. Each Borrower further
agrees that it shall irrevocably instruct each other Person from whom such
Borrower is entitled to receive Cash Flow, Insurance Proceeds and Condemnation
Proceeds, to make all payments due and payable to any Borrower from such Person
directly to the Accounts Bank for deposit, and to be credited, in the manner set
forth in this Article VIII.

(g)               The Accounts Bank shall not be charged with knowledge of any
Notice of Suspension, Default or Event of Default hereunder or under the Senior
Credit Agreement unless the Accounts Bank has received such Notice of Suspension
or other written notice of such Default or Event of Default from the Senior
Administrative Agent or the Senior Collateral Agent (in either case, at the
direction of the Required Senior Lenders) or the Administrative Agent or the
Collateral Agent (in either case, at the direction of the Required Lenders) or
an Authorized Officer of the Borrowers’ Agent or any Borrower.

(h)               The Accounts Bank shall not be charged with the knowledge that
any transfer or withdrawal from any Project Account would result in the
occurrence of a Default or Event of Default hereunder or under the Senior Credit
Agreement, unless it has received written notice thereof from the Senior
Administrative Agent or the Senior Collateral Agent (with respect to any Default
or Event of Default under the Senior Credit Agreement), the Administrative
Agent, the Collateral Agent or an Authorized Officer of the Borrowers’ Agent or
any Borrower.

(i)                 Notwithstanding anything contained in this Agreement or any
other Financing Document to the contrary, the Accounts Bank shall have no
obligation to (i) make any payment, transfer or withdrawal from any Project
Account until it has received written direction to make such payment, transfer
or withdrawal from (x) the Senior Collateral Agent, the Senior Administrative
Agent, the Required Senior Lenders, or (y) from and after the Senior Discharge
Date or if and when a payment to or on behalf of the Senior Secured Parties is
permitted by the Intercreditor Agreement, the Administrative Agent, the
Collateral Agent or the Required Lenders, or (z) if this Agreement explicitly
provides that any such direction may be made by the Borrowers’ Agent, the
Borrowers’ Agent or (ii) determine whether any payment, transfer or withdrawal
from any Project Account made in accordance with any written direction from the
Senior Collateral Agent, the Senior Administrative Agent, the Required Senior
Lenders, the Administrative Agent, the Collateral Agent, the Required Lenders or
the Borrowers’ Agent complies with the terms of this Agreement. The Accounts
Bank shall have no liability for, nor any responsibility or obligation to
confirm, the use or application by any Borrower, Borrowers’ Agent,
Administrative Agent, Collateral Agent, the Senior Administrative Agent, the
Senior Collateral Agent, the Required Lenders, the Required Senior Lenders or
any other recipient of amounts withdrawn or transferred from any Project
Account.

58

 



Section 8.03 Revenue Account. (a) Each Borrower shall cause the following
amounts to be paid into the Revenue Account:

(i)all Cash Flow;

(ii)except as set forth in Section 8.08(a)(i) (Extraordinary Proceeds Account),
all proceeds from the sale or disposition of any assets of any Borrower;

(iii)any other income received by or on behalf of any Borrower that is not
required to be deposited in or credited to a Project Account, or applied
directly to the Obligations or the Senior Obligations, in accordance with this
Agreement or the Senior Credit Agreement, both as subject to the Intercreditor
Agreement; and

(iv)amounts transferred to the Revenue Account pursuant to Section 2.05(c)
(Funding of Loans), Section 8.06(c) (Debt Service Reserve Account) and Sections
8.08(b)(i) and (c)(i) (Extraordinary Proceeds Account).

(b)               Commencing on the Closing Date, unless a Notice of Suspension
is in effect or a Default or Event of Default would occur after giving effect to
any application of funds contemplated hereby, upon receipt of a Revenue Account
Withdrawal Certificate duly executed by an Authorized Officer of the Borrowers’
Agent, the Accounts Bank shall, in accordance with the directions set forth
therein, cause funds held in the Revenue Account to be withdrawn or transferred
to pay the following amounts on the dates and at the priorities indicated below,
subject to the Intercreditor Agreement:

(i)first,

(a)no more than three (3) times each calendar week, to the Operating Account,
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate as required to pay Operation and Maintenance Expenses (other than
Operation and Maintenance Expenses related to corn, natural gas, electricity,
insurance premiums and/or Borrower Taxes which are addressed in sub-section (b)
below) that, in each such case, are or will become due and payable during the
then-current calendar month; provided, that the aggregate amount of such
transfers in such calendar month pursuant to this priority first (a), does not
exceed 110% of the amount of such Operation and Maintenance Expenses set forth
in the Budget for such calendar month, as certified by the Borrower in such
Revenue Account Withdrawal Certificate; and

59

 



(b)no more than seven (7) times each calendar week; provided that it occur on a
day which is a Business Day, to the Operating Account, the amount certified by
the Borrower’s Agent in such Revenue Account Withdrawal Certificate as required
to pay some or all of the cost of corn, natural gas, electricity, insurance
premiums and/or Borrower Taxes that, in each such case, are or will become due
and payable during the current calendar month;

(ii)second, on each Monthly Date, to the Maintenance Capital Expense Account, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate as necessary to pay Maintenance Capital Expenses that, in each such
case, are or will become due and payable during the immediately succeeding
calendar month; provided, that the amount of such transfer of funds does not
exceed 110% of the amount of Maintenance Capital Expenses set forth in the
Budget for such immediately succeeding calendar month;

(iii)third, on any date when due and payable, pro rata (on the basis of the
aggregate of each such amount then due and payable) to (A) the Senior
Administrative Agent, for the account of the applicable Priority Senior Secured
Parties, in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Senior Administrative Agent and/or the Required Senior Lenders as
necessary to pay the Senior Fees, costs, expenses and other amounts due and
payable under the Senior Financing Documents (other than principal and interest
on the Senior Loans) and (B) the Administrative Agent, for the account of the
applicable Senior Secured Parties, in the amount certified by the Borrowers’
Agent in such Revenue Account Withdrawal Certificate or otherwise instructed in
writing to the Accounts Bank by the Administrative Agent and/or the Required
Lenders as necessary to pay the Fees, costs, expenses and other amounts due and
payable under the Financing Documents (other than principal and interest on the
Loans);

(iv)fourth, on any date when due and payable, to the Senior Administrative
Agent, in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Required Senior Lenders as necessary to pay any interest then due and
payable pursuant to the Senior Credit Agreement (other than to any Defaulting
Lender thereunder);

60

 



(v)fifth, on any date when due and payable, to the Administrative Agent, in the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Revolving Loans and the Tranche A-1 Term Loans pro rata among the Revolving
Lenders (other than any Defaulting Lender) and the Tranche A-1 Lenders based on
their respective outstanding principal amounts on the date of such payment and
any fees, expenses or Net Swap Payments owing to any Interest Rate Protection
Provider;

(vi)sixth, on any date when due and payable, to the Senior Administrative Agent,
in the amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Required Senior Lenders as necessary to pay any interest then due and
payable pursuant to the Senior Credit Agreement among the Defaulting Lenders
thereunder;

(vii)seventh, on any date when due and payable, to the Administrative Agent, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Revolving Loans pro rata among the Defaulting Lenders based on their respective
outstanding principal amounts on the date of such payment;

(viii)eighth, on any date when due and payable, to the Administrative Agent, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Lenders as necessary to pay any interest then due and payable on the
Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on their
respective outstanding principal amounts on the date of such payment;

(ix)ninth, on the Senior Maturity Date or when applied by the Borrowers’ Agent
to an optional prepayment in accordance with Section 3.07 of the Senior Credit
Agreement (unless such payment has been declined in accordance with Section
3.07(b) of the Senior Credit Agreement), to the Senior Administrative Agent, the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders as the principal amounts due and payable on the Senior
Loans other than to any Defaulting Lender (as defined in the Senior Credit
Agreement);

61

 



(x)tenth, on the Senior Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 of the Senior Credit
Agreement (unless such payment has been declined in accordance with Section
3.07(b) of the Senior Credit Agreement), to the Senior Administrative Agent, the
amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders as the principal amounts due and payable on the Senior
Loans among the Defaulting Lenders (as defined in the Senior Credit Agreement)
under the Senior Credit Agreement;

(xi)eleventh, on each Monthly Date, to the Administrative Agent, the amount
certified by the Borrowers’ Agent in such Revenue Account Withdrawal Certificate
or otherwise instructed in writing to the Accounts Bank by the Required Lenders
as the payments of Swap Termination Value then due and payable by the Borrowers
with respect to any Interest Rate Protection Agreements;

(xii)twelfth, provided that no Default or Event of Default has occurred and is
continuing, on each date on which a re-payment of principal of a Loan is made,
in an amount certified by the Borrowers’ Agent in such Revenue Account
Withdrawal Certificate to the Persons or accounts specified in such Revenue
Account Withdrawal Certificate (including, if required to be paid directly to
any taxing authority, to such taxing authority) for payment of any Permitted Tax
Distribution;

(xiii)thirteenth, on the Maturity Date or when applied by the Borrowers’ Agent
to an optional prepayment in accordance with Section 3.07 (Optional Prepayment),
to the Administrative Agent, the amount certified by the Borrowers’ Agent in
such Revenue Account Withdrawal Certificate or otherwise instructed in writing
to the Accounts Bank by the Required Lenders as the principal amounts due and
payable on the Revolving Loans and the Tranche A-1 Term Loans (accompanied, in
the case of the Tranche A-1 Loans that are held by Extended Lenders, with any
prepayment premium required by Section 3.15 (Prepayment Premium)) pro rata among
the Revolving Lenders (other than any Defaulting Lender) and the Tranche A-1
Lenders based on their respective outstanding principal amounts on the date of
such payment;

62

 



(xiv)fourteenth, on the Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 (Optional Prepayment), to
the Administrative Agent, the amount certified by the Borrowers’ Agent in such
Revenue Account Withdrawal Certificate or otherwise instructed in writing to the
Accounts Bank by the Required Lenders as the principal amounts due and payable
on the Revolving Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such payment;

(xv)fifteenth, on the Maturity Date or when applied by the Borrowers’ Agent to
an optional prepayment in accordance with Section 3.07 (Optional Prepayment), to
the Administrative Agent, the amount certified by the Borrowers’ Agent in such
Revenue Account Withdrawal Certificate or otherwise instructed in writing to the
Accounts Bank by the Required Lenders as the principal amounts due and payable
on the Tranche A-2 Term Loans pro rata among the Tranche A-2 Lenders based on
their respective outstanding principal amounts on the date of such payment;

(xvi)sixteenth, on each Monthly Date, to the Debt Service Reserve Account, in
the amount certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders or the Required Lenders, as equal to the difference
between (A) the Debt Service Reserve Requirement and (B) the funds on deposit in
or standing to the credit of the Debt Service Reserve Account on such Monthly
Date;

(xvii)seventeenth, on each Monthly Date, to the Senior Administrative Agent in
the amount certified by the Borrowers in such Revenue Account Withdrawal
Certificate or otherwise instructed in writing to the Accounts Bank by the
Required Senior Lenders, for application as a prepayment of the Senior Loans in
accordance with Section 3.08(a)(v) (Mandatory Prepayment) of the Senior Credit
Agreement in an amount equal to the lesser of (x) one hundred percent (100%) of
the cash remaining in the Revenue Account after the transfer required pursuant
to priority sixteenth, if any and (y) the outstanding Senior Loans;

(xviii)eighteenth, on each Monthly Date, to the Administrative Agent in the
amount certified by the Borrowers in such Revenue Account Withdrawal Certificate
or otherwise instructed in writing to the Accounts Bank by the Required Lenders,
for application as a prepayment of the Term Loans in accordance with
Section 3.08(a)(v) (Mandatory Prepayment) in an amount equal to the lesser of
(x) one hundred percent (100%) of the cash remaining in the Revenue Account
after the transfer required pursuant to priority seventeenth, if any and (y) the
outstanding Term Loans; and

(xix)nineteenth, reasonably promptly following payment and performance in full
of the Senior Obligations and the Obligations, to the Pledgor in the amount
certified by the Borrowers’ Agent in such Revenue Account Withdrawal
Certificate.

63

 



Section 8.04 Operating Account. (a) Funds shall be deposited into the Operating
Account pursuant to Section 8.03(b)(i) (Revenue Account).

(b)               Unless a Notice of Suspension is in effect or a Default or
Event of Default would occur after giving effect to any application of funds
contemplated hereby, and so long as adequate funds are then available in the
Operating Account, the Borrowers:

(i)may, by written instruction to the Accounts Bank (with a copy to the
Collateral Agent), withdraw or transfer funds from the Operating Account from
time to time as may be necessary to pay directly any amounts owed by the
Borrowers for Operation and Maintenance Expenses; and

(ii)may direct the transfer of funds to the Local Accounts from time to time, by
delivery of an Operating Account Withdrawal Certificate to the Accounts Bank;
provided, that the funds on deposit in and standing to the credit of all Local
Accounts with respect to which a Blocked Account Agreement has been executed and
is in full force and effect do not exceed, in the aggregate at any one time, two
hundred thousand Dollars ($200,000), as certified by the Borrowers’ Agent in
such Operating Account Withdrawal Certificate.

Section 8.05 Maintenance Capital Expense Account. (a) Funds shall be deposited
into the Maintenance Capital Expense Account pursuant to Section 8.03(b)(ii)
(Revenue Account).

(b)               Unless a Notice of Suspension is in effect or a Default or
Event of Default would occur after giving effect to any application of funds
contemplated hereby, and so long as adequate funds are then available in the
Maintenance Capital Expense Account, the Borrowers may, by written instruction
to the Accounts Bank (with a copy to the Collateral Agent), withdraw or transfer
funds from the Maintenance Capital Expense Account from time to time as may be
necessary to pay directly any amounts owed by the Borrowers for Maintenance
Capital Expenses in accordance with the most recent Revenue Account Withdrawal
Certificate.

Section 8.06 Debt Service Reserve Account. (a) Funds shall be deposited into the
Debt Service Reserve Account pursuant to Section 8.03(b)(xvii) (Revenue
Account).

64

 



(b)               On any date when the amounts available at priorities third
through eleventh and thirteenth through fifteenth as set forth in Section
8.03(b) (Revenue Account) are insufficient to pay Debt Service then due and
owing, the Accounts Bank shall (upon written notification from the Borrowers’
Agent or the Required Senior Lenders, or from and after the Senior Discharge
Date, the Required Lenders, setting forth the amount of such shortfall) withdraw
funds from the Debt Service Reserve Account to pay to the Administrative Agent,
for the account of the Senior Secured Parties, the amount of such shortfall of
the Debt Service then due and payable, which funds shall be applied in the order
of priority set forth in priorities third through eleventh and thirteenth
through fifteenth of Section 8.03(b) (Revenue Account). The Accounts Bank shall
promptly notify the Senior Administrative Agent, the Administrative Agent, the
Senior Collateral Agent and the Collateral Agent if, at any time, there are
insufficient funds standing to the credit of the Debt Service Reserve Account to
make the payments required under this Section 8.06(b).

(c)                If, on any Monthly Date, the funds on deposit in or standing
to the credit of the Debt Service Reserve Account are in excess of the Debt
Service Reserve Requirement, unless a Notice of Suspension is in effect or a
Default or Event of Default would occur after giving effect to such transfer,
the Borrowers may direct, by delivery of a Debt Service Reserve Release
Certificate to the Accounts Bank (with a copy to the Senior Administrative Agent
and the Administrative Agent) at least ten (10) Business Days prior to the
requested transfer date, the transfer to the Revenue Account of an amount equal
to the difference between (x) the aggregate total amount of all funds on deposit
in or standing to the credit of the Debt Service Reserve Account and (y) the
Debt Service Reserve Requirement, as certified by the Borrowers’ Agent in such
Debt Service Reserve Release Certificate; provided, that no such transfer shall
occur if the Required Senior Lenders or the Required Lenders have given written
notice to the Borrowers, the Administrative Agent and the Accounts Bank of a
dispute of the calculations set forth in any Debt Service Reserve Release
Certificate at least two (2) Business Days prior to the requested transfer date
(which written notice shall include a reasonably detailed description of the
basis of such dispute), until such time as the Required Senior Lenders or the
Required Lenders, as applicable, provide written notice to the Borrowers, the
Senior Administrative Agent and the Administrative Agent and the Accounts Bank
that such dispute has been resolved.

Section 8.07 Insurance and Condemnation Proceeds Accounts. (a) From and after
the Closing Date, in the case of Pacific Holding and each other Borrower and
such Borrower’s Plant, the applicable Borrowers shall cause all Insurance
Proceeds and all Condemnation Proceeds payable to each such Borrower, or
otherwise relating to such Plant, to be deposited in or credited to the
Insurance and Condemnation Proceeds Account for such Plant.

(b)               The Borrowers shall not make, direct, or request the Accounts
Bank to make, any withdrawals from any Insurance and Condemnation Proceeds
Account except as permitted by this Section 8.07 and the Intercreditor
Agreement, and provided that no Notice of Suspension has been delivered that has
not been withdrawn and no Default or Event of Default would occur as a result of
such transfer or withdrawal.

(c)                The Borrowers may apply any Insurance Proceeds and
Condemnation Proceeds deposited into any Insurance and Condemnation Proceeds
Account in amounts less than or equal to one million Dollars ($1,000,000)
arising from any one claim or any series of claims relating to the same
occurrence with respect to a Plant not in Cold Shutdown on the date of such
occurrence directly for the replacement or repair of damaged assets to which
such Insurance Proceeds or Condemnation Proceeds, as the case may be, relate;
provided, that the Borrowers deliver to the Senior Administrative Agent, the
Administrative Agent and the Accounts Bank, no fewer than three (3) Business
Days in advance of any such proposed transfers or withdrawals from such
Insurance and Condemnation Proceeds Account, an Insurance and Condemnation
Proceeds Request Certificate setting forth proposed instructions for such
withdrawals or transfers. An Authorized Officer of the Borrowers’ Agent shall
certify that each Insurance and Condemnation Proceeds Request Certificate is
being delivered, and the withdrawals specified therein are being directed, in
accordance with this Agreement and the other Transaction Documents, and shall
also certify that the directed withdrawals or transfers will be used exclusively
for repair or replacement of damaged assets to which such Insurance Proceeds or
Condemnation Proceeds, as the case may be, relate.

65

 



(d)               Any Insurance Proceeds and Condemnation Proceeds deposited
into any Insurance and Condemnation Proceeds Account in amounts greater than one
million Dollars ($1,000,000) but less than or equal to two million five hundred
thousand Dollars ($2,500,000) arising from any one claim or any series of claims
relating to the same occurrence with respect to a Plant not in Cold Shutdown on
the date of such occurrence shall:

(i)be applied for repair or replacement of damaged assets to which such
Insurance Proceeds or Condemnation Proceeds, as the case may be, relate in
accordance with the Borrowers’ direction in an Insurance and Condemnation
Proceeds Request Certificate delivered to the Senior Administrative Agent, the
Administrative Agent and the Accounts Bank if, within sixty (60) days after the
occurrence of the Casualty Event or Event of Taking giving rise to such
proceeds, the Borrowers deliver a Restoration or Replacement Plan to the Senior
Administrative Agent, the Administrative Agent and the Independent Engineer with
respect to such Casualty Event or Event of Taking that is based upon, and
accompanied by, each of the following:

(A)a description of the nature and extent of such Casualty Event or Event of
Taking, as the case may be;

(B)a bona fide assessment (from a contractor reasonably acceptable to the
Independent Engineer) of the estimated cost and time needed to restore or
replace the relevant Plant to substantially the same value and general
performance capability as prior to such event;

(C)reasonably satisfactory evidence that such Insurance Proceeds or Condemnation
Proceeds, as the case may be, are sufficient to make the necessary restorations
or replacements;

66

 



(D)a certificate of an Authorized Officer of the Borrowers’ Agent certifying
that (1) all work contemplated to be done under the Restoration or Replacement
Plan can be done within the time periods, if any, required under any Project
Document relating to the relevant Plant; (2) all Governmental Approvals
necessary to perform the work have been obtained (or are reasonably expected to
be obtained without undue delay); and (3) the relevant Plant once
repaired/restored will continue to perform at the levels set forth in the
then-current Budget for such Plant with respect to production volume, yield and
utility consumption (or other levels approved by the Required Senior Lenders or,
after the Senior Discharge Date, the Required Lenders of the Revolving Loan
Class);

(E)the Casualty Event or Event of Taking, as the case may be (including the
non-operation of such Plant during any period of repair or restoration) has not
resulted or would not reasonably be expected to result in a default giving rise
to a termination of, or a materially adverse modification of, one or more of the
Governmental Approvals or Project Documents;

(F)after taking into consideration the availability of such Insurance Proceeds
or Condemnation Proceeds, as applicable, and Business Interruption Insurance
Proceeds and any additional documented voluntary equity contributions for the
purpose of covering such costs, there will be adequate amounts available to pay
all ongoing expenses including Debt Service during the period of repair or
restoration;

(G)construction contractors and vendors of recognized skill, reputation and
creditworthiness and reasonably acceptable to the Senior Administrative Agent
or, from and after the Senior Discharge Date, the Administrative Agent have
executed reconstruction contracts, purchase orders or similar arrangements for
the repair, rebuilding or restoration on terms and conditions reasonably
acceptable to the Senior Administrative Agent or, from and after the Senior
Discharge Date, the Administrative Agent; and

(H)a confirmation by the Independent Engineer of its agreement with the matters
set forth in Section 8.07(d)(i)(A)-(G) and its approval of such Restoration or
Replacement Plan; or

67

 



(ii)if (A) the Borrowers do not deliver such Restoration or Replacement Plan and
the accompanying deliveries referred to in Section 8.07(d)(i) within such sixty
(60) day period or (B) after the completion of such Restoration or Replacement
Plan, there are excess Insurance Proceeds or Condemnation Proceeds, as the case
may be, on deposit in or standing to the credit of the Insurance and
Condemnation Proceeds Account, the Accounts Bank shall on the next succeeding
Monthly Date thereafter, upon the written instruction of the Borrowers’ Agent or
the Required Senior Lenders or from and after the Senior Discharge Date, the
Required Lenders, transfer to the Senior Administrative Agent or the
Administrative Agent, for the account of the Senior Lenders or the Lenders (in
each case as applicable), an amount equal to such Insurance Proceeds or
Condemnation Proceeds, as the case may be, subject to the Intercreditor
Agreement, first, for mandatory prepayment of the Senior Loans in accordance
with Section 3.08 (Mandatory Prepayment) of the Senior Credit Agreement and
thereafter, for mandatory prepayment of Loans in accordance with Section 3.08
(Mandatory Prepayment).

(e)                Any Insurance Proceeds or Condemnation Proceeds deposited
into any Insurance and Condemnation Proceeds Account (i) in amounts greater than
two million five hundred thousand Dollars ($2,500,000) arising from any one
claim or any series of claims relating to the same occurrence with respect to a
Plant not in Cold Shutdown on the date of such occurrence or (ii) arising from
any one claim or any series of claims relating to the same occurrence with
respect to a Plant in Cold Shutdown on the date of such occurrence shall, in
each case, be applied, subject to the Intercreditor Agreement, first, for
mandatory prepayment of the Senior Loans in accordance with Section 3.08
(Mandatory Prepayment) of the Senior Credit Agreement and thereafter, for
mandatory prepayment of Loans in accordance with Section 3.08 (Mandatory
Prepayment).

Section 8.08 Extraordinary Proceeds Account. (a) From and after the Closing
Date, each Borrower shall cause (i) all proceeds of asset disposals (other than
proceeds from the sale of Products) that will not be used for replacement in
accordance with Section 7.02(f)(i) (Negative Covenants - Asset Dispositions) and
(ii) all Project Document Termination Payments to be deposited into the
Extraordinary Proceeds Account.

(b)               If at any time proceeds of an asset disposal are deposited
into the Extraordinary Proceeds Account, then on any Monthly Date:

(i)if such proceeds are in an amount in the aggregate of less than one million
Dollars ($1,000,000) (taken together with any other proceeds of asset disposals
deposited in the Extraordinary Proceeds Account during the then-current Fiscal
Year) the Borrowers may submit an Extraordinary Proceeds Release Notice to the
Accounts Bank, certified by an Authorized Officer of the Borrowers’ Agent,
directing the transfer of such funds to the Revenue Account; and

68

 



(ii)if such proceeds are in an amount equal to or greater than one million
Dollars ($1,000,000) (taken together with any other proceeds of asset disposals
deposited in the Extraordinary Proceeds Account during the then-current Fiscal
Year), such amounts shall be transferred, upon the written instruction of the
Borrowers’ Agent, the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders, to the Senior Administrative Agent or the
Administrative Agent, as applicable, for application, subject to the
Intercreditor Agreement, first, for mandatory prepayment of the Senior Loans in
accordance with Section 3.08 (Mandatory Prepayment) of the Senior Credit
Agreement and thereafter, for mandatory prepayment of Loans in accordance with
Section 3.08 (Mandatory Prepayment).

(c)                If at any time Project Document Termination Payments are
deposited into the Extraordinary Proceeds Account, then on any Monthly Date:

(i)if such Project Document Termination Payments are in an amount in the
aggregate of less than one million Dollars ($1,000,000) (taken together with any
other Project Document Termination Payments received during the then-current
Fiscal Year), the Borrowers may submit an Extraordinary Proceeds Release Notice
to the Accounts Bank, certified by an Authorized Officer of the Borrowers’
Agent, directing the transfer of such Project Document Termination Payments to
the Revenue Account; and

(ii)if such Project Document Termination Payments are in an amount equal to or
greater than one million Dollars ($1,000,000) (taken together with any other
Project Document Termination Proceeds received during the then-current Fiscal
Year), such amounts shall be transferred, upon the written instruction of the
Borrowers’ Agent, the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders, to the Senior Administrative Agent or the
Administrative Agent, as applicable, for application, subject to the
Intercreditor Agreement, first, for mandatory prepayment of the Senior Loans in
accordance with Section 3.08 (Mandatory Prepayment) of the Senior Credit
Agreement and thereafter, for mandatory prepayment of Loans in accordance with
Section 3.08 (Mandatory Prepayment).

Section 8.09 Representations, Warranties and Covenants of Accounts Bank. The
Accounts Bank hereby represents and warrants, covenants and agrees with the
Lenders, the Agents and the Borrowers (and the other parties hereto agree, to
the extent set forth below) as follows:

(a)                it has all times acted and will act as depositary agent, as
“securities intermediary” (within the meaning of Section 8-102(a)(14) of the
UCC) with respect to each of the Project Accounts that is a “securities account”
(within the meaning of Section 8-501 of the UCC) and the Financial Assets
credited to such Project Accounts, and as “bank” (within the meaning of
9-102(a)(8) of the UCC) with respect to each of the Project Accounts as
described in Section 8.11 (Project Accounts as Deposit Accounts) and credit
balances not constituting Financial Assets credited thereto and to accept all
cash, payments, other amounts and Cash Equivalents to be delivered to or held by
the Accounts Bank pursuant to the terms of this Agreement. The Borrowers, the
Senior Secured Parties and the Accounts Bank agree that, for purposes of
Articles 8 and 9 of the UCC, notwithstanding anything to the contrary contained
in any other agreement relating to the establishment and operation of the
Project Accounts, the jurisdiction of the Accounts Bank (in its capacity as the
securities intermediary and bank) is the State of New York;

69

 



(b)               the Accounts Bank hereby agrees and confirms that it has
established and maintains the Project Accounts as set forth and defined in this
Agreement. The Accounts Bank agrees that (i) each such Project Account
established by the Accounts Bank has at all times been and will be maintained as
a “securities account” (within the meaning of Section 8501 of the UCC); (ii) the
Borrowers’ Agent is the “entitlement holder” (within the meaning of Section
8102(a)(7) of the UCC) in respect of the “financial assets” (within the meaning
of Section 8102(a)(9) of the UCC, the “Financial Assets”) credited to such
Project Accounts that are “securities accounts”; (iii) all Financial Assets in
registered form or payable to or to the order of and credited to any such
Project Account have at all times been and are registered in the name of,
payable to or to the order of, or specially endorsed to, the Accounts Bank or in
blank, or credited to another securities account maintained in the name of the
Accounts Bank; and (iv) in no case will any Financial Asset credited to any such
Project Account be registered in the name of, payable to or to the order of, or
endorsed to, the Borrowers’ Agent, Pacific Holding or any other Borrower except
to the extent the foregoing have been subsequently endorsed by such Person to
the Accounts Bank or in blank. Each item of property (including a security,
security entitlement, investment property, instrument or obligation, share,
participation, interest or other property whatsoever) credited to any Project
Account has at all times been and shall be, in each case to the fullest extent
permitted by law be treated as a Financial Asset. Until the Discharge Date, with
respect to the Collateral Agent, and until the Senior Discharge Date with
respect to the Senior Collateral Agent, this Agreement is intended to provide
both the Senior Collateral Agent and the Collateral Agent with “control” (within
the meaning of Section 8106(d)(2) or Section 9-104(a) (as applicable) of the
UCC) of the Project Accounts and each Borrower’s “security entitlements” (within
the meaning of Section 8102(a)(17) of the UCC) with respect to the Financial
Assets credited to the Project Accounts. The parties’ intention is that the
security interest of the Collateral Agent in the Project Accounts remain
perfected while allowing the Senior Collateral Agent to perfect, as of the
Closing Date under (and as defined in) the Senior Credit Agreement, its security
interest in the Project Accounts, and thereafter that the security interest of
both the Collateral Agent and the Senior Collateral Agent in the Project
Accounts be and remain perfected. The Borrowers’ Agent hereby irrevocably
directs, and the Accounts Bank (in its capacity as securities intermediary)
hereby agrees, that the Accounts Bank will comply with all instructions and
orders (including entitlement orders within the meaning of Section 8-102(a)(8)
of the UCC) regarding each Project Account and any Financial Asset therein
originated by the Senior Collateral Agent or the Collateral Agent, in each case
without the further consent of the Borrowers’ Agent or any other Person;
provided that the Collateral Agent agrees that it will only originate and
deliver to the Accounts Bank such instructions, orders and entitlement orders as
are permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement. In the case of a conflict between any instruction or
order originated by the Senior Collateral Agent or the Collateral Agent and any
instruction or order originated by the Borrowers’ Agent or any other Person
other than a court of competent jurisdiction, the instruction or order
originated by the Senior Collateral Agent or the Collateral Agent, as
applicable, shall prevail. In the case of a conflict between any instruction or
order originated by the Senior Collateral Agent and any instruction or order
originated by the Collateral Agent, the instruction or order originated by the
Senior Collateral Agent shall prevail until the Senior Discharge Date (unless
payment to or on behalf of the Senior Secured Parties is permitted by the
Intercreditor Agreement) and thereafter the instruction or order originated by
the Collateral Agent shall prevail. The Accounts Bank shall not change the name
or account number of any Project Account without the prior written consent of
the Senior Collateral Agent and the Collateral Agent and at least five (5)
Business Days’ prior notice to the Borrowers’ Agent, and shall not change the
entitlement holder;

70

 



(c)                the Accounts Bank shall promptly perform all duties imposed
upon a securities intermediary and a bank under the UCC and this Agreement. In
this regard, (i) if the Accounts Bank has knowledge that an issuer of any
Financial Asset is required to make a payment or distribution in respect of such
Financial Asset, the Accounts Bank shall have fulfilled its duty under
applicable Law to take action to obtain such payment or distribution if (A) it
credits such payment or distribution to the Project Accounts in accordance with
this Agreement if such payment or distribution is made or (B) it notifies the
Borrowers’ Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent and the Administrative Agent that such payment or
distribution has not been made, and (ii) if the Accounts Bank is required by
applicable Law or this Agreement to credit to any Project Account any Financial
Asset purported to be transferred or credited to the Accounts Bank pursuant to
applicable Law, the Accounts Bank shall have fulfilled its duty to so credit any
Project Account if it credits as a security entitlement to the applicable party
whatever rights the Accounts Bank purportedly has, in its capacity as Accounts
Bank, in the Financial Asset transferred or credited to the Accounts Bank, in
its capacity as Accounts Bank, and the Accounts Bank shall have no duty to
ensure that applicable Law has been complied with in respect of the transfer of
the Financial Asset or to create a security interest in or Lien on any Financial
Asset purported to be transferred or credited to the Accounts Bank and
subsequently credited to any Project Account;

(d)               all Financial Assets acquired by or delivered to the Accounts
Bank shall be held by the Accounts Bank and credited by book entry to the
relevant Project Account or otherwise accepted by the Accounts Bank for credit
to the relevant Project Account;

(e)                each item of property (including any cash, security, general
intangible, document, instrument or obligation, share, participation, interest
or other property whatsoever) deposited in or credited to any Project Account
shall be treated as a Financial Asset for the purposes of Section
8-102(a)(9)(iii) of the UCC. Notwithstanding any provision herein contained to
the contrary, any property contained in the Project Accounts that is not deemed
to be a Financial Asset under applicable Law, to the extent permitted by
applicable Law, will be deemed to be deposited in a deposit account and subject
to Section 8.11 (Project Accounts as Deposit Account);

71

 



(f)                the Collateral Agent shall have control of the security
entitlements carried in the Project Accounts and of the Financial Assets carried
in the Project Accounts, and each Borrower hereby disclaims any entitlement to
claim control of such security entitlements;

(g)               all property delivered to the Accounts Bank pursuant to this
Agreement or the other Financing Documents will be promptly deposited in or
credited to a Project Account by an appropriate entry in its records in
accordance with this Agreement;

(h)               if any Person (other than the Senior Collateral Agent, on
behalf and for the benefit of the Priority Senior Secured Parties, or the
Collateral Agent, on behalf and for the benefit of the Senior Secured Parties)
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Project Account or in any Financial Asset or other property deposited therein or
credited thereto of which the Accounts Bank has actual knowledge, the Accounts
Bank will promptly notify the Senior Collateral Agent, the Collateral Agent, the
Senior Administrative Agent, the Administrative Agent and the Borrowers’ Agent
in writing thereof; and

(i)                 the Accounts Bank has not entered into and will not enter
into any agreement with respect to the Project Accounts or any Financial Assets
or other property deposited in or credited to any Project Account other than
this Agreement, the Senior Credit Agreement and its Fee Letters hereunder and
thereunder. The Accounts Bank has not entered into and will not enter into any
agreement with any Borrower or any other Person purporting to limit or condition
the obligation of the Accounts Bank to comply with entitlement orders or any
other order originated by the Senior Collateral Agent or Collateral Agent in
accordance with Section 8.09(b) (Representations, Warranties and Covenants of
Accounts Bank) or Sections 8.11(b) or (c) (Project Accounts as Deposit Account).

Section 8.10 Project Accounts. (a) The Accounts Property will not constitute
repayment of the Obligations until so applied as payments in accordance with the
terms of this Agreement and the other Financing Documents.

(b)               The Accounts Bank shall not have title to the funds on deposit
in the Project Accounts, and shall credit the Project Accounts with all receipts
of interest, dividends and other income received on the property held in the
Project Accounts. The Accounts Bank shall administer and manage the Project
Accounts in strict compliance with its duties with respect to the Project
Accounts pursuant to this Agreement, and shall be subject to and comply with all
of the obligations that the Accounts Bank owes to the Borrowers’ Agent, the
Senior Collateral Agent on behalf of the Priority Senior Secured Parties and the
Collateral Agent, on behalf of the Senior Secured Parties, with respect to the
Project Accounts, including all subordination obligations set forth in Section
8.13 (Subordination) with respect to the Accounts Bank’s right of set-off or
recoupment or right to obtain a Lien, pursuant to the terms of this Agreement
and the Senior Credit Agreement. The Accounts Bank hereby agrees to comply with
any and all instructions originated by the Senior Collateral Agent and the
Collateral Agent directing the disbursement, deposit and/or transfer of any
funds and all other property held in the Project Accounts without any further
consent of any Borrower or any other Person (provided that the Collateral Agent
agrees that it will only originate and deliver to the Accounts Bank such
instructions, orders and entitlement orders as are permitted in accordance with
the terms of this Agreement and the Intercreditor Agreement) and to comply with
any and all instructions originated by the Borrowers’ Agent directing the
disbursement, deposit and/or transfer of any funds and all other property held
in the Project Accounts subject to the terms of this Agreement and the Senior
Credit Agreement.

72

 



Section 8.11 Project Accounts as Deposit Account. (a) To the extent that the
Project Accounts are not considered securities accounts, the Project Accounts
shall be deemed to be deposit accounts in respect of any property deposited in
or credited to the Project Accounts that is not deemed to be a Financial Asset
under applicable Law. Such deposit accounts and such property shall be
maintained with the Accounts Bank acting not as a securities intermediary, but
as a bank.

(b)               The Borrowers’ Agent shall be deemed the customer of the
Accounts Bank for purposes of the Project Accounts and, as such, shall be
entitled to all of the rights that customers of banks have under applicable Law
with respect to deposit accounts, including the right to withdraw funds from, or
close, the Project Accounts, in each such case subject to, and in accordance
with, the terms of this Agreement and the Senior Credit Agreement.

(c)                The parties hereto agree that, to the extent that the Project
Accounts are not considered “securities accounts” (within the meaning of Section
8-501(a) of the UCC), the Project Accounts shall be deemed to be “deposit
accounts” (as defined in Section 9-102(a)(29) of the UCC) to the extent a
security interest can be granted and perfected under the UCC in the Project
Accounts as deposit accounts, which the Borrowers shall maintain with the
Accounts Bank acting not as a securities intermediary but as a “bank” (within
the meaning of Section 9-102(a)(8) of the UCC).

Section 8.12 Duties of Accounts Bank. (a) The Accounts Bank will also have those
duties and responsibilities expressly set forth in this Agreement and the Senior
Credit Agreement, and no additional duties, responsibilities, obligations or
liabilities shall be inferred from the provisions of this Agreement or imposed
on the Accounts Bank. The Accounts Bank will act at the written direction of (x)
the Senior Collateral Agent and the Collateral Agent (provided that the
Collateral Agent agrees that it will only originate and deliver to the Accounts
Bank such instructions, orders and entitlement orders as are permitted in
accordance with the terms of this Agreement and the Intercreditor Agreement),
(y) the Senior Administrative Agent and the Administrative Agent (provided that
the Administrative Agent agrees that it will only originate and deliver to the
Accounts Bank such instructions, orders and entitlement orders as are permitted
in accordance with the terms of this Agreement and the Intercreditor Agreement)
and (z) as expressly provided in this Agreement or the Senior Credit Agreement,
Borrowers’ Agent, but will not be required to take any action that is contrary
to this Agreement, the Senior Credit Agreement or applicable Law or that, in its
reasonable judgment, would involve it in expense or liability, unless it has
been furnished with adequate indemnity against such expense or liability. The
Accounts Bank will have no responsibility to ensure the performance by any other
party of its duties and obligations hereunder. The Accounts Bank will use the
same care with respect to the safekeeping and handling of property held in the
Project Accounts as the Accounts Bank uses in respect of property held for its
own sole benefit.

73

 



(b)               In performing its functions and duties under this Agreement
and the Senior Credit Agreement, the Accounts Bank will act solely as the
depository agent and as securities intermediary or as a bank, as the case may
be, with respect to the Project Accounts. None of the Senior Secured Parties or
any Borrower will have any rights against the Accounts Bank hereunder, other
than for the Accounts Bank’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and Non-Appealable
judgment. Except as otherwise expressly provided in this Agreement, the Senior
Credit Agreement and the Intercreditor Agreement, the Borrowers will not have
any right to direct the Accounts Bank to distribute or allocate any funds,
instruments, securities, Financial Assets or other assets in the Project
Accounts or to withdraw or transfer any funds, instruments, securities,
Financial Assets or other assets from the Project Accounts. Except as otherwise
expressly provided in this Agreement, the Senior Credit Agreement and the
Intercreditor Agreement, the Senior Collateral Agent and the Collateral Agent
will have the sole right to issue directions and instructions to the Accounts
Bank, acting as securities intermediary or bank, as the case may be, in
accordance with this Agreement, and to issue entitlement orders with respect to
the Project Accounts; provided that the Collateral Agent agrees that it will
only originate and deliver to the Accounts Bank such instructions, orders and
entitlement orders as are permitted in accordance with the terms of this
Agreement and the Intercreditor Agreement. It is expressly understood and agreed
that any investment made with funds held in the Project Accounts may be made
only in accordance with the express provisions of Section 8.16 (Interest and
Investments). The Accounts Bank shall not in any way whatsoever be liable for
any loss or depreciation in the value of the investments made pursuant to the
terms of this Agreement.

Section 8.13 Subordination. (a) The Accounts Bank hereby acknowledges (i) the
security interest granted hereby by the Borrowers to the Collateral Agent, on
behalf and for the benefit of the Senior Secured Parties, (ii) the security
interest granted by the Borrowers to the Senior Collateral Agent under the
Senior Credit Agreement on behalf and for the benefit of the Priority Senior
Secured Parties, (iii) the security interest granted by the Borrowers under the
Financing Documents to the Collateral Agent, on behalf of and for the benefit of
the Senior Secured Parties, and (iv) the security interest granted by the
Borrowers under the Senior Financing Documents to the Senior Collateral Agent,
on behalf of and for the benefit of the Priority Senior Secured Parties. In the
event that the Accounts Bank has or subsequently obtains by agreement, operation
of applicable Law or otherwise a right of recoupment or set-off or any Lien in
any of the Project Accounts or any Financial Asset or other property deposited
therein or credited thereto or any security entitlement related thereto, the
Accounts Bank hereby agrees that such right of recoupment or set-off and/or any
such Lien shall be subordinate to the security interest of (x) the Collateral
Agent, on behalf of and for the benefit of the Senior Secured Parties and (y)
the Senior Collateral Agent, on behalf of and for the benefit of the Priority
Senior Secured Parties. The Accounts Bank agrees that it shall not assert or
enforce any such right of recoupment or set-off and/or any Lien until the
Discharge Date.

(b)               The Financial Assets and other items deposited in or credited
to the Project Accounts and the Accounts Property will not be subject to
deduction, set-off, banker’s lien or any other right in favor of any Person
other than (x) the Collateral Agent, on behalf and for the benefit of the Senior
Secured Parties and (y) the Senior Collateral Agent, on behalf of and for the
benefit of the Priority Senior Secured Parties.

74

 



Section 8.14 Borrower Acknowledgments. (a) Each Borrower acknowledges that
neither any insufficiency of funds in the Project Accounts (or any of them), nor
any inability to apply any funds in the Project Accounts (or any of them)
against any or all amounts owing under any Financing Document, shall at any time
limit, reduce or otherwise affect the Borrowers’ obligations under any Financing
Document.

(b)               Each party to this Agreement acknowledges that the Accounts
Bank shall not incur any obligation or liability in circumstances where there
are insufficient funds deposited in or credited to any Project Account to make a
payment in full that would otherwise have been made pursuant to the terms of
this Agreement, except to the extent that the loss arises directly from the
Accounts Bank’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and Non-Appealable judgment.

Section 8.15 Agreement to Hold In Trust. All payments received directly by any
Borrower that are required to be deposited into the Project Accounts in
accordance with the terms of this Agreement or any other Financing Document
shall be held by such Borrower in trust for (x) the Collateral Agent, on behalf
and for the benefit of the Senior Secured Parties and (y) the Senior Collateral
Agent, on behalf of and for the benefit of the Priority Senior Secured Parties,
and shall be segregated from other funds of such Borrower and shall, forthwith
upon receipt by such Borrower, be turned over to the Senior Collateral Agent or
the Collateral Agent, as applicable or its designee in the same form as received
by such Borrower (duly endorsed by such Borrower to the Senior Collateral Agent
or the Collateral Agent, as applicable or the Accounts Bank, if requested) for
deposit and disbursement in accordance with this Agreement, the Senior Credit
Agreement and the Intercreditor Agreement.

Section 8.16 Interest and Investments. (a) Each amount deposited in or credited
to a Project Account from time to time shall, from the time it is so deposited
or credited until the time it is withdrawn from that Project Account (whether
for the purpose of making an investment in Cash Equivalents or otherwise applied
in accordance with the terms of this Agreement, the Senior Credit Agreement and
the Intercreditor Agreement), earn interest at such rates as may be agreed from
time to time by Borrowers’ Agent and the Accounts Bank.

(b)               Prior to the receipt by the Accounts Bank of a Notice of
Suspension, any amounts held by the Accounts Bank in the Project Accounts shall
be invested by the Accounts Bank from time to time, at the risk and expense of
the Borrowers, solely in such Cash Equivalents as the Borrowers’ Agent shall
direct in writing. The Borrowers shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers to be made from the Project Accounts on
such day in accordance with this Agreement, the Senior Credit Agreement, the
other Financing Documents and the Project Documents. Upon delivery by the Senior
Collateral Agent or the Collateral Agent, to the Accounts Bank of a Notice of
Suspension and until written revocation of such Notice of Suspension is
delivered to the Accounts Bank by the Senior Collateral Agent or the Collateral
Agent, as applicable, any amounts held by the Accounts Bank in the Project
Accounts shall be invested by the Accounts Bank from time to time, solely in
such Cash Equivalents as the Required Senior Lenders or the Required Lenders, as
applicable, may direct. The Collateral Agent agrees that it will only deliver a
Notice of Suspension to the Accounts Bank as permitted in accordance with the
terms of this Agreement and the Intercreditor Agreement.

75

 



(c)                In the event that the cash balance in any of the Project
Accounts is as of any day insufficient to cover the transfers to be made from
such Project Account on such day, the Required Senior Lenders or, from and after
the Senior Discharge Date, the Required Lenders may direct the Accounts Bank to
sell or liquidate the Cash Equivalents standing to the credit of such Project
Account (without regard to maturity date) in such manner as the Required Senior
Lenders or, from and after the Senior Discharge Date, the Required Lenders may
deem necessary in order to obtain cash at least sufficient to make such
transfers and to pay any expenses and charges incurred in connection with
effecting any such sale or liquidation, which expenses and charges the Accounts
Bank shall be authorized to pay with cash on deposit in such Project Account.
Neither the Accounts Bank nor any Senior Secured Party or Priority Senior
Secured Party shall be liable to any Person for any loss suffered because of any
such sale or liquidation.

(d)               All interest and other investment income earned from Cash
Equivalents made from amounts in any Project Account shall remain in such
Project Account until transferred from such Project Account in accordance with
the terms of this Article VIII.

(e)                It is acknowledged by the parties hereto that all investment
income earned on amounts on deposit in or credited to the Project Accounts for
all Tax purposes shall be attributed to and be income of Pacific Holding.
Pacific Holding shall be responsible for determining any requirements for paying
Taxes or reporting or withholding any payments for Tax purposes hereunder.
Pacific Holding shall prepare and file all Tax information required with respect
to the Project Accounts. Each Borrower agrees to indemnify and hold each Senior
Secured Party harmless against all liability for Tax withholding and/or
reporting for any investment income earned on the Project Accounts and payments
in respect thereof. Such indemnities shall survive the termination or discharge
of this Agreement or resignation of the Accounts Bank. No Senior Secured Party
shall have any obligation with respect to the making of or the reporting of any
payments for Tax purposes. From time to time, and as reasonably requested by the
Accounts Bank, Pacific Holding or any other Borrower shall provide to the
Accounts Bank a United States Department of the Treasury Internal Revenue
Service tax form W-9 or W-8 or other appropriate form required with respect to
the withholding or exemption from withholding of income tax on any investment
income earned on the Project Accounts.

Section 8.17 Accounts Bank Information. (a) The Accounts Bank will:

(i)within five (5) Business Days after the end of the month in which the first
deposit is made into any Project Account and within five (5) Business Days after
the end of each month thereafter, provide the Borrowers’ Agent, the Senior
Collateral Agent, the Collateral Agent, the Senior Administrative Agent and the
Administrative Agent a report with respect to the Project Accounts, setting
forth in reasonable detail all deposits to and disbursements from each of the
Project Accounts during such month, including the date on which made, and the
balances of and any investments in each of the Project Accounts at the end of
such month, including information regarding categories, amounts, maturities and
issuers of Cash Equivalents; and

76

 



(ii)within three (3) Business Days after receipt of any written request by the
Borrowers’ Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent or the Administrative Agent, provide to such Person such
other information as such Person may specify regarding all Cash Equivalents and
any other investments made by the Accounts Bank pursuant hereto and regarding
amounts available in the Project Accounts.

Notwithstanding the foregoing, the Accounts Bank will provide the Borrowers’
Agent, the Senior Collateral Agent, the Collateral Agent, the Senior
Administrative Agent and the Administrative Agent such additional information
regarding the Project Accounts and the balances and Cash Equivalents therein as
any of them may reasonably request from time to time.

(b)               The Accounts Bank will maintain all of the Project Accounts
and all books and records with respect thereto as may be necessary to record
properly all transactions carried out by it under this Agreement.

(c)                If any Cash Equivalent ceases to be a Cash Equivalent, the
Accounts Bank will, as soon as reasonably practicable after becoming aware of
such cessation, notify the Senior Collateral Agent, the Collateral Agent and the
Borrowers’ Agent in writing of such cessation and, upon the written direction of
(i) the Borrowers’ Agent or (ii) the Required Senior Lenders or, from and after
the Senior Discharge Date, the Required Lenders, will cause the relevant
investment to be replaced by a Cash Equivalent or by cash; provided that this
Section 8.17(c) will not oblige the Accounts Bank to liquidate any investment
earlier than its normal maturity date unless:

(i)directed to do so under Section 8.16 (Interest and Investments); or

(ii)the maturity date of the relevant investment exceeds the maturity date that
would enable it to continue to qualify as a Cash Equivalent.

Section 8.18 Notices of Suspension of Accounts. (a) The Senior Collateral Agent
and the Collateral Agent may, but shall not be required to, suspend the right of
the Accounts Bank and the Borrowers’ Agent to withdraw or otherwise deal with
any funds deposited in or credited to the Project Accounts at any time during
the occurrence and continuance of an Event of Default by delivering a notice to
the Accounts Bank (with a copy to the Borrowers’ Agent and the Administrative
Agent) (a “Notice of Suspension”); provided that the Collateral Agent agrees
that it will only deliver to the Accounts Bank a Notice of Suspension as
permitted in accordance with the terms of this Agreement and the Intercreditor
Agreement.

(b)               Notwithstanding any other provision of the Financing
Documents, after the issuance by the Senior Collateral Agent or the Collateral
Agent of a Notice of Suspension in accordance with Section 8.18(a) and until
such time as the Person who delivered the Notice of Suspension advises the
Accounts Bank and the Borrowers’ Agent (with a copy to the Administrative Agent
and Senior Administrative Agent) that it has withdrawn such Notice of
Suspension, (which it shall do if such Event of Default is no longer continuing)
no amount may be withdrawn by the Accounts Bank from any Project Account,
including for investment in Cash Equivalents, without the express prior written
consent of the Person who delivered the Notice of Suspension.

77

 



(c)                Notwithstanding any other provision of the Financing
Documents (but without limitation of Sections 8.02(g) or (h) (Deposits into and
Withdrawals from Project Accounts), without the express prior written consent of
the Required Senior Lenders or, from and after the Senior Discharge Date, the
Required Lenders of the Revolving Loan Class and the Required Lenders of the
Tranche A-1 Term Loan Class, no amount may be withdrawn from any Project Account
if a Default or Event of Default would occur as a result of such withdrawal.

(d)               On the date of each withdrawal by the Accounts Bank from a
Project Account, the Borrowers’ Agent shall be deemed to represent and warrant
that no Notice of Suspension is in effect and that that no Default or Event of
Default would occur as a result of such withdrawal, unless the Required Senior
Lenders or, from and after the Senior Discharge Date, the Required Lenders of
the Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class have previously consented in writing to such withdrawal, notwithstanding
that a Notice of Suspension is in effect or that a Default or Event of Default
would occur as a result of such withdrawal.

ARTICLE IX

DEFAULT AND ENFORCEMENT

Section 9.01 Events of Default. Each of the following events or occurrences
described in this Section 9.01 shall constitute an Event of Default.

(a)                Nonpayment. Any Borrower fails to pay (i) any amount of
principal of any Loan when the same becomes due and payable or (ii) any interest
on any Loan or any fee or other Obligation or amount payable hereunder or under
any other Financing Document within three (3) Business Days after the same
becomes due and payable.

(b)               Breach of Warranty. Any representation or warranty of any Loan
Party or any Major Project Party made or deemed to be restated or remade in any
Financing Document is or shall be incorrect or misleading in any material
respect when made or deemed made; provided that (i) if such Loan Party or Major
Project Party, as the case may be, was not aware that such representation or
warranty was incorrect or misleading at the time such representation or warranty
was made or deemed repeated, (ii) the fact, event or circumstance resulting in
such incorrect or misleading representation or warranty is capable of being
cured, corrected or otherwise remedied, (iii) such fact, event or circumstance
resulting in such incorrect or misleading representation or warranty is cured,
corrected or otherwise remedied within thirty (30) days from the date any Loan
Party obtains, or should have obtained, knowledge thereof, and (iv) no Material
Adverse Effect shall have occurred as a result of such representation or
warranty being incorrect or misleading, then such incorrect representation or
warranty shall not constitute an Event of Default.

78

 



(c)                Non-Performance of Certain Covenants and Obligations. Any
Borrower defaults in the due performance and observance of any of its
obligations under any of Sections 7.01(d)(i), (ii) and (iii)(A) (Affirmative
Covenants – Maintenance of Properties), 7.01(g) (Affirmative Covenants – Use of
Proceeds and Cash Flow), 7.01(h) (Affirmative Covenants – Insurance), 7.01(r)
(Affirmative Covenants – First Priority Ranking), 7.02 (Negative Covenants) and
7.03(e) (Reporting Requirements) of this Agreement, Sections 5.02 (Limitation of
Liens) or 5.06 (Name; Jurisdiction of Organization) of any Security Agreement,
any Borrower or the Pledgor defaults in the due performance and observance of
any of its obligations under Sections 5.02 (Limitation of Liens), 5.03 (No Sale
of Collateral), 5.04 (No Impairment of Security), 5.05 (Filing of Bankruptcy
Proceedings) or 5.08 (Name; Jurisdiction of Organization) of any Pledge
Agreement or Pacific Ethanol defaults in the due performance and observance of
any of its obligations under the Sponsor Support Agreement, if any.

(d)               Non-Performance of Other Covenants and Obligations. Any Loan
Party or any Major Project Party defaults in the due performance and observance
of any covenant or agreement (other than covenants and agreements referred to in
Sections 9.01(a) or 9.01(c)) contained in any Financing Document, and such
default shall continue unremedied for a period of thirty (30) days after any
Borrower obtains, or should have obtained, knowledge thereof.

(e)                Cross Defaults. Any one of the following occurs with respect
to any Loan Party or any Major Project Party with respect to Indebtedness (other
than the Obligations) (provided that if any such event has been cured in
accordance with the terms of such Indebtedness, it shall serve as a cure of this
Event of Default):

(i)a default occurs in the payment when due (subject to any applicable grace
period and notice requirements), whether by acceleration or otherwise, of such
Indebtedness; or

(ii)such Person fails to observe or perform (subject to any applicable grace
periods and notice requirements) any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of any Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded;

79

 



(A)in the case of the Borrowers, with respect to Indebtedness under the Senior
Credit Agreement or in an amount greater than or equal to one hundred thousand
Dollars ($100,000) in the aggregate;

(B)in the case of the Pledgor, Pacific Ag Products or Kinergy with respect to
Indebtedness in an amount greater than or equal to one million Dollars
($1,000,000) in the aggregate;

(C)in the case of Pacific Ethanol, with respect to Indebtedness in an amount in
excess of two million Dollars ($2,000,000) in the aggregate and an Exercise of
Remedies in respect of such Indebtedness has occurred; and

(D)in the case of any other Major Project Party only, has or could reasonably be
expected to result in a Material Adverse Effect;

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof.

(f)                Judgments. (i) Any judgment or order that has or could
reasonably be expected to have a Material Adverse Effect is rendered against any
Loan Party or any Major Project Party, or (ii) any judgment or order is rendered
against (A) any or all of the Borrowers, in an amount in excess of one hundred
thousand Dollars ($100,000) in the aggregate, (B) the Pledgor, Pacific Ag
Products (as long as Pacific Ag Products is a Major Project Party) or Kinergy
(as long as Kinergy is a Major Project Party) in an amount in excess of one
million Dollars ($1,000,000) in the aggregate or (C) Pacific Ethanol (as long as
Pacific Ethanol is a Major Project Party or a Loan Party) in an amount in excess
of two million Dollars ($2,000,000) in the aggregate and, in any such case, (x)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) there is a period of sixty (60) consecutive days during which a
stay of enforcement of such judgment is not in effect; provided, that such
occurrence shall not constitute an Event of Default with respect to any Major
Project Party if an agreement replacing each Project Document to which such
Major Project Party is a party, in form and substance reasonably satisfactory to
the Administrative Agent, is entered into (together will all applicable
Ancillary Documents) within forty-five (45) days thereof.

(g)               ERISA Events. (i) Any Termination Event occurs, (ii) any Plan
incurs an “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), (iii) any Borrower or member of any Borrower’s
ERISA Controlled Group engages in a transaction that is prohibited under Section
4975 of the Code or Section 406 of ERISA, (iv) any Borrower or any ERISA
Affiliate fails to pay when due any amount it has become liable to pay to the
PBGC, any Plan or a trust established under Title IV of ERISA, (v) a condition
exists by reason of which the PBGC would be entitled to obtain a decree
adjudicating that an ERISA Plan must be terminated or have a trustee appointed
to administer it, (vi) any Borrower or any ERISA Affiliate suffers a partial or
complete withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
(vii) a proceeding is instituted against any Borrower to enforce Section 515 of
ERISA, (viii) the aggregate amount of the then “current liability” (as defined
in Section 412(l)(7) of the Code, as amended) of all accrued benefits under such
Plan or Plans exceeds the then current value of the assets allocable to such
benefits by more than two million Dollars ($2,000,000) at such time, or (ix) any
other event or condition occurs or exists with respect to any Plan that would
subject any Borrower to any tax, penalty or other liability.

80

 



(h)               Bankruptcy, Insolvency. Any Loan Party or any Major Project
Party:

(i)generally fails to pay, or admits in writing its inability or unwillingness
to pay, debts as they become due and in the case of Pacific Ethanol an Exercise
of Remedies has occurred;

(ii)applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or a substantial
portion of its property, or makes a general assignment for the benefit of
creditors;

(iii)in the absence of such application, consent or acquiescence, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian is not discharged within
sixty (60) days; provided that nothing in the Financing Documents shall prohibit
or restrict any right any Senior Secured Party may have under applicable Law to
appear in any court conducting any relevant proceeding during such sixty (60)
day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

(iv)permits or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is be consented to or
acquiesced in by such Person or results in the entry of an order for relief or
remains for sixty (60) days undismissed; provided that nothing in the Financing
Documents shall prohibit or restrict any right any Senior Secured Party may have
under applicable Law to appear in any court conducting any such case or
proceeding during such sixty (60) day period to preserve, protect and defend its
rights under the Financing Documents (and such Person shall not object to any
such appearance);

81

 



(v)takes any action authorizing, or in furtherance of, any of the foregoing; or

(vi)ceases to be Solvent and in the case of Pacific Ethanol an Exercise of
Remedies has occurred;

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof
(or, if such bankruptcy or insolvency could not reasonably be expected to result
in a Material Adverse Effect, sixty (60) days).

(i)                 Project Document Defaults; Termination.

(i)Any Borrower or any other Major Project Party shall be in material breach of
or otherwise in material default under any Project Document and such breach or
default has continued beyond any applicable grace period expressly provided for
in such Project Document (or, if no such cure period is provided, thirty (30)
days), as the same may be extended pursuant to any Consent; provided, that any
such breach or default by any Major Project Party under any Project Document
shall not constitute an Event of Default if an agreement replacing such Project
Document, in form and substance reasonably satisfactory to the Administrative
Agent, is entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such breach or default could not reasonably
be expected to result in a Material Adverse Effect, sixty (60) days).

(ii)Any Project Document ceases to be in full force and effect prior to its
scheduled expiration, is repudiated, or its enforceability is challenged or
disaffirmed by or on behalf of any Borrower or any Major Project Party thereto;
provided, that such occurrence shall not constitute an Event of Default with
respect to any Project Document if an agreement replacing such Project Document,
in form and substance reasonably satisfactory to the Administrative Agent, is
entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such occurrence could not reasonably be
expected to result in a Material Adverse Effect, sixty (60) days).

82

 



(j)                 Governmental Approvals. Any Borrower fails to obtain, renew,
maintain or comply in all material respects with any Necessary Project Approval
or any Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is modified without the consent of the Required Senior Lenders or, from
and after the Senior Discharge Date, the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class in a manner
that, in each case, has, or could reasonably be expected to result in, a
Material Adverse Effect on such Borrower or its Plant.

(k)               Unenforceability of Documentation. At any time after the
execution and delivery thereof:

(i)any material provision of any Financing Document shall cease to be in full
force and effect;

(ii)any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;

(iii)any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties; or

(iv)any Liens against any of the Collateral cease to be a first priority,
perfected security interest in favor of the Collateral Agent, or the
enforceability thereof is contested by any Loan Party, or any of the Security
Documents ceases to provide the security intended to be created thereby with the
priority purported to be created thereby.

(l)                 Environmental Matters. (i) Any Environmental Claim has
occurred with respect to any Borrower, any Plant or any Environmental Affiliate,
(ii) any release, emission, discharge or disposal of any Material of
Environmental Concern occurs, and such event could reasonably be expected to
form the basis of an Environmental Claim against any Borrower, any Plant or any
Environmental Affiliate, or (iii) any violation or alleged violation of any
Environmental Law or Environmental Approval occurs that would reasonably result
in an Environmental Claim against any Borrower or any Plant or, to the extent
any Borrower may have liability, any Environmental Affiliate, that, in the case
of any of Sections 9.01(l)(i), (ii) or (iii), could reasonably be expected to
result in liability for any Borrower (or the Borrowers on an aggregate basis) in
an amount greater than five hundred thousand Dollars ($500,000) for any single
claim or one million Dollars ($1,000,000) for all such claims during any twelve
(12) month period or could otherwise reasonably be expected to result in a
Material Adverse Effect.

(m)             Loss of Collateral. Any portion of the Collateral (other than a
portion that is immaterial) is damaged, seized or appropriated; provided, that
such an occurrence shall not constitute an Event of Default if the applicable
Borrowers repair, replace, rebuild or refurbish such damaged, seized or
appropriated Collateral (i) in accordance with Section 8.07(d)(i) (Insurance and
Condemnation Proceeds Accounts), or (ii) otherwise (provided that such approval
is obtained within sixty (60) days hereafter) with the approval of the Required
Senior Lenders or, from and after the Senior Discharge Date, the Required
Lenders of the Revolving Loan Class and the Required Lenders of the Tranche A-1
Term Loan Class, in consultation with the Independent Engineer.

83

 



(n)               Event of Abandonment. An Event of Abandonment occurs.

(o)               Taking or Total Loss. An Event of Taking with respect to all
or a material portion of any Plant or any Equity Interests in any Borrower
occurs, or an Event of Total Loss occurs.

(p)               Asset Management Agreement. Pacific Ethanol or any Affiliate
of Pacific Ethanol shall challenge the validity or enforceability of any
performance guaranty of the obligations of Pacific Ethanol under the Asset
Management Agreement at any time that any such obligation exists.

(q)               Change of Control. A Change of Control occurs.

Section 9.02 Action Upon Bankruptcy. If any Event of Default described in
Section 9.01(h) (Events of Default - Bankruptcy; Insolvency) occurs with respect
to any Borrower, any outstanding Commitments (if not theretofore terminated)
shall automatically terminate. The outstanding principal amount of the
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice, demand or further act of the
Administrative Agent, the Collateral Agent or any other Senior Secured Party.

Section 9.03 Action Upon Other Event of Default. (a) If any other Event of
Default occurs and is continuing for any reason, whether voluntary or
involuntary, and is continuing, the Administrative Agent shall by written notice
to the Borrowers, subject to and in accordance with the Intercreditor Agreement:

(i)Upon the direction of the Required Lenders of the Revolving Loan Class,
declare all or any portion of the Obligations in respect of the Revolving Loans
to be due and payable and any outstanding Revolving Loan Commitments (if not
theretofore reduced or terminated) to be reduced or terminated, whereupon the
full unpaid amount of such Obligations that has been declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment and any outstanding Revolving Loan Commitments shall be reduced
or terminate; and

(ii)Upon the direction of the Required Lenders of the Tranche A-1 Term Loan
Class, declare all or any portion of the Obligations in respect of the Tranche
A-1 Term Loans to be due and payable and any outstanding Tranche A-1 Term Loan
Commitments (if not theretofore reduced or terminated) to be reduced or
terminated, whereupon the full unpaid amount of such Obligations that has been
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and any outstanding Tranche A-1
Term Loan Commitments shall be reduced or terminate.

84

 



(b)               During the continuance of an Event of Default, the
Administrative Agent, upon the direction of the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class, shall instruct the Collateral Agent to exercise any or all remedies
provided for under this Agreement or the other Financing Documents, in each case
subject to and in accordance with the Intercreditor Agreement. Without prejudice
to the right of any Tranche A-2 Lender to commence an action against a Borrower
in respect of any unpaid amounts of interest on or principal of its Tranche A-2
Term Loan, no Tranche A-2 Lender or group of Tranche A-2 Lenders shall have the
right to, or shall, instruct the Collateral Agent or the Administrative Agent to
exercise any remedy provided for under this Agreement or the other Financing
Documents.

(c)                Any declaration made pursuant to Section 9.03(a)(i) may,
should the Required Lenders of the Revolving Loan Class in their sole and
absolute discretion so elect, be rescinded by written notice to the Borrowers at
any time after the principal of the Revolving Loans has become due and payable,
but before any judgment or decree for the payment of the monies so due, or any
part thereof, has been entered; provided that no such rescission or annulment
shall extend to or affect any subsequent Event of Default or impair any right
consequent thereon.

(d)               Any declaration made pursuant to Section 9.03(a)(ii) may,
should the Required Lenders of the Tranche A-1 Term Loan Class in their sole and
absolute discretion so elect, be rescinded by written notice to the Borrowers at
any time after the principal of the Tranche A-1 Term Loans has become due and
payable, but before any judgment or decree for the payment of the monies so due,
or any part thereof, has been entered; provided that no such rescission or
annulment shall extend to or affect any subsequent Event of Default or impair
any right consequent thereon.

Section 9.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default
may, subject to the Intercreditor Agreement, be held by the Collateral Agent as
Collateral and/or, at the direction of the Administrative Agent, may be applied
in full or in part by the Collateral Agent against the Obligations in the order
of priorities third through eleventh and thirteenth through fifteenth as set
forth in Section 8.03(b) (Revenue Account) (but without prejudice to the right
of the Collateral Agent to recover any shortfall from the Borrowers) and the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, shall be paid to the Borrowers or as otherwise required by Applicable Law.

85

 



ARTICLE X

THE AGENTS

Section 10.01 Appointment and Authority. (a) Each of the Lenders (in its
capacity as Lender and on behalf of itself and its Affiliates as a potential
Interest Rate Protection Provider) hereby irrevocably appoints, designates and
authorizes each Agent to take such action on its behalf under the provisions of
this Agreement and each other Financing Document to which it is a party and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement or any other Financing Document to which it
is a party. The provisions of this Article X are solely for the benefit of the
Agents and the Lenders, and neither the Borrowers nor any other Person shall
have rights as a third party beneficiary of any of such provisions.

(b)               Each Lender hereby appoints Wells Fargo as its Administrative
Agent under and for purposes of each Financing Document to which it is a party.
Wells Fargo hereby accepts this appointment and agrees to act as the
Administrative Agent for the Lenders in accordance with the terms of this
Agreement and the Intercreditor Agreement. Each Lender appoints and authorizes
the Administrative Agent to act on behalf of such Lender under each Financing
Document to which it is a party and to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof. Notwithstanding any provision to the
contrary contained elsewhere in any Financing Document, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and in the other Financing Documents to which it is a party, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(c)                Each Lender (in its capacity as Lender and on behalf of
itself and its Affiliates as a potential Interest Rate Protection Provider) and
the Administrative Agent and the Accounts Bank each in its capacity as such
hereby appoints Wells Fargo as its Collateral Agent under and for purposes of
each Financing Document to which it is a party. Wells Fargo hereby accepts this
appointment and agrees to act as the Collateral Agent for the Senior Secured
Parties in accordance with the terms of this Agreement and the Intercreditor
Agreement. Each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Borrowers or the Pledgor to the Collateral Agent in order to secure any of the
Obligations. In this connection the Collateral Agent, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent, as the case
may be, pursuant to Section 10.05 (Delegation of Duties) for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, as the case may be, shall be entitled to
the benefits of all provisions of this Article X and Article XI (Miscellaneous
Provisions) (including Section 11.09 (Indemnification by the Borrowers), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Financing Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is a party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

86

 



(d)               Each Lender hereby appoints and authorizes the Accounts Bank
to act as depository for the Collateral Agent, on behalf of the Senior Secured
Parties, and as the securities intermediary or bank with respect to the Project
Accounts for the benefit of the Collateral Agent, on behalf of the Senior
Secured Parties, with such powers as are expressly delegated to the Accounts
Bank by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Accounts Bank hereby accepts this appointment
and agrees to act as the depository for the Collateral Agent, on behalf of the
Senior Secured Parties, and as the securities intermediary or bank with respect
to the Project Accounts, for the benefit of the Collateral Agent, on behalf of
the Senior Secured Parties, in accordance with the terms of this Agreement. The
Accounts Bank further agrees to accept and hold, as securities intermediary or
as a bank, in its custody and in accordance with the terms of this Agreement,
for the Collateral Agent, on behalf of the Senior Secured Parties, the Project
Accounts and the Accounts Property. Each Lender also appoints and authorizes the
Accounts Bank to act on its behalf for the purpose of the creation and
perfection of a security interest in favor of the Collateral Agent, on behalf of
the Senior Secured Parties, in the Project Accounts to the extent that they are
deemed under applicable Law not to constitute securities accounts or deposit
accounts and in any Accounts Property that is deemed under applicable Law not to
constitute a Financial Asset. The Accounts Bank accepts this appointment and
agrees to act as the Accounts Bank for the Collateral Agent, on behalf and for
the benefit of the Senior Secured Parties, for such purpose and to hold and
maintain exclusive dominion and control over the Project Accounts and any such
Accounts Property on behalf of the Collateral Agent, acting on behalf of the
Senior Secured Parties. Each of the Agents and each Lender acknowledges that the
Accounts Bank is also (i) acting as the securities intermediary or bank with
respect to the Project Accounts for the benefit of the Senior Collateral Agent,
on behalf of the Priority Senior Secured Parties, (ii) holding, as securities
intermediary or as a bank, in its custody and in accordance with the terms of
the Senior Credit Agreement, for the Senior Collateral Agent, on behalf of the
Priority Senior Secured Parties, the Project Accounts and the Accounts Property
and (iii) acting on behalf of the Senior Lenders for the purpose of the creation
and perfection of a security interest in favor of the Senior Collateral Agent,
on behalf of the Priority Senior Secured Parties, in the Project Accounts to the
extent that they are deemed under applicable Law not to constitute securities
accounts or deposit accounts and in any Accounts Property that is deemed under
applicable Law not to constitute a Financial Asset.

87

 



(e)                Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Accounts Bank shall not have any duties
or responsibilities, except those expressly set forth herein or in the Senior
Credit Agreement, nor shall the Accounts Bank have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Accounts Bank. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the Accounts Bank is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(f)                Each Senior Secured Party hereby acknowledges that Wells
Fargo is serving as the Senior Administrative Agent and the Senior Collateral
Agent and that the Administrative Agent and the Collateral Agent shall not have
any duties or obligations under the Senior Credit Agreement. Each Lender hereby
instructs each of the Administrative Agent and Collateral Agent to execute and
deliver the Intercreditor Agreement and the other Financing Documents to which
it is a party and to exercise its respective rights and obligations hereunder
and under the Intercreditor Agreement solely in accordance with this Agreement,
the Financing Documents to which such Agent is a party and the Intercreditor
Agreement. Each Senior Secured Party agrees that it will only originate and
deliver to the Accounts Bank such instructions, orders and entitlement orders as
are permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement.

Section 10.02 Rights as a Lender or Interest Rate Protection Provider. Each
Person serving as Agent hereunder or under any other Financing Document shall
have the same rights and powers in its capacity as a Lender or Interest Rate
Protection Provider, as the case may be, as any other Lender or Interest Rate
Protection Provider, as the case may be, and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders, any other Agent or the Interest Rate Protection
Provider.

Section 10.03 Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein (and, with respect to the
Account Bank, in the Senior Credit Agreement) and in the other Financing
Documents to which it is a party. Without limiting the generality of the
foregoing, no Agent shall:

(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

88

 



(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents (or, with respect to the Accounts Bank, by the
Senior Credit Agreement) that such Agent is required to exercise as directed in
writing by the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other
Financing Documents); provided that such Agent shall not be required to take any
action that may expose the Agent to liability or that is contrary to this
Agreement, any Financing Document or applicable Law; or

(iii)except as expressly set forth herein and in the other Financing Documents
to which it is a party (or, with respect to the Accounts Bank, in the Senior
Credit Agreement), have any duty to disclose, nor shall any Agent be liable for
any failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

(b)               No Agent shall be liable for any action taken or not taken by
it (i) with the prior written consent or at the request of the Required Lenders
of the Revolving Loan Class and/or the Required Lenders of the Tranche A-1 Term
Loan Class (or, in the case of the Accounts Bank, the Required Senior Lenders)
(or such other number or percentage of the Lenders as may be necessary, or as
such Agent may believe in good faith to be necessary, under the circumstances as
provided in Section 10.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent may rely on a written
statement from the Lenders delivering any written direction, request, consent,
or waiver to any Agent, that such Lenders constitute the Required Lenders and
that no consent of any other Lender is required to effect such direction,
request, consent, or waiver. Each Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent in writing by a Borrower or a Lender.
Neither the Administrative Agent nor the Collateral Agent shall be required to
give notice of any Default or Event of Default to any Person, including without
limitation the Accounts Bank, absent direction of the Required Lenders.

(c)                No Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence or continuance of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Financing Document or any other agreement, instrument
or document, or the perfection or priority of any Lien or security interest
created or purported to be created hereby or by any other Security Document, or
(v) the satisfaction of any condition set forth in Article VI (Conditions
Precedent) or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to any such Agent.

89

 



(d)                Notwithstanding any provision of this Agreement or the other
Financing Documents to the contrary, the Administrative Agent and the Collateral
Agent (A) shall have no obligation to exercise discretion under the Financing
Documents, and (B) shall not be required to (i) make or give any determination
(including whether a matter is satisfactory to such Agent or whether to deem a
matter necessary, desirable, proper or advisable), agreement, consent, approval,
request, notice (including any notice to the Accounts Bank, any notice to
tenants, any Notice of Suspension and any Termination Notice), consultation,
designation, appointment, election, judgment or direction, or (ii) file any UCC
financing or continuation statements or similar documents or instruments, or
(iii) make any inspection, or (iv) exercise any rights or remedies of a secured
party (including voting rights), in each case, subject to the Intercreditor
Agreement, without the written direction of the Required Lenders of the
Revolving Loan Class and the Required Lenders of the Tranche A-1 Term Loan
Class. Notwithstanding any provision of this Agreement or the other Financing
Documents to the contrary, before taking or omitting any action to be taken or
omitted by the Administrative Agent and/or the Collateral Agent under the terms
of this Agreement and the other Financing Documents, the Administrative Agent
and/or the Collateral Agent, as the case may be, may seek the written direction
of the Required Senior Lenders and/or the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class (which written
direction may be in the form of an e-mail), and such Agent shall be entitled to
rely (and shall be fully protected in so relying) upon such direction. The
Administrative Agent and the Collateral Agent shall have no duty, obligation or
liability to examine, make any investigation or review any notices, requests or
other documents or instruments delivered to it under the terms of the
Transaction Documents, except to deliver copies of the same to the Lenders in
accordance with the terms of this Agreement. Any provision of this Agreement or
the other Financing Documents authorizing the Administrative Agent and/or the
Collateral Agent to take any action shall not obligate the Administrative Agent
or the Collateral Agent to take such action. In no event shall the
Administrative Agent or the Collateral Agent have any duty, responsibility,
obligation or liability with respect to monitoring the Projects or the
conditions thereof, or to preserve the Collateral. In acting under the Financing
Documents to which it is a party, each of the Administrative Agent and the
Collateral Agent shall be entitled to all of the rights, protections, immunities
and indemnities set forth in this Agreement.

(e)                Except as expressly set forth in this Agreement, no Tranche
A-2 Lender or group of Tranche A-2 Lenders shall have the right to, or shall,
direct the Administrative Agent or the Collateral Agent to take or refrain from
taking any action provided for under this Agreement or the other Financing
Documents. Each Tranche A-2 Lender acknowledges that the Revolving Lenders and
the Tranche A-1 Lenders may direct the Administrative Agent and the Collateral
Agent to take or refrain from taking any action provided for under this
Agreement or the other Financing Documents in a manner contrary to the interests
of such Tranche A-2 Lender.

90

 



(f)                Notwithstanding any provision of this Agreement or the other
Financing Documents to the contrary, in no event shall the Administrative Agent
or the Collateral Agent be responsible for, or have any duty or obligation with
respect to, the recording, filing, registering, perfection, protection or
maintenance of the security interests or Liens intended to be created hereby or
by the Financing Documents (including without limitation the filing or
continuation of any UCC financing or continuation statements or similar
documents or instruments), nor shall the Administrative Agent or the Collateral
Agent be responsible for, and neither such Agent makes any representation
regarding, the validity, effectiveness or priority of any of the Financing
Documents or the security interests or Liens intended to be created thereby.

Section 10.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub agents appointed by
such Agent. Each Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article X shall apply to any such
sub agent and to the Related Parties of such Agent and any such sub agent, and
shall apply to their respective activities in connection with their acting as
Agent.

Section 10.06 Resignation or Removal of Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to the
Borrowers and the Lenders. The Collateral Agent or the Administrative Agent may
be removed at any time by the Required Lenders of the Revolving Loan Class and
the Required Lenders of the Tranche A-1 Term Loan Class. The Accounts Bank may
be removed at any time by the Required Lenders of the Revolving Loan Class, the
Required Lenders of the Tranche A-1 Term Loan Class and the Required Senior
Lenders. Any such resignation or removal shall take effect upon the appointment
of a successor Agent, in accordance with this Section 10.06.

(b)               Upon any notice of resignation by any Agent or upon the
removal of any Agent by the proper Persons pursuant to Section 10.06(a), the
Required Lenders of the Revolving Loan Class and the Required Lenders of the
Tranche A-1 Term Loan Class shall appoint a successor Collateral Agent or
Administrative Agent, as applicable, hereunder and under each other Financing
Document, or the Required Lenders of the Revolving Loan Class, the Required
Lenders of the Tranche A-1 Term Loan Class and the Required Senior Lenders shall
appoint a successor Accounts Bank, which successor Agent in each case shall be a
commercial bank having a combined capital and surplus of at least two hundred
fifty million Dollars ($250,000,000).

91

 



(c)                If no successor Agent has been appointed by the proper
Persons under Section 10.06(b) within thirty (30) days after the date such
notice of resignation was given by such Agent or the proper Persons elected to
remove such Agent under Section 10.06(a), and provided that no Default or Event
of Default has occurred and is continuing, the Borrowers may appoint a
replacement Agent (who shall be a commercial bank having a combined capital and
surplus of at least two hundred fifty million Dollars ($250,000,000)) within the
immediately succeeding fifteen (15) days.

(d)               If no successor Agent has been appointed within forty-five
(45) days (or, if a Default or Event of Default has occurred and is continuing,
within thirty (30) days) after the date such notice of resignation was given by
such Agent or the proper Persons elected to remove such Agent under Section
10.06(a), any Senior Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Agent. Such court may thereupon,
after such notice, if any, as it may deem proper, appoint a successor Agent, as
applicable, who shall serve as Agent, hereunder and under each other Financing
Document until such time, if any, as the proper Persons appoint a successor
Agent, as provided in this Section 10.06.

(e)                Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent, and
the retiring (or removed) Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. After the
retirement or removal of any Agent hereunder and under the other Financing
Documents, the provisions of this Article X shall continue in effect for the
benefit of such retiring (or removed) Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as Agent.

(f)                If a retiring or removed Agent is the Accounts Bank, such
Accounts Bank will promptly transfer all of the Project Accounts and the
Accounts Property to the possession or control of the successor Accounts Bank
and will execute and deliver such notices, instructions and assignments as may
be reasonably necessary or desirable to transfer the rights of the Accounts Bank
with respect to the Project Accounts and the Accounts Property to the successor
Accounts Bank. Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, the parties hereto acknowledge that the Accounts
Bank is serving in such capacity under each of this Agreement and the Senior
Credit Agreement concurrently, and any successor Accounts Bank shall not be
appointed as such hereunder until such time as such successor Accounts Bank
concurrently assumes all rights and obligations of the Accounts Bank and is
appointed as such under each of this Agreement and the Senior Credit Agreement.

(g)               If a retiring or removed Agent is the Collateral Agent, such
Collateral Agent will promptly transfer any Collateral in the possession or
control of such Collateral Agent to the successor Collateral Agent and will
execute and deliver such notices, instructions and assignments as may be
reasonably requested by the Required Lenders to transfer the rights of the
Collateral Agent with respect to such Collateral property to the successor
Collateral Agent.

92

 



Section 10.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

Section 10.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Financing Document or any related agreement or
any document furnished hereunder or thereunder.

Section 10.09 Collateral Agent May File Proofs of Claim. (a) In case of the
pendency of any bankruptcy or insolvency proceeding relative to any Borrower or
the Pledgor (including any event described in Section 9.01(h) (Events of Default
- Bankruptcy; Insolvency), the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Collateral Agent or any
other Senior Secured Party shall have made any demand on any Borrower) shall be
entitled and empowered, but shall not be obligated, by intervention in such
proceeding or otherwise and subject to the terms of the Intercreditor Agreement
in all cases:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Sections 3.11 (Fees), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers)) allowed in
such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Senior Collateral Agent and the Collateral
Agent pursuant to the terms of the Intercreditor Agreement and, in the event
that the Senior Collateral Agent or the Collateral Agent, as applicable,
consents to the making of such payments directly to the Lenders in accordance
with the Intercreditor Agreement, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents under Sections 3.11 (Fees), 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers).

93

 



(b)               Nothing contained herein shall be deemed to authorize the
Collateral Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Collateral Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.10 Collateral Matters. (a) The Lenders irrevocably authorize the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent under any Financing Document as required by the Intercreditor
Agreement (i) upon the occurrence of the Discharge Date, (ii) if approved,
authorized or ratified in writing in accordance with Section 11.01 (Amendments,
Etc.) or (iii) as permitted pursuant to the terms of the Financing Documents
(including as contemplated by Sections 7.02(f) (Negative Covenants-Asset
Dispositions)).

(b)               Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this Section
10.10. In each case as specified in this Section 10.10, the Collateral Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Borrower
or the Pledgor, as the case may be, such documents as such Person may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents in accordance with
the terms of the Financing Documents and this Section 10.10.

Section 10.11 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrowers pursuant to the terms of this Agreement or any other Financing
Document (other than instructions for the transfer of funds from Project
Accounts pursuant to Article VIII (Project Accounts) or if otherwise
concurrently delivered to the Lenders by the Borrowers). Each Agent will
distribute to each Lender each document or instrument (including each document
or instrument delivered by any Borrower to such Agent pursuant to Article V
(Representations and Warranties), Article VI (Conditions Precedent) and Article
VII (Covenants)) received for its account and copies of all other communications
received by such Agent from the Borrowers for distribution to the Lenders by
such Agent in accordance with the terms of this Agreement or any other Financing
Document.

94

 



ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
any Borrower, Borrowers’ Agent or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders of the Revolving Loan
Class and the Required Lenders of the Tranche A-1 Term Loan Class (or, if
expressly set forth herein, the Required Lenders of the Tranche A-2 Term Loan
Class or the Administrative Agent) and, in the case of an amendment, the
Borrowers, Borrowers’ Agent or, as the case may be, the applicable Loan Party,
and in each such case acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a)                (i) waive any condition set forth in Section 6.01 (Conditions
to Closing) without the prior written consent of all the Lenders (other than any
Non-Voting Lender), (ii) waive any condition set forth in Section 6.02
(Conditions to All Fundings) to the Funding of a Revolving Loan without the
prior written consent of each Revolving Lender (other than any Non-Voting
Lender) and (iii) waive any condition set forth in Section 6.02 (Conditions to
All Fundings) to the Funding of the Tranche A-1 Term Loan without the prior
consent of each Tranche A-1 Lender;

(b)               extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.03(a) (Action Upon Other Event
of Default) without the prior written consent of such Lender;

(c)                postpone any date scheduled for any payment of principal or
interest under Sections3.01 (Repayment of Fundings) or 3.02 (Interest Payment
Dates), or any date fixed by the Administrative Agent for the payment of fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Financing Document without the prior written consent of each Lender affected
thereby (other than any Non-Voting Lender);

(d)               reduce the principal of, or the rate of interest specified
herein on, any Loan, or any Fees or other amounts (including the Required Cash
Sweep or any other mandatory prepayments under Section 3.08 (Mandatory
Prepayment) payable hereunder or under any other Financing Document to any
Lender without the prior written consent of each Lender directly affected
thereby (other than any Non-Voting Lender); provided that only the prior written
consent of the Required Lenders of the Revolving Loan Class and the Required
Lenders of the Tranche A-1 Term Loan Class shall be necessary to amend the
definition of Default Rate;

(e)                change the order of application of any reduction in the
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Section 2.07 (Termination or Reduction of
Commitment), Section 3.07 (Optional Prepayment) or 3.08 (Mandatory Prepayment),
respectively, in any manner without the prior written consent of each Lender
affected thereby (other than any Non-Voting Lender);

95

 



(f)                change any provision of this Section 11.01, the definition of
Required Lenders or any other provision of any Financing Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights under any Financing Document (including any such provision specifying the
number or percentage of Lenders required to waive any Event of Default or
forbear from taking any action or pursuing any remedy with respect to any Event
of Default), or make any determination or grant any consent under any Financing
Document, without the prior written consent of each Lender (other than any
Non-Voting Lender);

(g)               release (i) any Borrower from all or substantially all of its
obligations under any Financing Document, or (ii) all or substantially all of
the Collateral in any transaction or series of related transactions, without the
prior written consent of each Lender (other than any Non-Voting Lender);

(h)               increase the Aggregate Revolving Loan Commitment or the
Aggregate Term Commitment of the Tranche A-1 Lenders by an amount in excess of
three million five hundred thousand Dollars ($3,500,000) in the aggregate
without the prior written consent of the Required Lenders of the Tranche A-2
Term Loan Class; or

(i)                 increase the interest rate payable by the Borrowers
(exclusive of the Default Rate) in respect of the Revolving Loans or the Tranche
A-1 Term Loans by an amount in excess of four percent (4.0%) per annum without
the prior written consent of the Required Lenders of the Tranche A-2 Term Loan
Class;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent (and in the case of any amendment to Section 2.03
or otherwise that adversely affects WestLB (in its capacity as issuing bank
under the Prior Credit Agreement (prior to the effectiveness of the First
Amendment), WestLB), in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, such Agent under
this Agreement or any other Financing Document; and (ii) Section 11.03(h)
(Assignments) may not be amended, waived or otherwise modified without the prior
written consent of each Granting Lender all or any part of whose Loan is being
funded by an SPV at the time of such amendment, waiver or other modification.
Except as expressly set forth in this Agreement, no Tranche A-2 Lender or group
of Tranche A-2 Lenders shall have the right to, or shall, direct the
Administrative Agent to take or refrain from taking any action provided for
under this Agreement or the other Financing Documents. Each Tranche A-2 Lender
acknowledges that the Revolving Lenders and the Tranche A-1 Lenders may direct
the Administrative Agent to take or refrain from taking any action provided for
under this Agreement or the other Financing Documents in a manner contrary to
the interests of such Tranche A-2 Lender.

Notwithstanding the other provisions of this Section 11.01, the Borrowers, the
Borrowers’ Agent, the Collateral Agent and the Administrative Agent may (but
shall have no obligation to) amend or supplement the Financing Documents without
the consent of any Lender: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Lenders; or (iii) to make, complete or confirm any grant of Collateral
permitted or required by this Agreement or any of the Security Documents or any
release of any Collateral that is otherwise permitted under the terms of this
Agreement and the Security Documents. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

96

 



Section 11.02 Applicable Law; Jurisdiction; Etc.  (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b)               SUBMISSION TO JURISDICTION. EACH BORROWER AND THE BORROWERS’
AGENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)                WAIVER OF VENUE. EACH BORROWER AND THE BORROWERS’ AGENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.02(b).
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)               Appointment of Process Agent and Service of Process. Each of
the Borrowers and the Borrowers’ Agent hereby irrevocably appoints CT
Corporation System with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011, as its agent to receive on behalf of itself services of
copies of the summons and complaint and any other process that may be served in
any such action or proceeding in the State of New York. If for any reason the
Process Agent shall cease to act as such for any Person, such Person hereby
agrees to designate a new agent in New York City on the terms and for the
purposes of this Section 11.02 reasonably satisfactory to the Administrative
Agent. Such service may be made by mailing or delivering a copy of such process
to such Person in care of the Process Agent at the Process Agent’s above
address, and each of the Borrowers and the Borrowers’ Agent hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternative method of service, each of the Borrowers and the Borrowers’
Agent also irrevocably consents to the service of any and all process in any
such action or proceeding by the air mailing of copies of such process to such
Person at its then effective notice addresses pursuant to Section 11.12 (Notices
and Other Communications). Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Financing Document in the courts of any jurisdiction.

97

 



(e)                Immunity. To the extent that any Borrower or the Borrowers’
Agent has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each of the Borrowers and the Borrowers’
Agent hereby irrevocably and unconditionally waives such immunity in respect of
its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this Section
11.02(e) shall have the fullest scope permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States and are intended to be irrevocable
for purposes of such Act.

(f)                WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

Section 11.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
the Borrowers’ Agent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Agent and
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) subject to Section 11.03(i), to an Eligible
Assignee in accordance with Section 11.03(b), (ii) subject to Section 11.03(i),
by way of participation in accordance with Section 11.03(d), (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 11.03(f), or (iv) to an SPV in accordance with the provisions of Section
11.03(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.03, any Person to the extent provided by Section
11.04 and, to the extent expressly contemplated hereby, the Related Parties of
each Agent and Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

98

 



(b)               Any Lender may at any time after the Closing Date assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
Commitment (which for this purpose includes the Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Lender Assignment Agreement, as of the Trade
Date, shall not be less than one million Dollars ($1,000,000) and in integral
multiples of one million Dollars ($1,000,000) in excess thereof, unless the
Administrative Agent otherwise consents in writing; (ii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned; (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together with
a processing and recordation fee of three thousand five hundred Dollars
($3,500); provided that (A) no such fee shall be payable in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender and (B) in the case of contemporaneous assignments by a
Lender to one or more Funds managed by the same investment advisor (which Funds
are not then Lenders hereunder), only a single such three thousand five hundred
Dollars ($3,500) fee shall be payable for all such contemporaneous assignments;
(iv) the Eligible Assignee, if it is not a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire and
(v) the assignor shall provide notice of such assignment to the Borrowers’
Agent. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.03(c), on and after the effective date specified in each
Lender Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01 (Eurodollar Rate Lending
Unlawful), 4.03 (Increased Eurodollar Loan Costs), 4.05 (Funding Losses), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers) with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.03(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.03(d).

99

 



(c)                The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s office a
copy of each Lender Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Financing Documents is pending, any Lender may request and receive
from the Administrative Agent a copy of the Register.

(d)               Any Lender may at any time, without the consent of, or notice
to, the Borrowers, the Borrowers’ Agent or any Agent, sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Borrowers’ Agent, the Agents and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 (Amendments, Etc.) that directly affects such Participant. Subject
to Section 11.03(e), the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.01 (Eurodollar Rate Lending Unlawful), 4.03
(Increased Eurodollar Loan Costs) and 4.05 (Funding Losses), to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.03(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.15 (Right of Setoff) as though it were a
Lender; provided such Participant agrees to be subject to Section 3.13 (Sharing
of Payments) as though it were a Lender.

(e)                A Participant shall not be entitled to receive any greater
payment under Section 4.01 (Eurodollar Rate Lending Unlawful) or 4.03 (Increased
Eurodollar Loan Costs) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrowers’ Agent.

100

 



(f)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)               The words “execution,” “signed,” “signature,” and words of
like import in any Lender Assignment Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

(h)               Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an “SPV”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to fund any Loan, and (ii) if an SPV elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 3.13 (Sharing of Payments).
Each party hereto hereby agrees that (A) neither the grant to any SPV nor the
exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 4.03 (Increased Eurodollar
Loan Costs), (B) no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (C) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Financing Document, remain
the lender of record hereunder. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one (1) year and one (1) day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPV may (1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of any Loan to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPV.

101

 



(i)                 Until the ninety-first (91st) day after the Closing Date, no
assignment in accordance with Section 11.03(b) nor participation in accordance
with Section 11.03(d) (each a “Transfer”) by a Lender shall be effective unless
contemporaneously with such Transfer such Lender and each Associated Member of
such Lender shall also assign, or cause the assignment of, and the assignee or
Participant shall accept, an equivalent proportion of such Lender’s or
Associated Member’s rights and obligations under the PE Newco LLC Agreement (if
any are owned by such Lender or Associated Member at such time).

(j)                 Any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) to Pacific Ethanol or any of
its Affiliates (other than the Borrowers or any of their respective
Subsidiaries) subject to the following limitations:

(i)neither Pacific Ethanol nor any of its Affiliates that are Lenders (each of
Pacific Ethanol and each such Affiliate, an “Affiliated Lender”) will receive
any information provided solely to Lenders by any Agent or any Lender and will
not be permitted to attend or participate in meetings attended;

(ii)solely by the Lenders and/or one or more Agents, other than the right to
receives notices of borrowings, notices of prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Articles II, III and IV;

(iii)(ii) for purposes of any amendment, waiver or modification of any Financing
Document (including such modifications pursuant to Section 11.01), or, subject
to Section 11.03(l), any plan of reorganization pursuant to the Bankruptcy Code,
that in either case does not require the consent of each Lender or each affected
Lender (or each Lender or each affected Lender of a Class) (but, for the
avoidance of doubt, not including votes under Sections 11.01 (b) or (d)) or does
not adversely affect such Affiliated Lender in any material respect as compared
to other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders of the same Class that are not Affiliated Lenders
voting on such matter; and each Affiliated Lender hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to the Bankruptcy Code is not deemed to have been so voted, then such
vote will be (x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126( e) of the Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the Bankruptcy Code;

102

 



(iv)(iii) Affiliated Lenders may not purchase Revolving Loans or Revolving Loan
Commitments by assignment pursuant to this Section 11.03 unless such Revolving
Loans are simultaneously cancelled via contribution to the capital of one or
more Borrowers or otherwise and such Revolving Loan Commitments are
simultaneously terminated; and

(v)(iv) Notwithstanding any provision of this Agreement to the contrary,
following the purchase of any Loan or Commitment by an Affiliated Lender, such
Affiliated Lender may (but, except as otherwise provided in the foregoing clause
(iii), shall not be obligated to) cancel such Loan and/or terminate such
Commitment via contribution to the capital of one or more Borrowers or otherwise
and such Loans and/or Commitments shall be deemed to be no longer outstanding or
available under any provision of the Financing Documents.

(k)               Notwithstanding anything in Section 11.01 or the definitions
of “Majority Condition”, “Majority of the Minority”, “Plurality Condition”,
“Plurality of the Minority”, “Plurality of the Minority (Stockton Vote)”,
“Required Lenders” or “Required Minority Lenders”, to the contrary, for purposes
of determining (i) whether the Required Lenders, Majority of the Minority,
Plurality of the Minority, Plurality of the Minority (Stockton Vote) or Required
Minority Lenders have (A) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Financing Document or any departure by any Borrower therefrom, (B)
otherwise acted on any matter related to any Financing Document, or (C) directed
or required the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Financing Document or (ii) whether the Majority Condition or Plurality
Condition exists, all Loans and Commitments held by any Affiliated Lenders shall
be deemed to be not outstanding.

(l)                 Notwithstanding anything in this Agreement or the other
Financing Documents to the contrary, each Affiliated Lender hereby agrees that,
if a proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law shall be commenced by or
against any Borrower or any other Loan Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender shall be deemed a Non-Voting Lender
and shall not be entitled to vote with respect to any such matter (other than
those matters for which its specific consent or approval is required as an
affected lender under Section 11.01); provided that such Affiliated Lender shall
be entitled to vote in accordance with its sole discretion in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any secured Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar secured Obligations held by Lenders that
are not Affiliates of the Borrower.

Section 11.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, and each of their successors and permitted assigns under this
Agreement or any other Financing Document, any benefit or any legal or equitable
right or remedy under this Agreement, provided that the Priority Senior Secured
Parties are express third party beneficiaries hereof.

103

 



Section 11.05 Borrowers’ Agent. Each Borrower hereby appoints and authorizes
Pacific Holding, and Pacific Holding hereby accepts such appointment, as such
Borrower’s Borrowers’ Agent to act as agent on such Borrower’s behalf and to
make any representations or certifications, deliver and receive any notices or
other communications, and otherwise represent and act on behalf of such Borrower
under the Financing Documents, and to comply with all covenants, conditions and
other provisions of the Financing Documents required to be satisfied by the
Borrowers’ Agent. Each Borrower hereby acknowledges and agrees that it will be
bound by any action or inaction taken by the Borrowers’ Agent as if such action
or inaction had been taken by such Borrower.

Section 11.06 Consultants. (a) The Required Senior Lenders, and, from and after
the Senior Discharge Date, the Required Lenders of the Revolving Loan Class may,
in their sole discretion, appoint any Consultant for the purposes specified
herein. If any of the Consultants is removed or resigns and thereby ceases to
act for purposes of this Agreement and the other Financing Documents, the
Required Senior Lenders, and, from and after the Senior Discharge Date, the
Required Lenders of the Revolving Loan Class shall designate a Consultant in
replacement.

(b)               The Borrowers shall reimburse each Consultant appointed
hereunder for the reasonable fees and reasonable and documented out-of-pocket
expenses of such Consultant retained on behalf of the Lenders pursuant to this
Section 11.06.

(c)                In all cases in which this Agreement provides for any
Consultant to “agree,” “approve,” “certify” or “confirm” any report or other
document or any fact or circumstance, such Consultant may make the
determinations and evaluations required in connection therewith based upon
information provided by the Borrowers, the Borrowers’ Agent or other sources
reasonably believed by such Consultant to be knowledgeable and responsible,
without independently verifying such information; provided that, notwithstanding
the foregoing, such Consultant shall engage in such independent investigations
or findings as it may from time to time deem necessary in its reasonable
discretion to support the determinations and evaluations required of it.

Section 11.07 Costs and Expenses. Each Borrower shall pay (a) (whether or not
the transactions contemplated hereby or thereby are consummated) all reasonable
and documented out of pocket expenses incurred by the Agents, the Lender
Committee or any Lender (including all reasonable fees, costs and expenses of
counsel for any Senior Secured Party and the Lender Committee and a financial
advisor for the Administrative Agent), in connection with (i) the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Financing Documents, (ii) the filing and recordation of the Financing Documents,
(iii) any amendments, modifications or waivers of the provisions of this
Agreement and the other Financing Documents and (iv) the administration of this
Agreement and the other Financing Documents and (b) all out-of-pocket expenses
incurred by the Agents or any Lender (including all fees, costs and expenses of
counsel for any Senior Secured Party), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other
Financing Documents, including its rights under this Section 11.07, including in
connection with any workout, restructuring or negotiations in respect of the
Obligations.

104

 



Section 11.08 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.09 Indemnification by the Borrowers. (a) Each Borrower hereby agrees
to indemnify each Agent (and any sub-agent thereof), each Lender, the Lender
Committee and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all fees, losses, claims, damages, liabilities and related
expenses (including all reasonable and documented fees, costs and out-of-pocket
expenses of counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee arising out of, in connection with, or as a result of:

(i)the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby;

(ii)any Loan or the use or proposed use of the proceeds therefrom;

(iii)any actual or alleged presence, release or threatened release of Materials
of Environmental Concern on or from any Plant or any property owned, leased or
operated by any Borrower, or any liability pursuant to an Environmental Law
related in any way to any Plant, any Site or the Borrowers;

(iv)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Financing Documents is consummated, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; and/or

(v)any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by a Borrower, alleged to have been
incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of the Borrowers;

105

 



provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b)               To the extent that any of the Borrowers for any reason fails
to indefeasibly pay any amount required under Section 11.09(a) to be paid by it
to any Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s ratable
share (determined as of the time that the applicable unreimbursed or indemnified
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified fee, loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any sub-agent
thereof) in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any sub-agent thereof) in connection with
such capacity. The obligations of the Lenders under this Section 11.09(b) are
subject to the provisions of Section 2.05(d) (Funding of Loans). The obligations
of the Lenders to make payments pursuant to this Section 11.09(b) are several
and not joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Lender to make payments on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to do so.

(c)                Except as otherwise provided in Article VI (Conditions
Precedent), all amounts due under this Section 11.09 shall be payable not later
than ten (10) Business Days after demand therefor.

Section 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by any Senior Secured Party
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.11 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

106

 



Section 11.12 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.12(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to the Borrowers, the Borrowers’ Agent or any Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.12;

(ii)if to any Lender, to the address, telecopier number, electronic mail address
or telephone number specified in its administrative questionnaire; and

(iii)if to any Interest Rate Protection Provider, to the address, telecopier,
number, electronic mail address or telephone number specified on Schedule 11.12.

(b)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 11.12(d) shall be effective as
provided in Section 11.12(d). Any notice sent to the Borrowers’ Agent shall be
deemed to have been given to all Borrowers.

(c)                Notices and other communications to the Senior Secured
Parties hereunder may be delivered or furnished by electronic communication
(including e mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II (Commitments and Funding)
if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II (Commitments and Funding) by electronic
communication. Each of the Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d)               Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not received during the normal business hours of the
recipient, such notice or communication shall be deemed to have been received at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in Section 11.12(d)(i) of notification that such notice or
communication is available and identifying the website address therefor.

107

 



(e)                Each of the Borrowers, the Borrowers’ Agent and the Agents
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender and
Interest Rate Protection Provider may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Borrowers’ Agent and each Agent.

(f)                The Senior Secured Parties shall be entitled to rely and act
upon any written notices purportedly given by or on behalf of the Borrowers or
the Borrowers’ Agent even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Senior Secured Party and the Related Parties of each of them from all fees,
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers or the
Borrowers’ Agent (or any one of the Borrowers). All telephonic notices to and
other telephonic communications with any Agent may be recorded by such Agent,
and each of the parties hereto hereby consents to such recording.

(g)               So long as Wells Fargo is the Administrative Agent, each
Borrower and the Borrowers’ Agent hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Financing
Agreements, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the Funding, (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or (iv)
is required to be delivered to satisfy any condition precedent to Funding (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
michael.d.pinzon@wellsfargo.com and to hui.chen@wellsfargo.com. In addition,
each Borrower and the Borrowers’ Agent agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the
Financing Agreements but only to the extent requested by the Administrative
Agent.

(h)               So long as Wells Fargo is the Administrative Agent, each
Borrower and the Borrowers’ Agent further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on http: www.intralinks.com (or any replacement or successor
thereto) or a substantially similar electronic transmission systems (the
“Platform”).

108

 



(i)                 THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
BORROWER, THE BORROWERS’ AGENT, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S, THE BORROWERS’ AGENTS’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(j)                 The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth in
Schedule 11.12 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Financing Agreements. Each Lender
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Financing
Agreements. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

(k)               Notwithstanding clauses (g) to (j) above, nothing herein shall
prejudice the right of any Senior Secured Party to give any notice or other
communication pursuant to any Financing Document in any other manner specified
in such Financing Document.

(l)               The distribution of material through an electronic medium is
not necessarily secure and there are confidentiality and other risks associated
with such distribution. The Borrowers and the Lenders agree and assume the risks
associated with such electronic distribution. The Administrative Agent may, but
shall not be obligated to, store any electronic communications on Internet or
intranet platform in accordance with the Administrative Agent’s customary
document retention procedures and policies.

Section 11.13 Patriot Act Notice. Each Senior Secured Party (for itself and not
on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Senior
Secured Party to identify the Borrowers in accordance with the Patriot Act.

109

 



Section 11.14 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Agent or Lender, or any Agent or Lender exercises
its right of setoff (including any payment or setoff in accordance with the
Intercreditor Agreement), and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under Section 11.14(b) shall survive the payment in full of the
Obligations and the termination of this Agreement and/or the Intercreditor
Agreement.

Section 11.15 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default and subject to the Intercreditor Agreement, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Financing Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section 11.15, subject to the Intercreditor
Agreement, are in addition to other rights and remedies (including other rights
of setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrowers’ Agent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 11.16 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

110

 



Section 11.17 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 11.07 (Costs and Expenses) and 11.09 (Indemnification by the
Borrowers) shall survive any termination of this Agreement. In addition, each
representation and warranty made hereunder and in any other Financing Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Senior
Secured Party, regardless of any investigation made by any Senior Secured Party
or on their behalf and notwithstanding that any Senior Secured Party may have
had notice or knowledge of any Default or Event of Default at the time of the
Funding, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder or under any other Financing Document shall remain
unpaid or unsatisfied.

Section 11.18 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it; (c) to the extent required by applicable Law or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (including any actual or prospective purchaser of
Collateral); (f) subject to an agreement containing provisions substantially the
same as those of this Section 11.18, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement, (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to the Obligations or (iii) any Person (and any
of its officers, directors, employees, agents or advisors) that may enter into
or support, directly or indirectly, or that may be considering entering into or
supporting, directly or indirectly, either (A) contractual arrangements with
such Agent or Lender, or any Affiliates thereof, pursuant to which all or any
portion of the risks, rights, benefits or obligations under or with respect to
any Loan or Financing Document is transferred to such Person or (B) an actual or
proposed securitization or collateralization of, or similar transaction relating
to, all or a part of any amounts payable to or for the benefit of any Lender
under any Financing Document (including any rating agency); (g) with the consent
of any Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 11.18 or (ii)
becomes available to any Agent, any Lender or any of their respective Affiliates
on a nonconfidential basis from a source other than the Borrowers; (i) to any
state, federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Borrowers received by it from such Lender). In addition, any Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Financing
Documents, the Commitments, and the Funding. For the purposes of this Section
11.18, “Information” means written information that any Borrower furnishes to
any Agent or Lender after the Closing Date (and designated at the time of
delivery thereof in writing as confidential) pursuant to or in connection with
any Financing Document, relating to the assets and business of such Borrower,
but does not include any such information that (i) is or becomes generally
available to the public other than as a result of a breach by such Agent or
Lender of its obligations hereunder, (ii) is or becomes available to such Agent
or Lender from a source other than the Borrowers that is not, to the knowledge
of such Agent or Lender, acting in violation of a confidentiality obligation
with such Borrower or (iii) is independently compiled by any Agent or Lender, as
evidenced by their records, without the use of the Information. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.18 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

111

 



Section 11.19 Waiver of Consequential Damages, Etc.  Except as otherwise
provided in Section 11.09 (Indemnification by the Borrowers) for the benefit of
any Indemnitee, to the fullest extent permitted by applicable Law, no party
hereto shall assert, and each party hereto hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

Section 11.20 Waiver of Litigation Payments. To the extent that any Borrower or
the Borrowers’ Agent may, in any action, suit or proceeding brought in any of
the courts referred to in Section 11.02(b) (Applicable Law; Jurisdiction; Etc.)
or elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any Senior Secured Party in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
New York or, as the case may be, the jurisdiction in which such court is
located.

Section 11.21 Security Procedure For Funds Transfers. The Administrative Agent
shall confirm each funds transfer instruction received in the name of any
Borrower or the Borrowers’ Agent by means of the security procedure selected the
Borrowers’ Agent and communicated to the Administrative Agent through a signed
certificate in the form of Exhibit 11.21, which upon receipt by the
Administrative Agent shall become a part of this Agreement. Once delivered to
the Administrative Agent, Exhibit 11.21 may be revised or rescinded only by a
writing signed by an authorized representative of the Borrowers’ Agent. Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Administrative
Agent a reasonable opportunity to act on it. If a revised certificate in the
form of Exhibit 11.21 or a rescission of any such existing certificate is
delivered to the Administrative Agent by an entity that is a
successor-in-interest to the Borrowers’ Agent, such document shall be
accompanied by additional documentation satisfactory to the Administrative Agent
showing that such entity has succeeded to the rights and responsibilities of the
Borrowers’ Agent under this Agreement. The parties understand that the
Administrative Agent’s inability to receive or confirm funds transfer
instructions pursuant to the security procedure selected by the Borrowers’ Agent
may result in a delay in accomplishing such funds transfer, and agree that the
Administrative Agent shall not be liable for any loss caused by any such delay.

 

[Remainder of page intentionally blank. Next page is signature page.]



112

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their respective officers as of the day and
year first above written.



 

PACIFIC ETHANOL HOLDING CO. LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer



PACIFIC ETHANOL MADERA LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer





 

PACIFIC ETHANOL COLUMBIA, LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

PACIFIC ETHANOL STOCKTON LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 



PACIFIC ETHANOL MAGIC VALLEY, LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

  

 

113

 



 





PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 







NEW PE HOLDCO LLC,
as Pledgor

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 



114

 

 









CONTINENTAL CASUALTY COMPANY,
as Lender

      By: /S/ EDWARD J. LAVIN     Name: Edward J. Lavin     Title: Assistant
Vice President

 

 

 

 

 

 

 

 

 

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 

115

 



 











CANDLEWOOD CREDIT VALUE MASTER FUND II, LP,
as Lender

      By: Credit Value Partners LP, as investment manager       By: /S/ MICHAEL
GEROUX     Name: Michael Geroux     Title: Partner

 

 

 

 

 

 

 

 

[AMENDED AND RESTATED CREDIT AGREEMENT]

 

116

 



   

 











CANDLEWOOD SPECIAL SITUATIONS FUND, LP,
as Lender

      By: Candlewood Investment Group, as investment manager       By: /S/
ILLEGIBLE SIGNATURE     Name: Illegible signature     Title:

 

 

 

 

 

 

 

 

 

117

 

 

 











CANDLEWOOD SPECIAL SITUATIONS MASTER FUND. LTD.
as Lender

      By: Candlewood Investment Group, as investment manager       By: /S/
ILLEGIBLE SIGNATURE     Name: Illegible signature     Title:

 

 

 

 

 

 

 

 

 

 

 



118

 

 



 











CREDIT SUISSE LOAN FUNDING LLC,
as Lender

      By: /S/ ROBERT HEALEY     Name: Robert Healey     Title: Authorized
Signatory               By: /S/ MICHAEL WOTANOWSKI     Name: Michael Wotanowski
    Title: Authorized Signatory

 

 

 

 

 

 

 

119

 



 

 









MARBLEGATE SPECIAL OPPORTUNITIES MASTER FUND LP,
as Lender

      By: /S/ ANDREW MILGRAM     Name: Andrew Milgram     Title: Managing
Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 



120

 

 

 









METROPOLITAN LIFE INSURANCE COMPANY,
as Lender

      By: /S/ DAVID YU     Name: David Yu     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



121

 

  

 













NORDKAP AG,
as Lender

      By: /S/ JEFFREY P. RIOPELLE     Name: Jeffrey P. Riopelle     Title: Chief
Risk Officer               By: /S/ NIKLAUS HASLER     Name: Niklaus Hasler    
Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 



122

 

 

 

 











WEXFORD SPECTRUM INVESTORS LLC,
as Lender

      By: Wexford Capital, LP, its manager
By: Wexford GPLLC, its general partner       By: /S/ ARTHUR AMRON     Name:
Arthur Amron     Title: Vice President and Assistant Secretary

 

 











WEXFORD CATALYST INVESTORS LLC,
as Lender

      By: Wexford Capital, LP, its manager   By: Wexford GPLLC, its general
partner       By: /S/ ARTHUR AMRON     Name: Arthur Amron     Title: Vice
President and Assistant Secretary

 

  













DEBELLO INVESTORS LLC,
as Lender

      By: Wexford Capital, LP, its manager By: Wexford GPLLC, its general
partner       By: /S/ ARTHUR AMRON     Name: Arthur Amron     Title: Vice
President and Assistant Secretary

 

 

123

 

 











WELLS FARGO BANK, N.A.,
as Administrative Agent

      By: /S/ MICHAEL PINZON     Name: Michael Pinzon     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

124

 



 













WELLS FARGO BANK, N.A.,
as Collateral Agent

      By: /S/ MICHAEL PINZON     Name: Michael Pinzon     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

125

 



 

 















AMARILLO NATIONAL BANK,
as Accounts Bank

      By: /S/ CRAIG L. SANDERS     Name: Craig L. Sanders     Title: Executive
Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 



126

 



 



SCHEDULE 1.01(a)
to Exit Credit Agreement

LENDERS, LOAN COMMITMENTS AND OFFICES

I.TRANCHE A-1 TERM LOANS

TRANCHE A-1 LENDER TRANCHE A-1 TERM LOAN COMMITMENT PIK Interest TRANCHE A-1
TERM LOAN

Contact

 

* Candlewood Credit Value Master Fund II, LP

$665,841.31

 

$0.00 $665,841.31

Joseph Canbareri

Phone: 212-493-4469

Fax:

646-380-3563

Email: creditvaluenotices@cvp7.com

 

* Candlewood Special Situations Fund, LP $7,924,400.08 $554,042.26 $8,478,442.34

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM; PDOWLING@CANDLEWOODGROUP.COM;CandlewoodOps@citco.com

 

* Continental Casualty Company $2,385,620.00 $180,706.27 $2,566,326.27

JOHN TSOKOLAS

Phone: 312-822-5270

Fax: 312-822-4175

Email: JOHN.TSOKOLAS@CNA.COM

* Credit Suisse Loan Funding LLC $7,331,659.62 $471,207.14 $7,802,866.76

JEANNETTE CRESPO

Phone: 919-994-6374

Fax: 866-469-3871

Email: JEANNETTE.CRESPO@CREDIT-SUISSE.COM

* Debello Investors LLC $791,065.20 $60,343.15 $851,408.35

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

Marblegate Special Opportunities Master Fund LP $1,337,218.02 $0.00
$1,337,218.02

MARK E. ZOLDAN

Phone: 203-413-6902

Fax: 203-413-6938

Email: MARK@MARBLEGATE.COM; MARBLE_MA.Notices@globeop.com

* Metropolitan Life Insurance Company $1,916,666.67 $0.00 $1,916,666.67

NEIL FREDRICKS

Phone: 813-983-4455

Fax: 201-215-2328

Email: NFREDRICKS@METLIFE.COM

Nordkap AG $801,710.30 $0.00 $801,710.30

ISABELLE SCHERER

Phone: 011 41 44 306 49 22

Fax: 011 41 44 306 49 11

Email: ISABELLE.SCHERER@NORDKAPBANK.COM; MARIBEL.LENZ@NORDKAPBANK.COM;
LOANADMIN@NORDKAPBANK.COM

* Wexford Catalyst Investors LLC $527,376.80 $40,228.60 $567,605.40

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

* Wexford Spectrum Investors LLC $1,318,442.00 $100,572.24 $1,419,014.24

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

 

 

1.01(a) 1

 



II.TRANCHE A-2 TERM LOANS

TRANCHE A-2
LENDER TRANCHE A-2 TERM LOAN COMMITMENT Contact Candlewood Special Situations
Master Fund, Ltd. $5,569,707.45

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM; PDOWLING@CANDLEWOODGROUP.COM;CandlewoodOps@citco.com

 

Continental Casualty Company $4,373,000.05

JOHN TSOKOLAS

Phone: 312-822-5270

Fax: 312-822-4175

Email: JOHN.TSOKOLAS@CNA.COM

Credit Suisse Loan Funding LLC $6,587,794.51

JEANNETTE CRESPO

Phone: 919-994-6374

Fax: 866-469-3871

Email: JEANNETTE.CRESPO@CREDIT-SUISSE.COM

Debello Investors LLC $831,542.50

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

Metropolitan Life

Insurance Company

$2,236,286.89

Metropolitan Life Insurance Company

10 Park Avenue

Morristown, NJ 07962

Attention: Neil Fredricks

Telephone: 813-983-4455

Facsimile: 212-251-1604

Nordkap Bank AG $2,104,984.39

ISABELLE SCHERER

Phone: 011 41 44 306 49 22

Fax: 011 41 44 306 49 11

Email: ISABELLE.SCHERER@NORDKAPBANK.COM; MARIBEL.LENZ@NORDKAPBANK.COM;
LOANADMIN@NORDKAPBANK.COM

Cooperatieve Cenrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch $2,635,620.80

Swati Wadnerkar

Phone: 201-499-5320

Fax: 201-499-5326

Email: swati.wadnerkar@rabobnak.com

Wexford Catalyst Investors LLC $554,361.67

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

Wexford Spectrum Investors LLC $1,385,904.17

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

 

1.01(a) 2

 

 



III.REVOLVING LOANS

Revolving Lender Original Revolving Loan Commitment Additional Revolving Loan
$5MM Revolving Loan Total Contact * Candlewood Credit Value Master Fund II, LP

$932,177.83

 

$0.00 $932,177.83

Joseph Canbareri

Phone: 212-493-4469

Fax:

646-380-3563

Email: creditvaluenotices@cvp7.com

 

* Candlewood Special Situations Fund, LP $11,094,160.12 $869,670.00
$11,963,830.12

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM; PDOWLING@CANDLEWOODGROUP.COM;CandlewoodOps@citco.com

 

* Continental Casualty Company $3,339,868.00 $1,134,000.00 $4,473,868.00

JOHN TSOKOLAS

Phone: 312-822-5270

Fax: 312-822-4175

Email: JOHN.TSOKOLAS@CNA.COM

* Credit Suisse Loan Funding LLC $10,264,323.47 $1,654,820.00 $11,919,143.47

JEANNETTE CRESPO

Phone: 919-994-6374

Fax: 866-469-3871

Email: JEANNETTE.CRESPO@CREDIT-SUISSE.COM

* Debello Investors LLC $1,107,491.28 $402,450.00 $1,509,941.28

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

Marblegate Special Opportunities Master Fund LP $1,872,105.23 $0.00
$1,872,105.23

MARK E. ZOLDAN

Phone: 203-413-6902

Fax: 203-413-6938

Email: MARK@MARBLEGATE.COM; MARBLE_MA.Notices@globeop.com

* Metropolitan Life Insurance Company $2,683,333.33 $0.00 $2,683,333.33

NEIL FREDRICKS

Phone: 813-983-4455

Fax: 201-215-2328

Email: NFREDRICKS@METLIFE.COM

Nordkap AG $1,122,394.42 $0.00 $1,122,394.42

ISABELLE SCHERER

Phone: 011 41 44 306 49 22

Fax: 011 41 44 306 49 11

Email: ISABELLE.SCHERER@NORDKAPBANK.COM; MARIBEL.LENZ@NORDKAPBANK.COM;
LOANADMIN@NORDKAPBANK.COM

* Wexford Catalyst Investors LLC $738,327.52 $268,290.00 $1,006,617.52

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

* Wexford Spectrum Investors LLC $1,845,818.80 $670,770.00 $2,516,588.80

DANTE DOMENICHELLI

Phone: 203-862-7088

Fax: 203-862-7492

Email: BANKDEBT@WEXFORD.COM, operations@wexford.com

 



1.01(a) 3

 

 

 



Schedule 5.11(i)
to Credit Agreement



CONTRACTS1

As of June 25, 2010

Pacific Ethanol Holding Co. LLC   Name of Counterparty Title 1. — Second Amended
and Restated Limited Liability Company Agreement of Pacific Ethanol Holding Co.
LLC 2. Boardman, Burley, Madera, Stockton, and Pacific Ethanol * Asset
Management Agreement 3. Boardman, Burley, Madera, Stockton, and Pacific Ethanol
* Asset Management Agreement Consent 4. U.S. Environmental Protection Agency

Fuel Additive Registration: Fuel Ethanol Per 40

CFR 79.23

Permit No. 249820001

(New permit number to reflect assignment to Pacific

Holding)

5. U.S. Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number to reflect assignment to Pacific

Holding)

Pacific Ethanol Madera LLC   Name of Counterparty Title 1. — Fourth Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol Madera
LLC 2. California State Board of Equalization Seller’s Permit SR KHO 100-910312
3. Comerica Bank Letter Agreement Regarding Interest Rate Cap Ref. No. CAP0230
4. Comerica Bank Letter Agreement Regarding Interest Rate Cap Ref. No. CAP0229  



 



1 Each document listed on this Schedule 5.11(i) marked with an asterisk is an
Affiliated Project Document.

 



1

 

 



5. Delta-T Corporation License of Technology Between Delta-T Corporation and
Pacific Ethanol Madera LLC 6. Department of the Treasury Alcohol and Tobacco Tax
and Trade Bureau Alcohol Fuel Producers Permit AFP-CA-15046 7. Department of the
Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427939

8. Design Space Modular Buildings, Inc. Lease Agreements 9. Fred Vance &
Associates LLC Letter Agreement for Real and Business Personal Property Tax
Consulting 10. IRS Producer of alcohol 05-CA-2007-004345-AF 11. Madera County
Department of Agriculture Pesticide application permit for premises weed control
(Note: Employee, Bacilio Ochoa, holds the Private Applicator Certificate as the
person authorized to apply pesticides) 27-012339/2090110 12. Madera County
Environmental Health Department Domestic Water Supply Permit 2000938 13.

Pacific Ethanol Imperial,

LLC and 13 Tons, LLC

*Equipment Lease Agreement 14. Pacific Holding, Boardman, Burley, Stockton, and
Pacific Ethanol *Asset Management Agreement 15. Pacific Holding, Boardman,
Burley, Stockton, and Pacific Ethanol *Asset Management Agreement Consent 16.
PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract for Sale and
Purchase of Natural Gas 17. Regional Water Quality Control Board Industrial
Stormwater Discharge 5F201019914 18. San Joaquin Valley APCD

Air Permit to Operate (PTO)

C-4261

19. San Joaquin Valley APCD

Grain Receiving PTO

C-4261-29-0

20. San Joaquin Valley APCD Scalping PTO C-4261-30-0 21. San Joaquin Valley APCD

Grain Grinding (Hammermill) PTO

C-4261-31-0

22. San Joaquin Valley APCD

Flaked Grain Storage PTO

C-4261-32-0



 

 

2

 

 



23. San Joaquin Valley APCD

Flaked Grain Loadout PTO

C-4261-33-0

24. San Joaquin Valley APCD

Ethanol Hammermill #1 PTO

C-4261-34-0

25. San Joaquin Valley APCD

Ethanol Hammermill #2 PTO

C-4261-35-0

26. San Joaquin Valley APCD

Slurry Tank PTO

C-4261-36-2

27. San Joaquin Valley APCD

Yeast Prop Tank PTO

C-4261-37-3

28. San Joaquin Valley APCD

Dormant Emission Unit PTO (yeast tank)

C-4261-37-5

29. San Joaquin Valley APCD

Liquefaction Tank PTO

C-4261-38-3

30. San Joaquin Valley APCD

Fermentation Tanks PTO

C-4261-39-3

31. San Joaquin Valley APCD

Beerwell PTO

C-4261-40-3

32. San Joaquin Valley APCD

Distillation Process PTO

C-4261-41-2

33. San Joaquin Valley APCD

Process Condensate Tank PTO

C-4261-42-2

34. San Joaquin Valley APCD

Wetcake Process PTO

C-4261-43-2

35. San Joaquin Valley APCD

Wetcake Loadout PTO

C-4261-44-0

36. San Joaquin Valley APCD

Ethanol day tank #1 PTO

C-4261-45-1

37. San Joaquin Valley APCD

Ethanol day tank #2 PTO

C-4261-46-1

38. San Joaquin Valley APCD

Final storage tank #1 PTO

C-4261-47-1

39. San Joaquin Valley APCD

E85 or Offspec tank PTO

C-4261-48-1

40. San Joaquin Valley APCD

Ethanol Loading Rack PTO

C-4261-49-3

41. San Joaquin Valley APCD

Dormant Emission Unit PTO (loading rack)

C-4261-49-4

 

 



3

 



 

 



42. San Joaquin Valley APCD

Boiler #1 PTO

C-4261-50-0

43. San Joaquin Valley APCD

Boiler #2 PTO

C-4261-51-0

44. San Joaquin Valley APCD

Emergency fire water pump PTO

C-4261-53-0

45. San Joaquin Valley APCD

Cooling tower PTO

C-4261-54-0

46. San Joaquin Valley APCD

Denaturant tank (authority to construct)

C-4261-55-0

47. San Joaquin Valley APCD

Final storage tank #2 (authority to construct)

C-4261-56-0

48. San Joaquin Valley APCD

Ethanol Hammermill #3 PTO

C-4261-57-0

49. San Joaquin Valley APCD

Lime silo (authority to construct)

C-4261-58-0

50. State of California Department of Food and Agriculture

Commercial Feed License

15625

51. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Madera)

Facility ID: 70061

Pacific Ethanol Magic Valley, LLC   Name of Counterparty Title 1. — Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol Magic
Valley, LLC 2. American Railcar Leasing LLC Master Service Contract 3. American
Railcar Leasing LLC Rider to Master Service Contract 4. City of Burley Municipal
Water and Sewer Services Contract 5. City of Burley

Wastewater permit

2008-01



 

 

4

 



 



6. City of Burley Wastewater permit addendum #1
2008-01-1 7. Delta-T Corporation Engineering, Procurement and Technology License
Agreement for Plant No. 5 8. Department of the Treasury Alcohol and Tobacco Tax
and Trade Bureau

Alcohol Fuel Producers Permit

AFP-ID-15010

9. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427981

10. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 11. Idaho Department of Environmental Quality Air
Quality Permit to Construct P-2009.0124 12. Idaho State Department of
Agriculture Bureau of Weight and Measures Device License (1 scale 1160-7500 lb,
2 scales 100,000 or more lbs and 2 petroleum meters > 150 gpm) H0331108--2010-1
13. Intermountain Gas Company Intermountain Gas Company T-4 Natural Gas Service
Contract 14. IRS Producer of alcohol 05-CA-2008-005483-AF 15. J.D. Heiskell
Holdings, LLC Grain Storage Agreement 16. J.D. Heiskell Holdings, LLC and WestLB
AG, New York Branch

Consent and Agreement

(re: Pre-petition Credit Agreement)

17. J.D. Heiskell Holdings, LLC and WestLB AG, New York Branch Consent and
Agreement (re: DIP Credit Agreement) 18. J.D. Heiskell Holdings, LLC and WestLB
AG, New York Branch Consent and Agreement (re: Agreement) 19.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

* Equipment Lease Agreement 20. Pacific Ethanol, Inc. *Assignment and Assumption
Agreement (re: Delta-T) 21. Pacific Holding, Boardman, Madera, Stockton, and
Pacific Ethanol *Asset Management Agreement 22. Pacific Holding, Boardman,
Madera, Stockton, and Pacific Ethanol *Asset Management Agreement Consent



 

 

5

 



 



23. Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement (Burley)
24. Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement Consent
(Burley) 25. Kinergy Marketing LLC * Ethanol Marketing Agreement (Burley) 26.
Kinergy Marketing LLC *Ethanol Marketing Agreement Consent (Burley) 27. Pacific
Ag. Products, LLC *Distillers Grains Marketing Agreement (Burley) 28. Pacific
Ag. Products, LLC *Distillers Grains Marketing Agreement Consent (Burley) 29.
PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract for Sale and
Purchase of Natural Gas 30. PPM Energy, Inc. (a.k.a. Iberdrola Renewables)
Special Provisions to the NAESB Base Contract for Sale and Purchase of Natural
Gas 31. SimplexGrinnell LP Inspection Plus Proposal, Service Agreement and
Modifications 32. State of Idaho Department of Agriculture

Commercial Feed Registration

Company Number 10075 Certificate Number 11104

33. State of Idaho Motor Fuel Division

Motor Fuel Distributor License

(Application pending. Not required until July 1,

2010.)

34. State of Idaho Tax Policy Dept Terminal License 35. United Electric Co-op,
Inc. Right of Way and Access Easement 36. US Environmental Protection Agency

Industrial Stormwater Discharge

IDR05C066

37. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Burley.)

Facility ID: 70291

Pacific Ethanol Columbia, LLC   Name of Counterparty Title 1. — Second Amended
and Restated Limited Liability Company Agreement of Pacific Ethanol Columbia,
LLC



 

 

6

 



 



2. Delta-T Corporation Engineering, Procurement and Technology License Agreement
3. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Alcohol Fuel Producers Permit

AFP-OR-15020

4. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427965

5. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 6. IRS

Producer of alcohol

05-CA-2007-004456-AF

7. Morrow County, Oregon Enterprise Zone Abatement Agreement 8. Oregon
Department of Agriculture

Commercial Feed Registration

AG-R0184937FEED

9. Oregon Department of Environmental Quality

Air Contaminant Discharge Permit

25-0006

10. Oregon Department of Environmental Quality

Industrial Storm water Discharge

1200-Z

11. Oregon Energy Facility Siting Council Energy Facility Site Certificate 12.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

*Equipment Lease Agreement 13. Pacific Holding, Burley, Madera, Stockton, and
Pacific Ethanol *Asset Management Agreement 14. Pacific Holding, Burley, Madera,
Stockton, and Pacific Ethanol *Asset Management Agreement Consent 15. Pacific
Ag. Products, LLC *Corn Procurement and Handling Agreement (Boardman) 16.
Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement Consent
(Boardman) 17. Kinergy Marketing LLC *Ethanol Marketing Agreement (Boardman) 18.
Kinergy Marketing LLC *Ethanol Marketing Agreement Consent (Boardman) 19.
Pacific Ag. Products, LLC *Distillers Grains Marketing Agreement (Boardman)



 

7

 



 

 



20. Pacific Ag. Products, LLC *Distillers Grains Marketing Agreement Consent
(Boardman) 21. Harris Feeding Company Grain Storage Agreement 22. Harris Feeding
Company Grain Storage Agreement Consent 23. Port of Morrow Easement for Roadway
Purposes 24. Port of Morrow Pipeline Easement Agreement 25. Port of Morrow Port
of Morrow Lease 26. PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract
for Sale and Purchase of Natural Gas 27. State of Oregon acting through the
Oregon Department of Energy Agreement 28. Tidewater Barge Lines, Inc. and
Tidewater Terminal, Co. Environmental Services Agreement 29. Tidewater Barge
Lines, Inc. and Tidewater Terminal, Co. Amended and Restated Transportation and
Dock Services Agreement 30. Tidewater Barge Lines, Inc., Tidewater Terminal,
Co., and U.S. Bank National Association Deposit Escrow Agreement 31. Umatilla
Electric Cooperative Agreement for Electric Service and Purchase of Power 32.
Union Pacific Railroad Company and Port of Morrow Agreement and Consent to Joint
Use of Track 33. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Boardman)

Facility ID: 70060

Pacific Ethanol Stockton LLC   Name of Counterparty Title 1. — Third Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol
Stockton LLC 2. California Department of Food and Agriculture Division of
Measurement Standards Weighmaster License 12403



  

 

8

 



 



3. California State Board of Equalization Seller’s Permit SR KH 101-125910 4.
City of Stockton Waste water discharge 5. Delta-T Corporation Engineering,
Procurement and Technology License Agreement for Plant No. 3 6. Department of
the Treasury Alcohol and Tobacco Tax and Trade Bureau Alcohol Fuel Producers
Permit AFP-CA-15084 7. Department of the Treasury Alcohol and Tobacco Tax and
Trade Bureau

Distilled Spirits Bond

(Surety: Great American Insurance Company)

Bond No.: 5616288

8. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 9. H.J. Heinz Company, L.P. Sewer Capacity Credits
Purchase Agreement 10. Iberdrola Renewables, Inc. Base Contract for Sale and
Purchase of Natural Gas 11. IRS Producer of alcohol 05-CA-2008-006579-AF 12.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

*Equipment Lease Agreement 13. Pacific Ethanol, Inc. *Assignment and Assumption
Agreement (re: Delta-T) 14. Pacific Holding, Boardman, Burley, Madera, and
Pacific Ethanol *Asset Management Agreement 15. Pacific Holding, Boardman,
Burley, Madera, and Pacific Ethanol *Asset Management Agreement Consent 16. Port
of Stockton First Addendum to Lease (Ordinance No. 218) 17. Port of Stockton
Lease by the Stockton Port District to Pacific Ethanol Stockton LLC (Ordinance
No. 218) 18. Port of Stockton Letter Agreement (Grading) 19. Port of Stockton
Memorandum of Lease 20. Port of Stockton Pipeline Easement Agreement for Term
21. Port of Stockton Rail and Access Easement Agreement and Reservation for Term

 



9

 

 





22. Regional Water Quality Control Board Industrial Stormwater Discharge
5F39I021746 23. San Joaquin County Division of Weights and Measures

Scales

By Location: 3028 Navy Drive, Stockton, CA 95206

24. San Joaquin Valley APCD

Air Permit to Operate (PTO)

N-7365

25. San Joaquin Valley APCD Grain Receiving PTO N-7365-1-1 26. San Joaquin
Valley APCD

Ethanol Hammermill #1 PTO

N-7365-2-1

27. San Joaquin Valley APCD

Ethanol Hammermill #2 PTO

N-7365-3-1

28. San Joaquin Valley APCD

Slurry Tank PTO

N-7365-4-1

29. San Joaquin Valley APCD

Yeast Prop Tank PTO

N-7365-5-1

30. San Joaquin Valley APCD

Dormant Emission Unit PTO (Yeast tank)

N-7365-5-3

31. San Joaquin Valley APCD

Liquefaction Tank PTO

N-7365-6-1

32. San Joaquin Valley APCD

Fermentation Tanks PTO

N-7365-7-1

33. San Joaquin Valley APCD

Beerwell PTO

N-7365-8-1

34. San Joaquin Valley APCD

Distillation Process PTO

N-7365-9-1

35. San Joaquin Valley APCD

Process Condensate Tank PTO

N-7365-10-1

36. San Joaquin Valley APCD

Wetcake Process PTO

N-7365-11-1

37. San Joaquin Valley APCD

Wetcake Loadout PTO

N-7365-12-1

38. San Joaquin Valley APCD

Offspec tank PTO

N-7365-13-0

39. San Joaquin Valley APCD

Ethanol day tank #1 PTO

N-7365-14-0

40. San Joaquin Valley APCD

Ethanol day tank #2 PTO

N-7365-15-0



 

 

10

 

 



41. San Joaquin Valley APCD

Final storage tank #1 PTO

N-7365-16-0

42. San Joaquin Valley APCD

Final storage tank #2

N-7365-17-0

43. San Joaquin Valley APCD

Ethanol Loading Rack PTO

N-7365-19-1

44. San Joaquin Valley APCD

Dormant Emission Unit PTO (loading rack)

N-7365-19-2

45. San Joaquin Valley APCD

Boiler #1 PTO

N-7365-20-1

46. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #1)

N-7365-20-2

47. San Joaquin Valley APCD

Boiler #2 PTO

N-7365-21-1

48. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #2)

N-7365-21-2

49. San Joaquin Valley APCD

Boiler #3 PTO

N-7365-22-1

50. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #3)

N-7365-22-2

51. San Joaquin Valley APCD

Cooling tower PTO

N-7365-23-1

52. San Joaquin Valley APCD

Emergency fire water pump #1

N-7365-29-0

53. San Joaquin Valley APCD

Emergency fire water pump #2

N-7365-30-0

54. San Joaquin Valley APCD

Denaturant tank (authority to construct)

N-7365-31-0

55. State of California Department of Food and Agriculture Commercial Feed
License 15625-1 56. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Stockton)

Facility ID: 70319

 



11

 

 



Schedule 5.11(ii)
to Credit Agreement

CONTRACTS

As of Closing Date

Counterparty(ies) PE Contracting Entity Document Type Subject Matter / Notes
Title Date of Execution Wells Fargo Bank, N.A., et al PEHC = Pacific Ethanol
Holding Co. LLC (DE) Corporate Agreement First Amendment to the Amended and
Restated Credit Agreement. First Amendment to Amended and Restated Credit
Agreement 7/13/2012 International Fidelity Insurance Company PEHC = Pacific
Ethanol Holding Co. LLC (DE) Escrow Agreement This agreement is signed solely on
behalf of the Boardman plant regarding a bond and cash collateral in the amount
of $863,200.00. Cash Collateral Escrow Agreement 6/13/2012 Kinergy Marketing,
LLC PEHC = Pacific Ethanol Holding Co. LLC (DE) Liquidity Agreement In order to
enhance the liquidity available to the plants (Stockton, Columbia and Magic
Valley), PAP and Kinergy have offered to make papyments in advance of the dates
they are due under their respective Marketing Agreements and Pacific Ethanol
Holding Co will receive such accelerated payments in an aggregate amount of
approximately $3 million. Liquidity Agreement 6/7/2012 Wells Fargo Bank, N.A.,
et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Corporate Agreement Amends the
original Credit Agreement regarding Tranche A-1 Term Loans. Amended and Restated
Credit Agreement 8/1/2011

 

 

 

 



12

 



 



International Fidelity Insurance Company PEHC = Pacific Ethanol Holding Co. LLC
(DE) Indemnity Agreement This general indemnity agreement is made and entered
into by Pacific Ethanol Holding Co., LLC; any other entitiy or individual for
whom Pacific Ethanol Holding Co., LLC requests a bond or bonds, and New PE
Holdco, LLC, and International Fidelity Insurance Company and Allegheny Casualty
Company. Agreement of Indemnity - Commercial Bond (II) 5/18/2011 WestLB AG, New
York Branch, et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Finance Agreement
Second Amendment to the original Credit Agreement dated June 25, 2010 and the
Amendment to Credit Agreement dated October 15, 2010.  This amendment deletes
and replaces certain articles in the original Credit Agreement. Second Amendment
to Credit Agreement 3/30/2011 WestLB AG, New York Branch, et al PEHC = Pacific
Ethanol Holding Co. LLC (DE) Finance Agreement Amendment to Credit Agreement
dated June 25, 2010. Amendment to Credit Agreement 10/15/2010 WestLB AG, New
York Branch, et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Finance Agreement
Credit Agreement where Lenders are willing to make the Exit Facility available
to the Borrowers subject to certain terms and conditions.  All exhibits and
schedules are attached. Credit Agreement 6/25/2010 California Alternative Energy
and Advanced Transportation Financing Authority PEM = Pacific Ethanol Madera LLC
(DE) Finance Agreement The California Alternative Energy and Advanced
Transportation Financing Authority (CAEATFA) will provide financial assistance
to PEM for advanced transportation and alternative fuels technologies. Financial
Assistance Agreement 40660



 



 

 

 



13

 

 



California Energy Commission PEM = Pacific Ethanol Madera LLC (DE) Grant
Agreement Alternative & Renewable Fuel & Vehicle Tech-AB 118 (FY 09/10 BCP#2)
Grant Award Number:  ARV-10-029 40592 ICM, Inc. PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Consent and Waiver Consent and waiver by Wells Fargo Bank to
ICM, Inc.'s Purchase Money Security Interest (PMSI) in ICM equipment and in
certain proceeds from PEMV's sale of corn oil produced using the ICM equipment
at PEMV. Consent and Waiver 6/21/2012 ICM, Inc. PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Purchase Agreement PEMV to purchase from ICM certain equipment
known as the AOS (Advanced Oil System) with patent-pending Selected Solids
Separation (SSS) specified in the Plans and Specifications on Exhibit A of this
Agreement.  ICM shall install the Equipment at the Burley plant (per Exhibit B).
Advanced Oil System with Patent-Pending Selected Solids Separation Purchase and
Installation Agreement 6/20/2012 ICM, Inc. PEMV = Pacific Ethanol Magic Valley,
LLC (DE) License Agreement ICM grants to PEMV limited right and license to use
the proprietary property for the separation of corn oil from the emulsion
concentrate derived from the thin stillage solely at the PEMV plant. License
Agreement 6/20/2012 Intermountain Gas Company PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Commodity Agreement Natural gas contract for a Maximum Daily
Firm Quantity (MDFQ) of 50,000 therms per day during the Agreement period.  (See
Record No. 743 for previous agreement.) T-4 Firm Distribution Only
Transportation Service 12/29/2011



 

 

 

 



14

 

 

 



J.D. Heiskell Holdings, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Amendment Second amendment to the grain storage agreement.  NOTE:  Amendment
originally drafted dated 11/17/11 but then extended to 12/10/11.  Amendment No.
2 to Grain Storage Agreement 12/10/2011 J.D. Heiskell Holdings, LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Guarantee Agreement This Guaranty is
signed in conjunction with the Second amendment to the grain storage agreement
(see Record No. 1908). Guaranty of PEMV Obligations to Heiskell 11/2/2011
Kinergy Marketing, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol
production at the Magic Valley facility Amended and Restated Ethanol Marketing
Agreement (Burley Project) 6/30/2011 Pacific Ag. Products, LLC PEMV = Pacific
Ethanol Magic Valley, LLC (DE) Services Agreement This amended and restated
agreement will allow PAP to provide marketing services for Distillers Grains
from the denatured fuel ethanol production facilities at Magic Valley. Amended
and Restated Distillers Grains Marketing Agreement (Burley Project) 6/30/2011
Pacific Ag. Products, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Commodity Agreement This amended and restated agreement will allow PAP to
provide procurement and handling of grain services for the denatured fuel
ethanol production facility at Burley, Idaho. Amended and Restated Corn
Procurement and Handling Agreement 6/30/2011 American Railcar Leasing LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Contract #MSC 4-8875,
Rider 1 dated December 7, 2009 is renewed for an additional period of six (6)
months at a rental rate of $725 per car per month, commencing July 1, 2011. 
(This renewal agreement replaces Record #1730, which commenced on January 1,
2011 and expired June 30, 2011.) Renewal of Car Service Contract No. MSC 4-8875,
Rider 1 6/22/2011



 

 

 

  

15

 



 

  



American Railcar Leasing LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Services Agreement Contract #MSC 4-8875, Rider 1 dated December 7, 2009 is
renewed for an additional period of six (6) months at a rental rate of $425 per
car per month, commencing January 1, 2011.  (This renewal agreement replaces
Record #1713, which commenced on July 1, 2010 and expired December 31, 2010.)
Renewal of Car Service Contract No. MSC 4-8875, Rider 1 12/16/2010 J.D. Heiskell
Holdings, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE) Amendment First
amendment to the grain storage agreement regarding prepayment by PEMV. Amendment
No. 1 to Grain Storage Agreement 12/10/2010 American Railcar Leasing LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Contract #MSC 4-8875,
Rider 1 dated December 7, 2009 is renewed for an additional period of six (6)
months at a rental rate of $425 per car per month.  (See also Record #1546 for
Rider 1.) Renewal of Car Service Contract 9/14/2010 Kinergy Marketing, LLC PEMV
= Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Kinergy to provide
marketing services for denatured fuel ethanol. Ethanol Marketing Agreement
(Burley Project) 6/29/2010 Pacific Ag. Products, LLC PEMV = Pacific Ethanol
Magic Valley, LLC (DE) Commodity Agreement PAP to provide grain services. Corn
Procurement and Handling Agreement 6/29/2010 Pacific Ag. Products, LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement PAP to provide
marketing services. Distillers Grains Marketing Agreement (Burley Project)
6/29/2010



 

 

  

 

16

 



 



International Fidelity Insurance Company PECOL = Pacific Ethanol Columbia, LLC
(DE) Bond PECOL (the Principal) and International Fidelity Insurance Company
(the Surety) are held and firmly bound unto the State of Oregon, acting by and
through the Energy Facility Siting Council (the Obligee) in the penal sum of
$863,200.00 (Bond No. 0590288) for the Boardman plant. Site Certificate Bond No.
0590288 6/14/2012 Mascoma Corporation PECOL = Pacific Ethanol Columbia, LLC (DE)
Services Agreement Mascoma has engaged Lallemand to manufacture, market and
distribute its Mascoma Grain Technology yeast product at the Columbia facility.
Supply and Service Agreement 3/9/2012 CHS, Inc. PECOL = Pacific Ethanol
Columbia, LLC (DE) Consent and Agreement CHS, Inc. consents to the assignment to
Wells Fargo Bank, N.A., of all of the Borrower's right, title and interest in,
to and under the Assigned Agreement pursuant to the Security Agreement. Consent
and Agreement 2/24/2012 CHS, Inc. PECOL = Pacific Ethanol Columbia, LLC (DE)
Storage Agreement CHS to store and maintain corn (grain) at the grain handling
and storage facility located at the PECOL ethanol facility located in the Port
of Boardman, Oregon.  CHS also agrees to sell grain to PECOL. Grain Supply
Agreement 2/24/2012 Tidewater Terminal Co. PECOL = Pacific Ethanol Columbia, LLC
(DE) Requisition This requisition represents a request for disbursement of funds
in the amount of $150,000.00 pursuant to Schedule II of the Deposit Escrow
Agreement, dated September 1, 2009. Requisition of Request for Disbursement of
Funds 9/9/2011 WestLB AG, New York Branch, et al PECOL = Pacific Ethanol
Columbia, LLC (DE) Amendment This Amendment No. 2 to Irrevocable Standby Letter
of Credit No. 22703101566WLB increases the amount of the LOC by US $8,848.00 to
US $844,320.00. Amendment No. 2 to Irrevocable Standby Letter of Credit No.
22703101566WLB 8/12/2011



 

 

 

 

17

 

 



Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Commodity
Agreement PAP to provide grain services for denatured fuel ethanol production
facilities. Amended and Restated Corn Procurement and Handling Agreement
6/30/2011 Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE)
Amendment This is the first amendment to the Distillers Grains Marketing
Agreement for the Boardman plant. Amended and Restated Distillers Grains
Marketing Agreement (Boardman Project) 6/30/2011 Kinergy Marketing, LLC PECOL =
Pacific Ethanol Columbia, LLC (DE) Amendment First amendment to the Ethanol
Marketing Agreement for the Boardman plant. Amended and Restated Ethanol
Marketing Agreement (Boardman Project) 6/30/2011 WestLB AG, New York Branch, et
al PECOL = Pacific Ethanol Columbia, LLC (DE) Amendment Irrevocable Standby
Letter of Credit No. 22703101566WLB extending the LOC validity to June 25, 2012.
Amendment No. 1 to Irrevocable Standby Letter of Credit No. 22703101566WLB
6/22/2011 Tidewater Barge Lines, Inc. PECOL = Pacific Ethanol Columbia, LLC (DE)
Rate Schedule Local rates, rules and regulations governing the transportation of
bulk fertilizer and petroleum products via barge.  (Signatures not required.) 
See also Exhibit Attachment 1 for letter dated March 1, 2011 of announcement of
rate increase. Rate Schedule No. 800-A 3/14/2011 Tidewater Terminal Co. PECOL =
Pacific Ethanol Columbia, LLC (DE) Amendment This is an amendment and
restatement of the Transportation and Dock Services Agreement dated September 1,
2009.  Tidewater waives the Dock Fee due and owing from PE Columbia on January
1, February 1, and March 1, 2011.  PE Columbia will resume paying the Dock Fee
on or before April 1, 2011. Amended and Restated Transportation and Dock
Services Agreement 3/7/2011

 

 

 

 

 

 

 

  



18

 



 



 



Tidewater Terminal Co. PECOL = Pacific Ethanol Columbia, LLC (DE) Amendment This
amendment to the Deposit Escrow Agreement (dated February 15, 2007) names John
T. MIller as the sole officer entitled to sign or give instructions to the bank
on behalf of PECOL. Amendment to Deposit Escrow Agreement 9/14/2010 Tidewater
Terminal Co. PECOL = Pacific Ethanol Columbia, LLC (DE) Requisition This
requisition represents a request for disbursement of funds in the amount of
$150,000.00 pursuant to Schedule II of the Deposit Escrow Agreement, dated
September 1, 2009. Requisition of Request for Disbursement of Funds 9/8/2010
Kinergy Marketing, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol.
Ethanol Marketing Agreement (Boardman Project) 6/29/2010 Pacific Ag. Products,
LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Commodity Agreement PAP to
provide grain services. Corn Procurement and Handling Agreement 6/29/2010
Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Services
Agreement PAP to provide marketing services for Distillers Grains from the
denatured fuel ethanol production facilities at the Boardman plant. Distillers
Grains Marketing Agreement (Boardman Project) 6/29/2010 WestLB AG, New York
Branch, et al PECOL = Pacific Ethanol Columbia, LLC (DE) Finance Agreement
Irrevocable Standby Letter of Credit No. 22703101566WLB in the amount of
$835,472 in connection with the Site Certificate for the Columbia Ethanol
Project, in favor of the State of Oregon, acting by and through The Energy
Facility Siting Council, Oregon Department of Energy. Irrevocable Standby Letter
of Credit No. 22703101566WLB 6/28/2010

 

 

 

 



19

 

 

 



J.D. Heiskell Holdings, LLC PES = Pacific Ethanol Stockton, LLC (DE) Storage
Agreement First amendment to the grain storage agreement.  NOTE:  Amendment
originally drafted dated 11/17/11 but then extended to 12/10.11. Amendment No. 1
to Grain Storage Agreement 12/10/2011 J.D. Heiskell Holdings, LLC PES = Pacific
Ethanol Stockton, LLC (DE) Guarantee Agreement This Guaranty is signed in
conjunction with the First amendment to the grain storage agreement (see Record
No. 1909). Guaranty of PES Obligations to Heiskell 11/2/2011 Pacific Ag.
Products, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services Agreement
Amended and Restated Agreement for PAP to provide grain services for the
denatured fuel ethanol production facility located at Stockton, CA. Amended and
Restated Corn Procurement and Handling Agreement 6/30/2011 Pacific Ag. Products,
LLC PES = Pacific Ethanol Stockton, LLC (DE) Services Agreement Amended and
Restated Agreement for PAP to provide marketing services for Distillers Grains
from the denatured fuel ethanol production facility in Stockton, CA. Amended and
Restated Distillers Grains Marketing Agreement (Stockton Project) 6/30/2011
Kinergy Marketing, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol
production at the Stockton facility Amended and Restated Ethanol Marketing
Agreement (Stockton) 6/30/2011 J.D. Heiskell Holdings, LLC PES = Pacific Ethanol
Stockton, LLC (DE) Consent and Agreement J.D. Heiskell consents to the
assignment to WestLB AG, New York Branch, all of PES' right, title and interest
in, to and under the Assigned Agreement pursuant to the Security Agreement and
acknowledges the right of WestLB in the exercise of their rights and remedies
under the Security Agreement. Consent and Agreement 1/14/2011 California Energy
Commission PES = Pacific Ethanol Stockton, LLC (DE) Grant Agreement Alternative
& Renewable Fuel & Vehicle Tech-AB 118 (FY 09/10 BCP#2) Grant Award Number: 
ARV-10-030 12/15/2010

 

 

 

20

 



 



J.D. Heiskell Holdings, LLC PES = Pacific Ethanol Stockton, LLC (DE) Storage
Agreement J.D. Heiskell Holdings, LLC is a California limited liability company
doing business as J.D. Heiskell & Company.  Heiskell will store and maintain
grain at the grain handling and storage facility located in Stockton, California
in order to provide for the purchase and sale of the grain from the facility to
third parties and to PES. Grain Storage Agreement 12/10/2010 Pacific Gas and
Electric Company PES = Pacific Ethanol Stockton, LLC (DE) Licenses and
Registration Nomination by PES for BP Energy to be our natural gas scheduling
and marketing agent with PG&E for delivery of natural gas to the Stockton
plant.  (NOTE:  This replaces Record #1246.) Authorization to Revise Nominating
Marketer on Exhibits C and D of Form 79-756 - Natural Gas Service Agreement
11/18/2010 Pacific Gas and Electric Company PES = Pacific Ethanol Stockton, LLC
(DE) Licenses and Registration Nomination by PES for BP Energy to be our
balancing agent with PG&E.  Note that the document labelled "Exhibit B" (last
page of this 3-page document) terminates Iberdrola, the former balancing agent,
as of November 30, 2010.  See also Record #1711 for the nomination of BP to be
our natural gas scheduling and marketing agent with PG&E. Customer Balancing
Agent Service Authorization 11/17/2010 BP Energy Company PES = Pacific Ethanol
Stockton, LLC (DE) Confirmation This Transaction Confirmation #6929691 confirms
the terms of the transaction between the parties and is subject to the terms and
conditions of the Base Contract dated 11/01/2010. Physical Gas Transaction
Confirmation for Immediate Delivery - BP (NUCLEUS) ID:5542938 11/15/2010

 

 



 

 

21

 



 



Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services
Agreement PAP to provide services for Distillers Grains from denatured fuel
ethanol production facilities. Distillers Grains Marketing Agreement (Stockton
Project) 10/15/2010 Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton,
LLC (DE) Services Agreement PAP to provide grain services for denatured fuel
ethanol production facilities. Corn Procurement and Handling Agreement
10/15/2010 Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton, LLC (DE)
Consent and Agreement Consent and agreement re: PAP Distillers Grains Marketing
Agreement. Consent and Agreement 10/15/2010 Pacific Ag. Products, LLC PES =
Pacific Ethanol Stockton, LLC (DE) Consent and Agreement Consent and agreement
to PAP corn agreement. Consent and Agreement 10/15/2010



 

 

 

 

 

 

22

 



 



Schedule 11.12
to Credit Agreement

NOTICE INFORMATION

I. BORROWERS

PACIFIC ETHANOL HOLDING CO. LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

PACIFIC ETHANOL MADERA LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

PACIFIC ETHANOL COLUMBIA, LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

 

23

 



 

PACIFIC ETHANOL STOCKTON LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

PACIFIC ETHANOL MAGIC VALLEY, LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

II. BORROWERS’ AGENT

PACIFIC ETHANOL HOLDING CO. LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone: (916) 403-2710

Email: bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone: (916) 403-2130

Email: cwright@pacificethanol.net

 

24

 



III. ADMINISTRATIVE AGENT
        WELLS FARGO BANK, N.A.

         Prior to November 5, 2012:

45 Broadway, 14th Floor

New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

         On and after November 5, 2012:

150 East 42nd Street, 40th Floor 

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: 917-260-1537

Facsimile:  917-260-1594

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

IV. COLLATERAL AGENT
          WELLS FARGO BANK, N.A.

         Prior to November 5, 2012:

45 Broadway, 14th Floor

New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

         On and after November 5, 2012:

150 East 42nd Street, 40th Floor 

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: 917-260-1537

Facsimile:  917-260-1594

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

25

 



 

V. ACCOUNTS BANK

 

AMARILLO NATIONAL BANK

Amarillo National Bank

P.O. Box 1

Amarillo, Texas 79105

Attn: Craig L. Sanders

Telephone 806-378-8244

Facsimile 806-345-1663

 



26

 

 

  

Exhibit A

 

 



“2011 CEPIP Projections” means the projections attached to the Original Credit
Agreement as Exhibit C.

“Accounts” means all “accounts” as that term is defined in Section 9-102 of the
UCC, now or hereafter owned by any Borrower.

“Accounts Bank” means Amarillo National Bank, not in its individual capacity,
but solely as depositary bank, bank and securities intermediary hereunder, and
each other Person that may, from time to time, be appointed as successor
Accounts Bank pursuant to Section 10.06 (Resignation or Removal of Agent).

“Accounts Property” means any funds, instruments, securities, financial assets
or other assets from time to time held in any of the Project Accounts or
credited thereto or otherwise in possession or control of the Accounts Bank
pursuant to this Agreement.

“Additional Project Document” means each contract, agreement, letter agreement
or other instrument to which any Borrower becomes a party after the date of the
Original Credit Agreement, other than any document (a) under which any Borrower
(or, in the case of an agreement to which two or more Borrowers are party, such
Borrowers on an aggregate basis) would not reasonably be expected to have
obligations or liabilities in the aggregate in excess of two million Dollars
($2,000,000), or be entitled to receive revenues in the aggregate in excess of
three million Dollars ($3,000,000), in either case in value in any twelve (12)
month period, (b) with respect to the purchase or lease to finance the purchase
or lease of enhancements to the Borrowers' production facilities consisting of
bolt-on product yield enhancement equipment or processing and separation
equipment for corn oil and corn syrup to the extent permitted under Section
7.02(a)(vi) and Section 7.02(b)(xi), and (c) a termination of which would not
reasonably be expected to result in a Material Adverse Effect; provided, that
for the purposes of this definition, purchase orders under existing Project
Documents relating to the sale of Products or the purchase of corn shall not
constitute Additional Project Documents.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, and includes each other Person that may, from
time to time, be appointed as successor Administrative Agent pursuant to
Section 10.06 (Resignation or Removal of Agent).

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person (a)
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise or (b)
owns at least ten percent (10%) of the Equity Interests in such Person; provided
that clause (b) shall not be taken into account solely for purposes of
determining whether a Person is an Affiliate of a Lender.

“Affiliated Lender” has the meaning provided in Section 11.03(j)(i).

“Affiliated Project Documents” means those Project Documents listed in
Schedule 5.11 and identified as Affiliate agreements, the DG Offtake Agreement
between Stockton and Pacific Ag Products (and the related Consent), the Ethanol
Offtake Agreement between Stockton and Kinergy (and the related Consent) and the
Grain Supply Agreement between Stockton and Pacific Ag Products (and the related
Consent).

Exhibit A-1

 



“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Accounts Bank.

“Aggregate Term Commitment” means, (a) with respect to the Tranche A-1 Lenders,
twenty five million Dollars ($25,000,000) (as the same may be increased or
reduced in accordance with Section 2.07 (Termination or Reduction of
Commitments) and (b) with respect to the Tranche A-2 Lenders, twenty six million
two hundred seventy nine thousand two hundred and two Dollars and forty three
cents ($26,279,202.43) (as the same may be reduced in accordance with
Section 2.07 (Termination or Reduction of Commitments).

“Aggregate Revolving Loan Commitment” means forty million Dollars ($40,000,000),
as the same may be reduced in accordance with Section 2.07 (Termination or
Reduction of Commitments).

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Documents” means, with respect to each Additional Project Document,
the following, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and, in the case of items (i), (ii) and
(iv), the Collateral Agent:

(i)each security instrument and agreement necessary or desirable to grant to the
Collateral Agent a perfected Lien (subject only to Permitted Liens) in such
Additional Project Document and all property interests received by any Borrower
in connection therewith;

(ii)all recorded UCC financing statements and other filings required to perfect
such Lien;

(iii)if reasonably requested by the Administrative Agent, opinions of counsel
for the Borrowers addressing such matters relating to such document, each
applicable Security Document and Lien as the Administrative Agent may reasonably
request;

(iv)if reasonably requested by the Administrative Agent, the Borrowers shall use
their best efforts to obtain a Consent with respect to such Additional Project
Document from each Project Party thereto, and shall use their best efforts to
obtain an opinion of counsel to such Project Party addressing matters relating
to such Additional Project Document and such Consent as the Administrative Agent
may reasonably request; provided, that if such Consent cannot be obtained, the
relevant Additional Project Document shall be freely assignable by the
applicable Borrower(s) to the Collateral Agent and to a transferee in
foreclosure, in each such case without any consent or approval of such Project
Party; and

(v)if reasonably requested by the Administrative Agent, certified evidence of
the authorization of such Additional Project Document by each Borrower that is a
party thereto.

Exhibit A-2

 



 

“Applicable Margin” means ten percent (10%) per annum.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Asset Management Agreement” means the Second Amended and Restated Asset
Management Agreement dated as of June 30, 2011 among Pacific Ethanol and the
Borrowers.

“Associated Member” means a member under the PE Newco LLC Agreement that is an
Affiliate of a Lender.

“Auditors” means those nationally recognized independent auditors selected by
the Borrowers and approved by the Administrative Agent, acting reasonably.

“Authorized Officer” means (i) with respect to any Person that is a corporation,
the president, any vice president, the treasurer or the chief financial officer
of such Person, (ii) with respect to any Person that is a partnership, an
Authorized Officer of a general partner of such Person, (iii) with respect to
any Person that is a limited liability company, any manager, the president, any
vice president, the treasurer, the chief financial officer or the chief
operating officer of such Person, or an Authorized Officer of the managing
member of such Person, or (iv) with respect to any Person, such other
representative of such Person that is approved by the Administrative Agent in
writing who, in each such case, has been named as an Authorized Officer on a
certificate of incumbency of such Person delivered to the Administrative Agent
and the Accounts Bank on or after the date of the Original Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
or any successor statute, and all rules promulgated thereunder.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (ii) the rate of interest in effect for such day as publicly announced
from time to time by Wells Fargo as its “prime rate” and (iii) one month LIBOR
plus one percent (1%). The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Funding).

Exhibit A-3

 



“Blocked Account Agreement” means an agreement, in a form reasonably
satisfactory to the Administrative Agent, the Senior Collateral Agent and the
Collateral Agent, with respect to a Local Account among the Borrower in whose
name such Local Account has been opened, the bank with whom such Local Account
was opened, the Collateral Agent and the Senior Collateral Agent.

“Boardman” has the meaning set forth in the Preamble.

“Boardman CHS GSA” means the Grain Supply Agreement dated as of February 24,
2012 between CHS, Inc., a Minnesota cooperative corporation, and Boardman.

“Boardman Deed of Trust” means the Leasehold Trust Deed, Security Agreement,
Financing Agreement, Fixture Filing and Assignment of Leases, Rents and Security
Deposits, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the date of the Original Credit Agreement,
made by Boardman to Stewart Title Guaranty Company, as trustee, for the benefit
of the Collateral Agent, as beneficiary.

“Boardman Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(f) (Establishment of Project Accounts).

“Boardman Lease” means the lease dated April 20, 2006 between the Port of Morrow
and Boardman.

“Boardman LLC Agreement” means the Second Amended and Restated Limited Liability
Company Operating Agreement of Boardman dated as of June 29, 2010.

“Boardman Plant” means the ethanol production facility located at Boardman,
Oregon, with a capacity of approximately thirty-five (35) million
gallons-per-year of denatured ethanol, including the Site on which such facility
is located, and all buildings, structures, improvements, easements and other
property related thereto.

“Boardman Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Boardman and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Boardman to the Collateral
Agent.

“Boardman Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Boardman in favor of the Collateral Agent.

“Boardman Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Boardman, the Senior
Collateral Agent, and Collateral Agent.

Exhibit A-4

 



“Borrower LLC Agreements” means, collectively, the Pacific Holding LLC
Agreement, the Madera LLC Agreement, the Boardman LLC Agreement, the Stockton
LLC Agreement and the Burley LLC Agreement.

“Borrowers” has the meaning set forth in the Preamble.

“Borrowers’ Agent” means Pacific Holding, in its capacity as agent for the
Borrowers in accordance with Section 11.05 (Borrowers’ Agent).

“Budget” has the meaning set forth in Section 7.01 (k) (Affirmative Covenants-
Budget).

“Budget Period” means the period covered by any Budget.

“Burley” has the meaning set forth in the Preamble.

“Burley Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Burley to Fidelity National Title Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

“Burley Heiskell GSA” means the Grain Storage Agreement dated as of December 11,
2009 between Heiskell and Burley, as amended by that certain Amendment No. 1 to
Grain Storage Agreement dated December 10, 2010 and that certain Amendment No. 2
to Grain Storage Agreement dated November 17, 2011.

“Burley Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(h) (Establishment of Project Accounts).

“Burley LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Burley dated as of June 29, 2010.

“Burley Plant” means the ethanol production facility located at Burley, Idaho,
with a capacity of approximately fifty (50) million gallons-per-year of
denatured ethanol, including the Site on which such facility is located, and all
buildings, structures, improvements, easements and other property related
thereto.

“Burley Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Burley and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Burley to the Collateral
Agent.

“Burley Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the date of the Original Credit Agreement, made by Burley in
favor of the Collateral Agent.

Exhibit A-5

 



“Burley Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Burley, the Senior
Collateral Agent, and Collateral Agent.

“Business Day” means:

(i)any day that is neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in Sacramento, California, New
York, New York or Minneapolis, Minnesota; and

(ii)relative to the making, continuing, prepaying or repaying of any Eurodollar
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to this Agreement or otherwise obtained with respect
to any Borrower, any Plant or the Project relating to business interruption or
delayed start-up.

“Capitalized Interest” shall have the meaning given to such term in Section 3.02
(Interest Payment Dates).

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Liabilities” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Cash Collateral Agreement” means the Cash Collateral Escrow Agreement, dated as
of June 13, 2012, by and among Pacific Holding, International Fidelity Insurance
Company and Allegheny Casualty Company.

“Cash Equivalents” means:

(a)readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;

(b)securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); and

Exhibit A-6

 



(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two hundred and seventy (270) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America, any State thereof, any country that is a member of the Organisation for
Economic Co-Operation and Development or any political subdivision thereof, that
has a combined capital and surplus and undivided profits of not less than five
hundred million Dollars ($500,000,000).

“Cash Flow” means, for any period, the sum (without duplication) of the
following: (i) all cash paid to the Borrowers during such period in connection
with the Ethanol Offtake Agreements, DG Offtake Agreements and any other sales
of Products, (ii) all interest and investment earnings paid to the Borrowers or
the Project Accounts during such period on amounts on deposit in the Project
Accounts, (iii) all cash paid to the Borrowers during such period as Business
Interruption Insurance Proceeds or liability insurance proceeds (but only to the
extent that such liability insurance proceeds represent reimbursement of third
party claims already paid by the Borrowers) and (iv) all other cash paid to the
Borrowers during such period; provided, that Cash Flow shall not include any
proceeds of the Loans or any other Indebtedness incurred by any Borrower;
Insurance Proceeds; Condemnation Proceeds; any amounts paid pursuant to the
Sponsor Support Agreement; proceeds from any disposition of assets of any Plant
or any Borrower (other than Products); tax refunds; amounts received, whether by
way of a capital contribution or otherwise, from any holders of Equity Interests
of any Borrower (other than payments made under the Affiliated Project Documents
when due and payable in accordance with the terms thereof and the terms of the
Financing Documents); and any other extraordinary or non-cash income or receipt
of any Borrower under GAAP.

“Casualty Event” means an event that causes any Plant, or any material portion
thereof, to be damaged, destroyed or rendered unfit for normal use for any
reason whatsoever.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) consummated without the prior written
consent of the Required Senior Lenders, or, from and after the Senior Discharge
Date, the Required Lenders of the Revolving Loan Class and the Required Lenders
of the Tranche A-1 Term Loan Class the result of which is that:

(i)          Pacific Holding fails to maintain, directly, legally or
beneficially, one hundred percent (100%) of the Equity Interests of any of
Madera, Boardman, Stockton or Burley;

Exhibit A-7

 



(ii)          the Pledgor fails to maintain, directly, legally or beneficially,
one hundred percent (100%) of the Equity Interests of Pacific Holding;

(iii)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 66⅔% or more of the Equity Interests of Pledgor entitled to vote
for members of the board of managers or equivalent governing body of Pledgor on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(iv)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) not a member of Pledgor on the date of the Original Credit Agreement
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the Equity Interests of Pledgor entitled to vote
for members of the board of managers or equivalent governing body of Pledgor on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right).

“Class” means the Revolving Loans, the Tranche A-1 Term Loans or the Tranche A-2
Term Loans.

“Closing Date” means June 25, 2010.

“Code” means the Internal Revenue Code of 1986, as amended.

“Cold Shutdown” means, in respect of a Plant, the maintenance of such Plant in a
state in which the Plant facilities are not producing ethanol, ethanol work in
process has been completed, and wherein (i) Plant systems and equipment
preservation are being managed in accordance with manufacturer recommendations
and (ii) Plant facilities operate with a reduced headcount. “Cold Shutdown”
contemplates minimized usage of a Plant’s utility systems but does not
contemplate any cessation of compliance monitoring with respect to Necessary
Project Approvals.

Exhibit A-8

 



“Collateral” means all assets of the Loan Parties and Equity Interests in the
Borrowers, whether now owned or hereinafter acquired, upon which a Lien is
purported to be created by any Security Document then in effect or contemplated
to be in effect.

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent for
the Senior Secured Parties under the Financing Documents, and includes each
other Person that may, from time to time be appointed as successor Collateral
Agent pursuant to Section 10.06 (Resignation or Removal of Agent).

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

“Commitment Percentage” means, as to any Lender at any time, such Lender’s Term
Loan Commitment Percentage or Revolving Loan Commitment Percentage, as the
context may require.

“Commitments” means, with respect to each Lender, as applicable, such Lender’s
Term Loan Commitment or Revolving Loan Commitment, as the context may require.

“Commodity Hedging Arrangements” means any arrangement to hedge the price of
corn purchases, ethanol sales, Distillers Grains sales or natural gas purchases.

“Commodity Hedging Policy” means the Risk Management Policy of the Borrowers in
the form attached to the Original Credit Agreement as Exhibit D, as the same may
be updated in a manner reasonably satisfactory to the Administrative Agent.

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“Consenting Lender” means each Lender whose signature appears on the signature
pages to this Agreement as of the Restatement Effective Date.

“Consents” means each Consent and Agreement entered into among a Project Party,
the Borrowers, and the Collateral Agent, each in form and substance reasonably
satisfactory to the Collateral Agent.

“Consultants” means the Financial Advisor, the Independent Engineer, the
Insurance Consultant and any other consultants appointed by or on behalf of the
Lenders.

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided, that the following conditions are
satisfied: (a) such Person has posted a bond or other security (which may
include funds reserved in an appropriate Project Account) reasonably acceptable
to the Administrative Agent; (b) during the period of such contest, the
enforcement of any contested item is effectively stayed; (c) none of such Person
or any of its officers, directors or employees, or any Senior Secured Party or
its respective officers, directors or employees, is or could reasonably be
expected to become subject to any criminal liability or sanction in connection
with such contested items; and (d) such contest and any resultant failure to pay
or discharge the claimed or assessed amount does not, and would not reasonably
be expected to (i) result in a Material Adverse Effect or (ii) involve a
material risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien (other than a Permitted Lien) on, any of the Collateral.

Exhibit A-9

 



“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any contingent liabilities shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, that if the maximum amount of the
debt, obligation or other liability guaranteed thereby has not been established,
the amount of such contingent liability shall be the maximum reasonably
anticipated amount of the debt, obligation or other liability; provided,
further, that any agreement to limit the maximum amount of such Person’s
obligation under such contingent liability shall not, of and by itself, be
deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corn Supplier” means Pacific Ag Products or any other counterparty to a Grain
Supply Agreement.

“DDG” means dried distillers grains (if any) produced by the Borrowers at the
Project.

“Debt Service” means, for any period, the sum of (i) all fees (including Fees)
scheduled to become due and payable during such period to the Senior Secured
Parties, (ii) interest on the Loans (taking into account any payments received
under Interest Rate Protection Agreements) scheduled to become due and payable
during such period to the Senior Secured Parties, (iii) principal payments of
the Loans (excluding the Required Cash Sweep and any other mandatory
prepayments) scheduled to become due and payable during such period to the
Senior Secured Parties and (iv) all payments due by the Borrowers pursuant to
Section 4.03 (Increased Eurodollar Loan Costs) and Section 4.07(a) (Taxes) with
respect to such scheduled principal, interest and fees.

“Debt Service Reserve Account” has the meaning set forth in Section 8.01(d)
(Establishment of Project Accounts).

“Debt Service Reserve Release Certificate” means a certificate in substantially
the form of Exhibit 8.06 duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer of funds from the Debt Service Reserve
Account.

Exhibit A-10

 



“Debt Service Reserve Requirement” means, as of any date, the amount equal to
the projected scheduled Debt Service payable in respect of the succeeding six
(6) months.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s pro rata share of the aggregate outstanding
principal amount of all Tranche A-1 Term Loans, Tranche A-2 Term Loans or
Revolving Loans (as the case may be) of all Tranche A-1 Lenders, Tranche A-2
Lenders or Revolving Lenders (as the case may be) (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Tranche A-1 Term Loans, Tranche A-2 Term Loans or Revolving Loans (as the
case may be) of such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans pursuant to the terms hereof) and (b) such Defaulting
Lender shall have delivered to the Borrowers and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which the Borrowers and the
Required Lenders of the Revolving Loan Class waive all Funding Defaults of such
Defaulting Lender in writing.

“Default Rate” has the meaning set forth in Section 3.04(a) (Default Interest
Rate).

“Defaulted Loan” has the meaning provided in Section 2.08 (Defaulting Lenders).

“Defaulting Lender” has the meaning provided in Section 2.08 (Defaulting
Lenders).

“DG Offtake Agreements” means any agreement relating to the sale of Distillers
Grains by any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of three million Dollars
($3,000,000) and each agreement between any Borrower and Pacific Ag Products
relating to the sale or marketing of Distillers Grains.

Exhibit A-11

 



“DIP Advance Claims” has the meaning set forth in the Reorganization Plan.

“Discharge Date” means the date on which (a) all outstanding Commitments have
been terminated and (b) all amounts payable in respect of the Obligations have
been irrevocably paid in full in cash (other than obligations under the
Financing Documents that by their terms survive and with respect to which no
claim has been made by the Senior Secured Parties).

“Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by any Borrower from time to time.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 1.01(a) or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender, as the
case may be, to the Borrowers’ Agent and the Administrative Agent.

“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund, (d) a QIB that is not an Affiliate of a Loan Party and (e) any
other Person (other than a natural person) approved by the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower’s Agent (each such approval not to be unreasonably withheld or
delayed).

“Environmental Affiliate” means any Person, only to the extent of, and only with
respect to matters or actions of such Person for which, any Borrower could
reasonably be expected to have liability as a result of such Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of such Borrower’s obligation
is by contract or operation of Law.

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case (x) either (i) with respect to
environmental contamination-related liabilities or obligations with respect to
which any of the Borrowers could reasonably be expected to be responsible that
are, or could reasonably be expected to be, in excess of two hundred thousand
Dollars ($200,000) in the aggregate, or (ii) that has or could reasonably be
expected to result in a Material Adverse Effect and (y) arising out of, based on
or resulting from (i) the presence, release or threatened release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such Person; (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Laws or Environmental
Approvals; or (iii) exposure to Materials of Environmental Concern.

Exhibit A-12

 



“Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata),
including Laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise applicable to the
Project relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“ERISA Affiliate” means any Person, trade or business that, together with any
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Plan” means any Plan that is not a Multiemployer Plan.

“Ethanol Offtake Agreements” means any agreement relating to the sale of ethanol
by any Borrower with a scheduled term in excess of one year and with payments
thereunder expected to be in excess of three million Dollars ($3,000,000), and
each agreement between any Borrower and Kinergy relating to the sale or
marketing of ethanol.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Funding) and Article III (Repayments, Prepayments, Interest and Fees).

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.01(a) or designated in the Lender Assignment
Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrowers’ Agent and the Administrative Agent pursuant to Section 4.04
(Obligation to Mitigate) that shall be making or maintaining Eurodollar Loans of
such Lender hereunder.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (x) LIBOR for such Interest Period and such Eurodollar Loan, by (y) a
percentage equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage for
such Interest Period.

Exhibit A-13

 



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the F.R.S. Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Abandonment” means with respect to any Plant any of the following
shall have occurred: (i) the abandonment by the applicable Borrower of the
operation or maintenance of such Plant for a period of more than ten (10)
consecutive days (other than as a result of force majeure, an Event of Taking or
a Casualty Event), (ii) the suspension of all or substantially all of any
Borrower’s activities with respect to such Plant, other than as the result of a
force majeure, Event of Taking or Casualty Event, for a period of more than ten
(10) consecutive days, or (iii) any written acknowledgement by any Borrower of a
final decision to take any of the foregoing actions; provided that neither Cold
Shutdown nor Hot Idle shall constitute an Event of Abandonment under any of
clauses (i), (ii) or (iii).

“Event of Default” means any one of the events specified in Section 9.01 (Events
of Default).

“Event of Taking” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any material part of any
Plant, the Project, any Equity Interests of any Borrower, or any other assets
thereof.

“Event of Total Loss” means the occurrence of a Casualty Event affecting all or
substantially all of any Plant, the Project or the assets of any Borrower.

“Excluded Taxes” means, with respect to any Agent or any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrowers hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income levied as a result of a present or former connection between such
Agent, such Lender or such other recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
Authority thereof or therein (other than such Agent’s, such Lender’s or such
other recipient’s having executed, delivered or performed its obligations or
recovered a payment under, or enforced, this Agreement or any other Financing
Document), (b) any branch profits Tax imposed by the United States, or any
similar Tax imposed by any other jurisdiction described in clause (a) above, or
(c) any United States withholding Tax to the extent that is imposed on amounts
payable to such Agent or such Lender at the time such Agent or such Lender
becomes a party to this Agreement or such other Financing Document.

Exhibit A-14

 



“Exercise of Remedies” means with respect to any Indebtedness the exercise of
any remedy (judicially or non-judicially) in respect of such Indebtedness
including an acceleration of such Indebtedness (with or without the taking of
any action), the commencement of any action, suit or proceeding in respect of
such Indebtedness or the application of any collateral to such Indebtedness.

“Existing Pledgor Consent” means the Written Consent in Lieu of Special Meeting
of New PE Holdco LLC, dated as of September 14, 2012, among certain of the
equity holders of the Pledgor.

“Extended Loan” means each Revolving Loan and Tranche A-1 Term Loan held by any
Extending Lender.

“Extending Lender” means (a) each Lender designated with an “*” on Schedule
1.01(a) hereto, (b) any Affiliated Lender or (c) any assignee of any Lender
described in the foregoing clauses (a) and (b).

“Extraordinary Proceeds Account” has the meaning provided in Section 8.01(i)
(Establishment of Project Accounts).

“Extraordinary Proceeds Release Notice” means a certificate in substantially the
form of Exhibit 8.08, duly executed by an Authorized Officer of the Borrowers’
Agent.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Required Lenders.

“Fee Letters” means (i) the Fee Letter among the Administrative Agent, the
Collateral Agent and the Borrowers, dated June 17, 2011 and (ii) the Fee Letter
among the Administrative Agent, the Accounts Bank and the Borrowers, dated as of
June 29, 2010, setting forth certain fees that will, from time to time, become
due and payable with respect to the Loans and to the Agents.

“Fees” means, collectively, each of the fees payable by the Borrowers for the
account of any Lender or Agent pursuant to Section 3.11 (Fees).

“Financial Advisor” means any financial consultant as may be appointed hereunder
from time to time by the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders of the Revolving Loan Class.

“Financial Asset” has the meaning provided in Section 8.09(b) (Representations,
Warranties and Covenants of Accounts Bank).

Exhibit A-15

 



“Financing Documents” means: 



(i)this Agreement;

(ii)the Notes;

(iii)the Security Documents;

(iv)the Interest Rate Protection Agreements, if any;

(v)the Fee Letters;

(vi)each Blocked Account Agreement;

(vii)the Sponsor Support Agreement;

(viii)the other financing and security agreements, documents and instruments
delivered in connection with this Agreement; and

(ix)each other document designated as a Financing Document by the Borrowers’
Agent and the Administrative Agent.



“First Amendment” means the First Amendment to the Prior Credit Agreement (prior
to giving effect to the First Amendment), dated as of July 13, 2012 by and among
the Borrowers, the Borrowers’ Agent, the Administrative Agent, the Collateral
Agent and the Lenders party thereto.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.

“Floor Price” means the average of the OPIS daily mean quoted price for Chicago
pipeline/ethanol plus .01 U.S. dollars per gallon effective the bill of lading
(BOL) date, the publication immediately prior to the BOL date and the
publication day immediately following the BOL date plus a location differential
equal to the average of the OPIS daily mean quoted price for Los Angeles
pipeline/ethanol minus Chicago pipeline/ethanol for the period of January 2010 —
December 2010 plus a quality differential of .045 U.S. dollars per gallon. If
the BOL date is a Sunday, then the first publication day prior to and the two
(2) publication days immediately following the BOL date shall apply. If the BOL
date is a Saturday or holiday, then the two (2) publication days prior to and
the one (1) publication day immediately following the BOL date shall apply.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

Exhibit A-16

 



“Funding” means (a) with respect to the Tranche A-1 Term Loans, the incurrence
of each Tranche A-1 Term Loan made by the Tranche A-1 Lenders on the Closing
Date and (b) with respect to the Revolving Loans, the incurrence of each
Revolving Loan made by the Revolving Lenders on a single date, in each case, as
the context may require.

“Funding Date” means, with respect to each Funding, the date on which (a) with
respect to the Tranche A-1 Term Loans, funds are disbursed by the Administrative
Agent, on behalf of the Tranche A-1 Lenders, to the Borrowers in accordance with
Section 2.05 (Funding of Loans) and (b) with respect to the Revolving Loans,
funds are disbursed by the Administrative Agent, on behalf of the Revolving
Lenders, to the Borrowers in accordance with Section 2.05 (Funding of Loans) in
each case, as the context may require.

“Funding Default” has the meaning specified in Section 2.08 (Defaulting
Lenders).

“Funding Notice” means each request for Funding in the form of Exhibit 2.04-A to
this Agreement or Exhibit 2.04-B to the Original Credit Agreement, as
applicable, delivered in accordance with Section 2.04 (Notice of Fundings).

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Grain Supply Agreements” means any agreement relating to the purchase or supply
of grain to any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of two million Dollars ($2,000,000)
and each agreement between any Borrower and Pacific Ag Products relating to the
purchase or supply of grain to such Borrower.

“Granting Lender” has the meaning provided in Section 11.03(h) (Assignments).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

Exhibit A-17

 



“Heiskell” means J.D. Heiskell Holdings, LLC, a California limited liability
company.

“Heiskell GSA” means the Grain Storage Agreement dated as of December 11, 2009
between Heiskell and Burley.

“Hot Idle” in respect of a Plant, means the maintenance of such Plant in a state
in which the Plant facilities are not producing ethanol with the exception of
completing work-in- process inventory, and a range of operations from a state
wherein (i) Plant systems including fermentation tanks are maintained with an
amount of work-in-process Product to a state in which such systems have been
emptied and cleaned and the required process water and chemicals have been
removed from the Plant facilities and (ii) Plant facilities operate with either
a full complement of head count, or, subject to prior written notice and
consultation with the Administrative Agent (in the case of any reduction in
headcount that is not the result of a termination for cause or a voluntary
resignation by any person working at such Plant) a reduced headcount. “Hot Idle”
does not include or contemplate a shutdown of such plant’s utility systems or
any cessation of compliance monitoring with respect to Necessary Project
Approvals.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)          all obligations of such Person for or in respect of moneys borrowed
or raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);

(b)          all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(c)          all obligations of such Person for the deferred purchase price of
property or services;

(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

(e)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

Exhibit A-18

 



(f)          all Capitalized Lease Liabilities;

(g)          net obligations of such Person under any Swap Contract;

(h)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interests in such Person
or any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(i)          all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 11.09 (Indemnification by the
Borrowers).

“Independent Engineer” means Harris Group Inc., or any replacement independent
engineer appointed by the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders and, so long as no Default or Event of
Default has occurred and is continuing, reasonably acceptable to the Borrower’s
Agent (which acceptance shall not be unreasonably withheld or delayed).

“Information” has the meaning provided in Section 11.18 (Treatment of Certain
Information; Confidentiality).

“Initial Annual Forecast” means the initial forecast of the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses on a monthly basis for each Plant prepared by the Borrowers and
attached hereto as Schedule 6.01(m)B.

“Initial Budget” means the initial budget reflecting projected cash flows,
operating disbursements, payroll disbursements, non-operating disbursements and
cash balances of the Borrowers, prepared by the Borrowers and attached to the
Original Credit Agreement as Schedule 6.01(m)A.

“Insolvency Proceeding” means, with respect to any Person:

(i)any case commenced by or against such Person under the Bankruptcy Code or any
similar federal or state law for the relief of debtors, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of such Person, any receivership or assignment for the benefit of
creditors relating to such Person or any similar case or proceeding relative to
such Person or its creditors, as such, in each case whether or not voluntary;

Exhibit A-19

 



(ii)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to such Person, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

(iii)any other proceeding of any type or nature in which substantially all
claims of creditors of such Person are determined and any payment or
distribution is or may be made on account of such claims.

“Insurance and Condemnation Proceeds Accounts” means, collectively, the Madera
Insurance and Condemnation Proceeds Account, the Boardman Insurance and
Condemnation Proceeds Account, the Stockton Insurance and Condemnation Proceeds
Account and the Burley Insurance and Condemnation Proceeds Account.

“Insurance and Condemnation Proceeds Request Certificate” means a certificate,
in substantially the form of Exhibit 8.07, executed by an Authorized Officer of
the Borrowers’ Agent and setting forth proposed instructions for the transfer or
withdrawal of Insurance Proceeds or Condemnation Proceeds, as the case may be,
from an Insurance and Condemnation Proceeds Account.

“Insurance Consultant” means any insurance consultant appointed by the Required
Senior Lenders or, from and after the Senior Discharge Date, the Required
Lenders and, so long as no Default or Event of Default has occurred and is
continuing, reasonably acceptable to the Borrower’s Agent (which acceptance
shall not be unreasonably withheld or delayed).

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to this Agreement or otherwise obtained with respect to any Borrower,
any Plant or the Project that are paid or payable to or for the account of any
Borrower, or the Collateral Agent as loss payee, or additional insured (other
than Business Interruption Insurance Proceeds and proceeds of insurance policies
relating to third party liability).

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Restatement Effective Date, the Collateral Agent, the Administrative Agent, the
Senior Collateral Agent and the Senior Administrative Agent, as acknowledged
and, as to certain provisions thereof, agreed by the Borrowers and Borrowers’
Agent attached as Exhibit B.

“Interest Payment Date” means, with respect to any Loan without duplication, the
last day of each Interest Period applicable to each Funding of which such Loan
is a part.

“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the date on which such Eurodollar Loan is made
pursuant to Section 2.05 (Funding of Loans) or the date on which each successive
interest period for each such Eurodollar Loan is determined pursuant to
Section 3.03 (Interest Rates) and ending on (and including) the day that
numerically corresponds to such date one (1) month thereafter; provided, that
(i) if such Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is in a different a calendar month, in which
case such Interest Period shall end on the next preceding Business Day), (ii)
any Interest Period that begins on the last Business Day of a month (or on a day
for which there is no numerically corresponding day in the month at the end of
such Interest Period) shall end on the last Business Day of the month at the end
of such Interest Period, (iii) no Interest Period shall end after any Monthly
Date unless the aggregate outstanding principal amount of Eurodollar Loans
having Interest Periods which end on or prior to such Monthly Date shall be at
least equal to the aggregate principal amount of Eurodollar Loans due and
payable on or prior to such Monthly Date, and (iv) no Interest Period may end
later than the Maturity Date.

Exhibit A-20

 



“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit 3.03, executed by an Authorized Officer of the Borrowers’
Agent.

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, with a Qualified
Counterparty, in each such case that is reasonably satisfactory to the
Administrative Agent and is entered into in accordance with Section 7.02(u)
(Negative Covenants - Interest Rate Protection Agreement).

“Interest Rate Protection Provider” means a Qualified Counterparty that is party
to an Interest Rate Protection Agreement.

“Kirby Equipment” means the equipment leased by Pacific Ag Products pursuant to
the Lease Agreement dated as of September 19, 2008 between Pacific Ag Products
and Kirby Manufacturing Inc. (“KMI”) as assigned by KMI to Agricredit Acceptance
LLC on September 30, 2008.

“Kinergy” means Kinergy Marketing, LLC, an Oregon limited liability company.

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

“Leased Premises” means, with respect to the Boardman Plant, the Premises, as
defined in the Boardman Lease and, with respect to the Stockton Plant, the
Premises, as defined in the Stockton Lease.

“Leases” means, collectively, the Boardman Lease and the Stockton Lease.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit 11.03.

Exhibit A-21

 



“Lender Committee” means “Lender Committee” referred to in the consent and
direction letter, dated as of August 1, 2011 and attached hereto as Schedule A,
and any successor committee representing the Lenders (it being understood that
there shall be no more than one Lender Committee entitled to indemnification
pursuant to Section 11.09 (Indemnification by the Borrowers) at any time).

“Lenders” means the persons identified as “Lenders” on Schedule 1.01(a) and each
other Person that acquires the rights and obligations of a Lender hereunder
pursuant to Section 11.03 (Assignments).

“LIBOR” means, for any Interest Period:

(a)          the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

(b)          if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service is not available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

(c)          if the rates referenced in the preceding clauses (a) and (b) are
not available, the last available rate for LIBOR pursuant to this definition.

Notwithstanding the foregoing, in no event shall LIBOR be less than a rate per
annum equal to four percent (4%).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

“Liquidity Agreement” dated as of June 7, 2012 among the Pacific Holdings,
Burly, Boardman, Stockton, Kinergy and Pacific Ag Products.

“Loan Parties” means, collectively, each Borrower and the Pledgor.

“Loans” means, collectively, the Term Loans and the Revolving Loans.

“Local Account” means any local bank account (other than the Project Accounts)
in the name of any Borrower.

Exhibit A-22

 



“Madera” has the meaning set forth in the Preamble.

“Madera Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Madera to Stewart Title Guaranty Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

“Madera Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(e) (Establishment of Project Accounts).

“Madera LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Operating Agreement of Madera dated as of June 29, 2010.

“Madera Plant” means the ethanol production facility located at Madera,
California, with a capacity of approximately forty (40) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

“Madera Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Madera and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Madera to the Collateral
Agent.

“Madera Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the date of the Original Credit Agreement, made by Madera in
favor of the Collateral Agent.

“Madera Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Madera, the Senior
Collateral Agent, and Collateral Agent.

“Maintenance Capital Expense Account” has the meaning set forth in
Section 8.01(c) (Establishment of Project Accounts).

“Maintenance Capital Expenses” means all expenditures by the Borrowers for
regularly scheduled (or reasonably anticipated) major maintenance of the
Project, Prudent Ethanol Operating Practice and vendor and supplier requirements
constituting major maintenance (including teardowns, overhauls, capital
improvements, replacements and/or refurbishments of major components of the
Project).

“Major Project Party” means Pacific Ethanol (until the termination of the Asset
Management Agreement), each Offtaker, each Corn Supplier, the landlord under
each Lease, Heiskell, the guarantor under any Project Document Guarantee
guarantying the obligations of any other Major Project Party and any other
Project Party designated as a Major Project Party by the Administrative Agent
and the Borrowers’ Agent.

Exhibit A-23

 



“Majority Condition” means that two or fewer Lenders (excluding all Non-Voting
Lenders) (each Lender and its Affiliates that are Lenders shall be considered a
single Lender for purposes of this definition) of a Class hold (i) in excess of
fifty percent (50.00%) of the outstanding principal amount of the Loans of such
Class (or in the case of the Revolving Loans, in excess of fifty percent
(50.00%) of the outstanding principal amount of the Revolving Loans and the
undisbursed amount of the Aggregate Revolving Loan Commitment) (excluding the
principal amounts of any Loans of such Class made by, and any Revolving Loan
Commitments of, any Non-Voting Lenders); provided that in each case the
undisbursed Revolving Loan Commitment of, and the portion of the outstanding
principal amount of the Loans of a Class held by, any Defaulting Lender shall be
excluded for purposes of this definition and (ii) in excess of fifty percent
(50.00%) of the Equity Interests of Pledgor. In determining the composition of
the Majority Condition of a Class, the two Lenders holding the largest amount of
the Loans of such Class shall be included.

“Majority of the Minority” means Lenders (excluding all Non-Voting Lenders) of a
Class holding in excess of fifty percent (50.00%) of the outstanding principal
amount of the Loans of such Class (or in the case of the Revolving Loans, in
excess of fifty percent (50.00%) of the outstanding principal amount of the
Revolving Loans and the undisbursed amount of the Aggregate Revolving Loan
Commitment) (excluding the principal amounts of any Loans of such Class made by,
and any Revolving Loan Commitments of, any Non-Voting Lenders) excluding the
outstanding principal amount of the Loans and the undisbursed amount of the
Revolving Loan Commitment of the Lenders comprising the Majority Condition in
respect of such Class; provided that in each case the undisbursed Revolving Loan
Commitment of, and the portion of the outstanding principal amount of the Loans
of a Class held by, any Defaulting Lender shall be excluded for purposes of this
definition.

“Mandatory Prepayment” means a prepayment in accordance with Section 3.08
(Mandatory Prepayment).

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect in respect
of any Plant or the Project on (i) the business, assets, property, condition
(financial or otherwise) or operations (as applicable) of any Borrower, (ii) the
ability of any Borrower or any other Loan Party or any Project Party to perform
its material obligations under any Transaction Document to which it is a party,
(iii) creation, perfection or priority of the Liens granted, or purported to be
granted, in favor, or for the benefit, of the Collateral Agent or (iv) the
rights or remedies of any Senior Secured Party under any Financing Document;
provided that clauses (i) or (ii) of this definition shall not be a Material
Adverse Effect with respect to any Borrower if such event, development or
circumstance results from the Cold Shutdown of a Plant.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

“Maturity Date” means (a) with respect to the Extended Loans, June 30, 2016, and
(b) with respect to all other Loans, the Original Maturity Date.

Exhibit A-24

 



“Maximum Rate” has the meaning provided in Section 11.10 (Interest Rate
Limitation).

“Monthly Date” means the last Business Day of each calendar month.

“Monthly Period” means each one (1) month period beginning on (and including)
the day immediately following a Monthly Date and ending on (and including) the
next Monthly Date.

“Moody’s” means Moody’s Investors Service Inc., and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means all real property right, title and interest of each
Borrower that is subject to the relevant Mortgage in favor of the Collateral
Agent.

“Mortgages” means, together, the Madera Deed of Trust, the Boardman Deed of
Trust, the Stockton Deed of Trust and the Burley Deed of Trust.

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Necessary Project Approvals” means (i) all material Governmental Approvals that
are required under applicable Law to be obtained by any Borrower in connection
with the ownership and operation of a Plant at its full nameplate capacity as
contemplated by the Transaction Documents and (ii) the Governmental Approvals
described in Section 5.03(a) (Governmental Approvals).

“Necessary Project Contracts” means all material contracts, agreements,
technology licenses, instruments, letters, understandings, or other
documentation that are required to be obtained by any Borrower in connection
with the operation of the applicable Plant as contemplated by the Transaction
Documents.

“Net Swap Payment” means, with respect to any Interest Rate Protection Agreement
and for any period, all scheduled Obligations due and payable by any Borrower
under such Interest Rate Protection Agreement during such period, after giving
effect to any netting applicable thereto.

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes - Foreign
Lenders).

“Non-Voting Lender” means any Lender who (a) is a Defaulting Lender, (b) is a
Loan Party, a Project Party or any Affiliate or Subsidiary thereof or (c) has
sold a participation in the Loan held by it to any such Person (to the extent of
such participation).

Exhibit A-25

 



“Notes” means the Term Notes and the Revolving Notes, including any promissory
notes issued by any Borrower in connection with assignments of any Loan of a
Lender, in each case substantially in the form of Exhibit 2.06, as they may be
amended, restated, supplemented or otherwise modified from time to time.

“Notice of Suspension” has the meaning provided in Section 8.18 (Notices of
Suspension of Accounts).

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Senior Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower of any Insolvency Proceeding naming such Borrower as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, pursuant to the terms of this Agreement or any of the other
Financing Documents, including all principal, interest, fees, charges, expenses,
attorneys’ fees, costs and expenses, accountants’ fees and Consultants’ fees
payable by the Borrowers hereunder or thereunder.

“Offtaker” means each counterparty to each DG Offtake Agreement and each Ethanol
Offtake Agreement.

“Operating Account” has the meaning provided in Section 8.01(b) (Establishment
of Project Accounts).

“Operating Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.04, duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer or withdrawal of funds from the
Operating Account.

“Operating Statement” means an operating statement with respect to each Plant,
in substantially the form of Exhibit 7.03(l).

“Operation and Maintenance Expenses” means the sum without duplication of all
(i) reasonable and necessary expenses of administering, managing and operating,
and generating Products for sale from, the Project and maintaining it in good
repair and operating condition, (ii) costs associated with the supply and
transportation of all corn, natural gas, electricity and other supplies and raw
materials to the Project and distribution and sale of Products from the Project
that any Borrower is obligated to pay, (iii) all reasonable and necessary
insurance costs, (iv) property, sales and franchise taxes to the extent that any
Borrower is liable to pay such taxes to the taxing authority (other than taxes
imposed on or measured by income or receipts) to which the Project, may be
subject (or payment in lieu of such taxes to which the Project may be subject),
(v) reasonable and necessary costs and fees incurred in connection with
obtaining and maintaining in effect Necessary Project Approvals, (vi) reasonable
and arm’s-length legal, accounting and other professional fees attendant to any
of the foregoing items and, (vii) the reasonable costs of administration and
enforcement of the Transaction Documents. In no event shall Maintenance Capital
Expenses be considered Operation and Maintenance Expenses.

Exhibit A-26

 



“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock and, with respect to any Person that is a limited liability
company, its certificate of formation or articles of organization and its
limited liability agreement.

“Original Credit Agreement” means the Credit Agreement, dated as of June 25,
2010, by and among the Borrowers, the Borrowers’ Agent, each of the Lenders from
time to time party thereto, WestLB, as administrative agent for the Lenders,
collateral agent for the Senior Secured Parties and issuing bank thereunder, and
the Accounts Bank, as accounts bank, as amended, supplemented or otherwise
modified prior to both its amendment and restatement as the Prior Credit
Agreement and the First Amendment.

“Original Maturity Date” means the date that occurs three (3) years after the
Closing Date.

“Pacific Ag Products” means Pacific Ag. Products, LLC, a California limited
liability company.

“Pacific Ethanol” means Pacific Ethanol, Inc., a Delaware corporation.

“Pacific Ethanol Guarantees” means each guaranty to be made by Pacific Ethanol,
guaranteeing the performance and payment of the obligations of Kinergy or
Pacific Ag Products, as the case may be, under each of the Ethanol Offtake
Agreements, DG Offtake Agreements, and Grain Supply Agreements to which Kinergy
or Pacific Ag Products are party.

“Pacific Holding” has the meaning set forth in the Preamble.

“Pacific Holding LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of Pacific Holding dated as of June 29, 2010.

“Pacific Holding Pledge Agreement” means the Pledge and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, among
Pacific Holding, Pledgor and the Collateral Agent, pursuant to which Pledgor
pledges one hundred percent (100%) of the Equity Interests in Pacific Holding to
the Collateral Agent.

“Pacific Holding Security Agreement” means the Assignment and Security
Agreement, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the date of the Original Credit Agreement,
made by Pacific Holding in favor of the Collateral Agent.

“Participant” has the meaning provided in Section 11.03(d) (Assignments).

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

Exhibit A-27

 



“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“PE Newco LLC Agreement” means the Limited Liability Company Agreement of New PE
Holdco LLC dated as of June 29, 2010.

“Permitted Commodity Hedge” means any non-speculative Swap Contract in respect
of certain commodities entered into in accordance with the Commodity Hedging
Policy.

“Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants - Restrictions on Indebtedness of the Borrowers).

“Permitted Liens” means Liens identified in Section 7.02(b) (Negative Covenants
- Liens).

“Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrowers, an amount equal to (a) the Effective Tax Rate multiplied by (b) such
distributee’s estimated share of the taxable income of Pacific Holding and the
other Borrowers (after netting or otherwise taking account of a distributee’s
shares of the income, loss, deduction and credit associated with the
distributee’s interest in the Borrowers) that the distributee is reasonably
expected to have to report for income tax purposes for the month distributed to
the extent necessary to fund a distributee’s timely payment to a Governmental
Authority of tax liability (including estimated payments thereof) and subject to
correction as described below. “Effective Tax Rate” means the highest combined
federal and state tax rate on corporations, applicable to any distributee, after
giving effect to the maximum amount of state income tax deductible for federal
income tax purposes. Permitted Tax Distributions as estimated for purposes of a
Monthly Date shall be subject to later correction to reflect amounts as actually
reported on an income tax return by a distributee for federal and state income
tax purposes. Thus, on any Monthly Date, the Permitted Tax Distribution means
the amount calculated as the product of (a) and (b), above, adjusted by the
difference, if any, between the Permitted Tax Distribution for the preceding
Monthly Date as estimated for such date and the Permitted Tax Distribution for
that preceding Monthly Date as finally determined.

“Permitted Variance” means, for each Budget Period, the product of (x) the
aggregate amount of the Budget for such Budget Period and (y) 10%.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by any Borrower or any ERISA Affiliate, or in respect of which any
Borrower or any ERISA Affiliate has any obligation to contribute or liability.

“Plants” means, collectively, the Madera Plant, the Boardman Plant, the Stockton
Plant and the Burley Plant.

Exhibit A-28

 



“Pledge Agreements” means, collectively, the Madera Pledge Agreement, the
Boardman Pledge Agreement, the Stockton Pledge Agreement, the Burley Pledge
Agreement and the Pacific Holding Pledge Agreement.

“Pledgor” means New PE Holdco LLC, a Delaware limited liability company.

“Plurality Condition” means that two or fewer Lenders (excluding all Non-Voting
Lenders) (each Lender and its Affiliates that are Lenders shall be considered a
single Lender for purposes of this definition) of a Class hold (i) in excess of
fifty percent (50.00%) of the outstanding principal amount of the Loans of such
Class (or in the case of the Revolving Loans, in excess of fifty percent
(50.00%) of the outstanding principal amount of the Revolving Loans and the
undisbursed amount of the Aggregate Revolving Loan Commitment) (excluding the
principal amounts of any Loans of such Class made by, and any Revolving Loan
Commitments of, any Non-Voting Lenders); provided that in each case the
undisbursed Revolving Loan Commitment of, and the portion of the outstanding
principal amount of the Loans of a Class held by, any Defaulting Lender shall be
excluded for purposes of this definition and (ii) fifty percent (50.00%) or less
of the Equity Interests of Pledgor. In determining the composition of the
Plurality Condition of a Class, the two Lenders holding the largest amount of
the Loans of such Class shall be included.

“Plurality of the Minority” means Lenders (excluding all Non-Voting Lenders) of
a Class holding in excess of thirty three and one-third percent (33⅓%) of the
outstanding principal amount of the Loans of such Class (or in the case of the
Revolving Loans, in excess of thirty three and one-third percent (33⅓%) of the
outstanding principal amount of the Revolving Loans and the undisbursed amount
of the Aggregate Revolving Loan Commitment) (excluding the principal amounts of
any Loans of such Class made by, and any Revolving Loan Commitments of, any
Non-Voting Lenders) excluding the outstanding principal amount of the Loans and
the undisbursed amount of the Revolving Loan Commitment of the Lenders
comprising the Plurality Condition in respect of such Class; provided that in
each case the undisbursed Revolving Loan Commitment of, and the portion of the
outstanding principal amount of the Loans of a Class held by, any Defaulting
Lender shall be excluded for purposes of this definition.

“Plurality of the Minority (Stockton Vote)” means Revolving Lenders (excluding
all Non-Voting Lenders) holding in excess of sixty six and two-thirds percent
(66⅔%) of the outstanding principal amount of the Revolving Loans (or in excess
of sixty six and two-thirds percent (66⅔%) of the outstanding principal amount
of the Revolving Loans and the undisbursed amount of the Aggregate Revolving
Loan Commitment) (excluding the principal amounts of any Revolving Loans made
by, and any Revolving Loan Commitments of, any Non-Voting Lenders) excluding the
outstanding principal amount of the Revolving Loans and the undisbursed amount
of the Revolving Loan Commitment of the Lenders comprising the Plurality
Condition with respect to the Revolving Loans; provided that in each case the
undisbursed Revolving Loan Commitment of, and the portion of the outstanding
principal amount of the Revolving Loans held by, any Defaulting Lender shall be
excluded for purposes of this definition.

Exhibit A-29

 



“Primary Swap Obligations” means, with respect to any Interest Rate Protection
Agreement, all scheduled obligations due and payable by any Person party to such
Interest Rate Protection Agreement (after giving effect to any netting
applicable thereto) and all payments of Swap Termination Value due and payable
by any Person party to such Interest Rate Protection Agreement, but excluding
any amounts owed in respect of Taxes, expenses and indemnification obligation
which do not constitute payments of Swap Termination Value.

“Prior Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of August 1, 2011, by and among the Borrowers, the Borrowers’ Agent, each of
the Lenders from time to time party thereto, the Agents and WestLB, as issuing
bank thereunder (prior to the effectiveness of the First Amendment), as amended
by the First Amendment.

“Priority Senior Secured Parties” means the “Senior Secured Parties” as defined
in the Senior Credit Agreement.

“Process Agent” means any Person appointed as agent by any Borrower or any
Project Party, as required under the Financing Documents, to receive on behalf
of itself and its property services of copies of summons and complaint or any
other process which may be served in connection with any action or proceeding
before any court arising out of or relating to this Agreement or any other
Financing Document to which it is a party, including CT Corporation System.

“Products” means ethanol, Distillers Grains, carbon dioxide, and any other co
product or by-product produced in connection with the production of ethanol at
the Plants.

“Project” means each Plant and all auxiliary and other facilities constructed or
to be constructed by or on behalf of the applicable Borrowers pursuant to the
Project Documents relating to each such Plant or otherwise, together with all
fixtures and improvements thereto and each Site and all other real property,
easements and rights-of-way held by or on behalf of the applicable Borrowers and
all rights to use easements and rights-of-way of others.

“Project Accounts” means the Revenue Account, the Operating Account, the
Maintenance Capital Expense Account, the Debt Service Reserve Account, the
Insurance and Condemnation Proceeds Accounts and the Extraordinary Proceeds
Account, including any sub-account within such accounts.

“Project Document Guarantees” means each guarantee (by an Affiliate or
otherwise) of the performance of any Project Party’s obligations under a Project
Document, including the Pacific Ethanol Guarantees and any other such guarantee
required as a condition to approval of any Project Document in accordance with
this Agreement.

“Project Documents” means:

(i)the Asset Management Agreement;

(ii)the Leases;

(iii)the Grain Supply Agreements;

(iv)the Ethanol Offtake Agreements;

Exhibit A-30

 



(v)the DG Offtake Agreements;

(vi)the Burley Heiskell GSA;

(vii)the Stockton Heiskell GSA;

(viii)the Boardman CHS GSA;

(ix)the Borrower LLC Agreements;

(x)the Project Document Guarantees;

(xi)the Liquidity Agreement;

(xii)any other documents designated as a Project Document by the Borrowers’
Agent and the Administrative Agent;

(xiii)each Additional Project Document; and

(xiv)any replacement agreement for any of such agreements.

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of any Borrower as a result of the termination of
any Project Document.

“Project Party” means each Person (other than the Borrowers) who is a party to a
Project Document.

“Prudent Ethanol Operating Practice” means those reasonable practices, methods
and acts that (i) are commonly used in the regions where the Plants are located
to manage, operate and maintain ethanol production, distribution, equipment and
associated facilities of the size and type that comprise the Project safely,
reliably, and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant operator, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties, manufacturers’ recommendations and, in the case of
the Project, the Project Documents. Prudent Ethanol Operating Practice does not
necessarily mean one particular practice, method, equipment specifications or
standard in all cases, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.

“QIB” means a Qualified Institutional Buyer as such term is defined in Rule 144A
promulgated pursuant to the Securities Act of 1933.

“Qualified Counterparty” means any of the following: (i) any Person who is a
Lender, the Administrative Agent, or the Collateral Agent on the date the
relevant Interest Rate Protection Agreement is entered into or (ii) any
Affiliate of any Person listed in clause (i).

Exhibit A-31

 



“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

“Register” has the meaning set forth in Section 11.03(c) (Assignments).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of waste generators, handlers, distributors, processors, users,
storers, treaters, owners, operators, transporters, recyclers, reusers,
disposers, or other Persons under “removal,” “remedial,” or other “response”
actions.

“Reorganization Plan” has the meaning set forth in the Recitals.

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

“Required Cash Sweep” means each mandatory prepayment of the Loans made pursuant
to Section 3.08(a)(v) (Mandatory Prepayment).

“Required Lenders” means, in respect of any Class of Loan, (i) if the Majority
Condition exists, Lenders (excluding all Non-Voting Lenders) holding in excess
of fifty percent (50.00%) of the outstanding principal amount of the Loans of
such Class (or in the case of the Revolving Loans, holding in excess of fifty
percent (50.00%) of the outstanding principal amount of the Revolving Loans and
the undisbursed amount of the Aggregate Revolving Loan Commitment) (excluding
the principal amounts of any Loans of such Class made by, and any Revolving Loan
Commitments of, any Non-Voting Lenders) including the Majority of the Minority
of such Class, (ii) if the Plurality Condition exists, Lenders (excluding all
Non-Voting Lenders) holding in excess of fifty percent (50.00%) of the
outstanding principal amount of the Loans of such Class (or in the case of the
Revolving Loans, holding in excess of fifty percent (50.00%) of the outstanding
principal amount of the Revolving Loans and the undisbursed amount of the
Aggregate Revolving Loan Commitment) (excluding the principal amounts of any
Loans of such Class made by, and any Revolving Loan Commitments of, any
Non-Voting Lenders) including the Plurality of the Minority of such Class and
(iii) if neither the Majority Condition nor the Plurality Condition exists,
Lenders (excluding all Non-Voting Lenders) holding in excess of fifty percent
(50.00%) of the outstanding principal amount of the Loans of such Class (or in
the case of the Revolving Loans, holding in excess of fifty percent (50.00%) of
the outstanding principal amount of the Revolving Loans and the undisbursed
amount of the Aggregate Revolving Loan Commitment) (excluding the principal
amounts of any Loans of such Class made by, and any Revolving Loan Commitments
of, any Non-Voting Lenders); provided that in each case the undisbursed
Revolving Loan Commitment of, and the portion of the outstanding principal
amount of the Loans of a Class held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

 



Exhibit A-32

 



 

“Required Minority Lenders” means (i) if the Majority Condition with respect to
the Revolving Loans exists, Revolving Lenders (excluding all Non-Voting Lenders)
holding in excess of fifty percent (50.00%) of the outstanding principal amount
of the Revolving Loans and the undisbursed amount of the Aggregate Revolving
Loan Commitment (excluding the principal amounts of any Revolving Loans made by,
and any Revolving Loan Commitments of, any Non-Voting Lenders) including the
Majority of the Minority with respect to the Revolving Loans and (ii) if the
Plurality Condition with respect to the Revolving Loans exists, Revolving
Lenders (excluding all Non-Voting Lenders) holding in excess of fifty percent
(50.00%) of the outstanding principal amount of the Revolving Loans and the
undisbursed amount of the Aggregate Revolving Loan Commitment (excluding the
principal amounts of any Revolving Loans made by, and any Revolving Loan
Commitments of, any Non-Voting Lenders) including the Plurality of the Minority
(Stockton Vote); provided that in each case the undisbursed Revolving Loan
Commitment of, and the portion of the outstanding principal amount of the
Revolving Loans held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Minority Lenders.

“Required Senior Lenders” means the “Required Lenders” as defined in the Senior
Credit Agreement.

“Restatement Effective Date” means the date on which all the conditions set
forth in Section 6.01 (Conditions to Closing) have been satisfied or waived.

“Restoration or Replacement Plan” means a plan and time schedule, reasonably
satisfactory to (x) the Required Senior Lenders or, from and after the Senior
Discharge Date, the Required Lenders of the Revolving Loan Class and (y) the
Independent Engineer, for the application of Insurance Proceeds or Condemnation
Proceeds arising from any Casualty Event or Event of Taking, as the case may be,
and any other funds available to the Borrowers with which to restore or replace
any Plant (or any portion thereof) affected by such Casualty Event or Event of
Taking, as the case may be.

“Restricted Payments” means any (a) dividend or other distribution (whether in
cash, securities or other property), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of any Borrower, or on account of any return
of capital to any holder of any such Equity Interest in, or any other Affiliate
of, any Borrower, or any option, warrant or other right to acquire any such
dividend or other distribution or payment and (b) any payment of any management,
consultancy, administrative, services, or other similar payments to any Person
who owns, directly or indirectly, any Equity Interest in any Borrower, or any
Affiliate of any such Person (provided that (i) payments made under the
Affiliated Project Documents when due and payable in accordance with the terms
thereof and the terms of the Financing Documents, (ii) any Permitted Tax
Distributions, and (iii) payments of operating expenses of the Pledgor set forth
in the then- current Budget shall in each case not constitute Restricted
Payments).

Exhibit A-33

 



“Revenue Account” has the meaning set forth in Section 8.01(a) (Establishment of
Project Accounts).

“Revenue Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.03 duly executed by an Authorized Officer of the
Borrowers’ Agent, directing the transfer or withdrawal of funds from the Revenue
Account.

“Revolving Funding Notice” means each request for Funding of Revolving Loans in
the form of Exhibit 2.04-A delivered in accordance with Section 2.04 (Notice of
Fundings).

“Revolving Lenders” means those Lenders of Revolving Loans, as identified on
Schedule 1.01(a), and each other Person that acquires the rights and obligations
of any such Lender pursuant to Section 11.03 (Assignments).

“Revolving Loan” has the meaning provided in Section 2.02 (Revolving Loans).

“Revolving Loan Commitment Availability” of any Revolving Lender, means the
amount by which (x) the Revolving Commitment of such Lender exceeds (y) the
outstanding principal balance of the Revolving Loans of such Lender.

“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans, as set forth
opposite the name of such Revolving Lender in Schedule 1.01(a), as the same may
be reduced in accordance with Section 2.07 (Termination or Reduction of
Commitments).

“Revolving Loan Commitment Availability Percentage” means, as to any Lender at
any time, the percentage that such Lender’s Revolving Loan Commitment
Availability then constitutes of the aggregate amount of the Revolving Loan
Commitment Availability of all Lenders.

“Revolving Loan Commitment Percentage” means, as to any Revolving Lender at any
time, the percentage that such Revolving Lender’s Revolving Loan Commitment then
constitutes of the Aggregate Revolving Loan Commitment.

“Revolving Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit 2.06, evidencing Revolving Loans.

“Roll-Up Claims” has the meaning set forth in the Reorganization Plan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Security” means the security created in favor of the Collateral Agent pursuant
to the Security Documents.

“Security Agreements” means, collectively, the Madera Security Agreement, the
Boardman Security Agreement, the Stockton Security Agreement, the Burley
Security Agreement and the Pacific Holding Security Agreement.

Exhibit A-34

 



“Security Documents” means:

(i)each Mortgage and each Subordination Agreement;

(ii)this Agreement (to the extent that it relates to the Project Accounts);

(iii)the Intercreditor Agreement;

(iv)the Consents;

(v)the Pledge Agreements;

(vi)the Security Agreements;

(vii)any other document designated as a Security Document by the Borrowers’
Agent and the Administrative Agent; and

(viii)any fixture filings, financing statements, notices, authorization letters,
or other certificates filed, recorded or delivered in connection with the
foregoing.

“Senior Administrative Agent” means the “Administrative Agent” as defined in the
Senior Credit Agreement.

“Senior Collateral Agent” means the “Collateral Agent” as defined in the Senior
Credit Agreement.

“Senior Credit Agreement” means the revolving Credit Agreement, dated as of the
date of this Agreement by and among the Borrowers, the Borrowers’ Agent, each of
the financial institutions from time to time party thereto as lenders, the
Senior Administrative Agent and the Senior Collateral Agent and the Accounts
Bank.

“Senior Discharge Date” means the “Discharge Date” as defined in the Senior
Credit Agreement.

“Senior Fees” means the “Fees” as defined in the Senior Credit Agreement.

“Senior Financing Documents” means the “Financing Documents” as defined in the
Senior Credit Agreement.

“Senior Lender” means a “Lender” as defined in the Senior Credit Agreement.

“Senior Loans” means the “Loans” as defined in the Senior Credit Agreement.

“Senior Maturity Date” means the “Maturity Date” as defined in the Senior Credit
Agreement.

Exhibit A-35

 



“Senior Obligations” means the “Obligations” as defined in the Senior Credit
Agreement.

“Senior Secured Parties” means the Lenders, the Agents, any Interest Rate
Protection Provider, and each of their respective successors, transferees and
assigns.

“Senior Security Documents” means the “Security Documents” as defined in the
Senior Credit Agreement.

“Senior Transaction Documents” means the “Transaction Documents” as defined in
the Senior Credit Agreement.

“Site” means, with respect to each Plant, those certain parcels described on
Schedule 5.13(a) with respect to such Plant.

“Site Specific Bond” means Site Certificate Bond, Bond No. 0590288, in the
amount of $863,200 issued by Fidelity Insurance Company in favor of the State of
Oregon, acting by and through the Energy Facility Sitting Council, as the amount
of such bond may be increased from time to time as permitted by this Agreement.

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (A) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (z) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (B) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (C) such Person does not intend to incur, or reasonably believe
that it will incur, debts beyond its ability to pay such debts as they become
due; and (ii) such Person is “solvent” within the meaning given that term and
similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Sponsor Support Agreement” means the Amended and Restated Sponsor Support
Agreement, dated as of October 22, 2008, among Pacific Holding, Pacific Ethanol
and the Administrative Agent.

“SPV” has the meaning provided in Section 11.03(h) (Assignments).

“SSA Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, dated as of June 25, 2010, among Pacific Holding, Pacific Ethanol,
WestLB as administrative agent under the Pre-Petition Credit Agreement and the
Administrative Agent regarding the Sponsor Support Agreement.

“Stockton” has the meaning set forth in the Preamble.

Exhibit A-36

 



“Stockton Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Stockton to Stewart Title Guaranty Company, as trustee, for the benefit of the
Collateral Agent, as beneficiary.

“Stockton Heiskell GSA” means the Grain Storage Agreement dated as of December
10, 2010 between Heiskell and Stockton, as amended by that certain Amendment No.
1 to Grain Storage Agreement dated November 17, 2011.

“Stockton Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(g) (Establishment of Project Accounts).

“Stockton Lease” means the lease between the Stockton Port District and
Stockton.

“Stockton LLC Agreement” means the Third Amended and Restated Limited Liability
Company Operating Agreement of Stockton dated as of June 29, 2010.

“Stockton Plant” means the ethanol production facility located at Stockton,
California, with a capacity of approximately fifty (50) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

“Stockton Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the date of the Original Credit Agreement, among Pacific Holding,
Stockton and the Collateral Agent, pursuant to which Pacific Holding pledges one
hundred percent (100%) of the Equity Interests in Stockton to the Collateral
Agent.

“Stockton Revenue Event” means the occurrence of both (i) the failure of Kinergy
to have in full force and effect contracts to sell at least sixty percent (60%)
of the ethanol production capacity of the Stockton Plant at prices equal to or
greater than the Floor Price and (ii) after January 1, 2011, any event
reasonably likely to result in Stockton failing to receive in cash at least
ninety percent (90%) of the revenue from the proposed California Ethanol
Producer Incentive Program (“CEPIP”) set forth in the 2011 CEPIP Projections
except receipt by Stockton of revenue from other sources sufficient to
disqualify Stockton from CEPIP.

“Stockton Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the date of the Original Credit Agreement, made by
Stockton in favor of the Collateral Agent.

“Stockton Subordination Agreement” means that certain Subordination Agreement,
dated as of the Restatement Effective Date, by and among Stockton, the Senior
Collateral Agent, and Collateral Agent.

Exhibit A-37

 



“Subordination Agreements” means, collectively, the Madera Subordination
Agreement, the Boardman Subordination Agreement, the Stockton Subordination
Agreement and the Burley Subordination Agreement.

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, includes any Interest Rate Protection Agreements and
excludes any contract for the physical sale or purchase of any commodity.

“Swap Termination Value” means, in respect of any one or more Swap Contracts
(including any Interest Rate Protection Agreements), after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, in accordance with the terms of the applicable Swap Contract,
or, if no provision is made therein, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges (including any
interest, penalty, or addition thereof) imposed by any government or any
governmental agency or instrumentality or any international or multinational
agency or commission.

Exhibit A-38

 



“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

“Term Funding Notice” means a request for Funding of Term Loans in the form of
Exhibit 2.04-A delivered in accordance with Section 2.04 (Notice of Fundings).

“Term Lenders” means, collectively, the Tranche A-1 Lenders and the Tranche A-2
Lenders.

“Term Loan Commitment” means the Tranche A-1 Term Loan Commitment and the
Tranche A-2 Term Loan Commitment, as the context requires.

“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage that such Lender’s Term Loan Commitment then constitutes of the
relevant Aggregate Term Commitment.

“Term Loans” means, collectively, the Tranche A-1 Term Loans and the Tranche A-2
Term Loans.

“Term Notes” means the promissory notes of each Borrower, substantially in the
form of Exhibit 2.06, evidencing Term Loans.

“Termination Event” means (i) a Reportable Event with respect to any ERISA Plan,
(ii) the initiation of any action by any Borrower, any ERISA Affiliate or any
ERISA Plan fiduciary to terminate an ERISA Plan (other than a standard
termination under Section 4041(b) of ERISA) or the treatment of an amendment to
an ERISA Plan as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings by the PBGC under Section 4042 of ERISA to terminate
an ERISA Plan or to appoint a trustee to administer any ERISA Plan, (iv) the
withdrawal of any Borrower or any ERISA Affiliate from a Multiemployer Plan
during a plan year in which such Borrower or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of twenty
percent (20%) of Multiemployer Plan participants who are employees of any
Borrower or any ERISA Affiliate, (v) the partial or complete withdrawal of any
Borrower or any ERISA Affiliate from a Multiemployer Plan, or (vi) any Borrower
or any ERISA Affiliate is in default (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

“Title Insurance Company” means Stewart Title Guaranty Company or such other
title insurance company or companies reasonably satisfactory to the Required
Lenders.

“Title Insurance Policy” has the meaning provided in Section 6.01(n) (Conditions
to Closing - Title Insurance).

“Tranche” means, as the case may be, the Tranche A-1 Term Loans or the Tranche
A-2 Term Loans.

Exhibit A-39

 



“Tranche A-1 Lenders” means those Lenders of Tranche A-1 Term Loans, as
identified on Schedule 1.01(a) and each other Person that acquires the rights
and obligations of any such Lender pursuant to Section 11.03 (Assignments).

“Tranche A-1 Term Loan” has the meaning provided in Section 2.01(a) (Term
Loans).

“Tranche A-1 Term Loan Commitment” means, with respect to each Tranche A-1
Lender, the commitment of such Tranche A-1 Lender to make Tranche A-1 Term
Loans, as set forth opposite the name of such Tranche A-1 Lender in
Schedule 1.01(a), as the same may be reduced in accordance with Section 2.07
(Termination or Reduction of Commitments).

“Tranche A-2 Lenders” means those Lenders of Tranche A-2 Term Loans, as
identified on Schedule 1.01(a) and each other Person that acquires the rights
and obligations of any such Lender pursuant to Section 11.03 (Assignments).

“Tranche A-2 Term Loan” has the meaning provided in Section 2.01(b) (Term
Loans).

“Tranche A-2 Term Loan Commitment” means, with respect to each Tranche A-2
Lender, the commitment of such Tranche A-2 Lender to make Tranche A-2 Term
Loans, as set forth opposite the name of such Tranche A-2 Lender in
Schedule 1.01(a), as the same may be reduced or increased in accordance with
Section 2.07 (Termination or Reduction of Commitments).

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

“Unfunded Benefit Liabilities” means, with respect to any ERISA Plan at any
time, the amount (if any) by which (i) the present value of all accrued benefits
calculated on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35 and used in preparing the ERISA Plan’s
financial statements) exceeds (ii) the fair market value of all ERISA Plan
assets allocable to such benefits, determined as of the then most recent
actuarial valuation report for such ERISA Plan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, in the event that,
by reason of mandatory provisions of law, any or all of the perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of provisions relating to such perfection or priority
and for purposes of definitions related to such provisions.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

Exhibit A-40

 



“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voluntary Permanent Reduction Payment” means any voluntary prepayment of
principal which would be applied to reduce the outstanding principal balance of
the Revolving Loans or the Tranche A-1 Loans under either clause fourth or
clause sixth of Section 3.07(d) with respect to which Borrowers' Agent has
provided written notice to Administrative Agent and Extending Lenders at least
two (2) Business Days prior to the making of such prepayment that it intends
such prepayment to constitute a Voluntary Permanent Reduction Payment.

“WDG” means wet distillers grains produced by the Borrowers at the Plants.

“Wells Fargo” means Wells Fargo Bank, N.A.

“WestLB” means WestLB AG, New York Branch.

 

 



Exhibit A-41

 

 

EXHIBIT B

to Credit Agreement

 

 

 

 

Intercreditor Agreement

 

 

Filed as Exhibit 10.8 to Pacific Ethanol, Inc.’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2012, filed with the Securities Exchange
Commission on November 14, 2012.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit B-1

  

  



EXHIBIT 2.04-A
to Credit Agreement

[FORM OF]
REVOLVING FUNDING NOTICE

This Revolving Funding Notice (this “Funding Notice”), dated as of [________],
20[__], is delivered to WELLS FARGO BANK, N.A., as administrative agent (the
“Administrative Agent”), pursuant to Section 2.04 of the Second Amended and
Restated Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent and Collateral
Agent, and Amarillo National Bank, as accounts bank. This Funding Notice sets
forth certain undertakings of the Borrowers with respect to the transactions
contemplated by the Credit Agreement. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

WHEREAS, the Borrowers wish to propose a Funding of Revolving Loans under the
Credit Agreement in accordance with Section 2.04 of the Credit Agreement and on
the terms and conditions set forth therein and herein.

WHEREAS, to induce the Lenders to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers hereby agree as follows:

Section 1. Funding Request. The Borrowers hereby irrevocably propose a Funding
(the “Proposed Funding”) of Revolving Loans in the amounts set forth below:
[Note: each Funding Notice should only include those provisions applicable to
the requested Funding.]

[_____] Dollars ($[_____]) requested to be funded as [Eurodollar Loans][and
[_____] Dollars ($[______]) requested to be funded as][Base Rate Loans] for
application in accordance with the Budget.

The Funding Date proposed for the Proposed Funding is [_______], 20[__] (the
“Proposed Funding Date”). The Borrowers hereby certify that this Funding Notice
is being delivered to the Administrative Agent not later than 12:00 Noon New
York City time five (5) Business Days prior to the Proposed Funding Date, and
that the Proposed Funding Date is a Business Day.

Exhibit 2.04 - A-1

 



 

 The Borrowers hereby request that on the Proposed Funding Date the
Administrative Agent deliver by wire transfer to the Revenue Account1, in
immediately available funds, the proceeds of such Proposed Funding in the amount
of [_____] Dollars ($[_____]), which is subject to the limits set forth in
Section 2.02(a) and Section 2.02(b) of the Credit Agreement.

Section 2. Certifications. The Borrowers certify that as of the Proposed Funding
Date:

(i) each of the conditions to the Proposed Funding set forth in Article VI of
the Credit Agreement have been satisfied;

(ii) the Borrowers are in compliance with all applicable conditions set forth in
Article VI of the Credit Agreement, on and as of the Proposed Funding Date,
before and after giving effect to such Proposed Funding and to the application
of the proceeds therefrom;

(iii) each of the representations and warranties made by each of the Borrowers
and the Pledgor in the Financing Documents is true and correct in all material
respects (except with respect to representations and warranties that expressly
refer to an earlier date), before and after giving effect to the Proposed
Funding and to the application of the proceeds therefrom;

(iv) no Default or Event of Default has occurred and is continuing or would
occur as a result of the Proposed Funding;

(v) since April 16, 2010, no Material Adverse Effect has occurred and is
continuing;

(vi) after giving effect to the Revolving Loans requested hereunder, the
aggregate principal amount of the Revolving Loans will not exceed the Aggregate
Revolving Loan Commitment as of the Proposed Funding Date;

(vii) each Borrower has all Necessary Project Approvals required under the
Credit Agreement as of the date of this Funding Notice, and the same are (i) in
full force and effect and (ii) final and Non-Appealable, except as a result of
the Cold Shutdown of the Madera Plant;2 and

(viii) all and each of the statements contained in this Funding Notice are true
and correct.

Section 3. Governing Law. This Funding Notice, and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

Section 4. Execution in Counterparts. This Funding Notice may be executed by the
parties hereto in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single document.

The undersigned are executing this Funding Notice not in their individual
capacities but in their respective capacities as Authorized Officers of the
Borrowers.

 



1 Or if otherwise agreed to by the Administrative Agent, specify account wire
instructions.

2 List any other Plants that are in Cold Shutdown as approved in accordance with
the Credit Agreement.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

Exhibit 2.04 - A-2

 



IN WITNESS WHEREOF, the undersigned have caused this Funding Notice to be duly
executed and delivered as of the day and year first written above.



 

PACIFIC ETHANOL HOLDING CO. LLC



      By:       Name:     Title:

 





 

PACIFIC ETHANOL MADERA LLC



      By:       Name:     Title:

 





 

PACIFIC ETHANOL COLUMBIA, LLC



      By:       Name:     Title:

 







 

PACIFIC ETHANOL STOCKTON LLC



      By:       Name:     Title:

 



 

PACIFIC ETHANOL MAGIC VALLEY, LLC



      By:       Name:     Title:



 



Exhibit 2.04 - A-3

 

 





EXHIBIT 8.03
to Credit Agreement

[FORM OF]

REVENUE ACCOUNT WITHDRAWAL CERTIFICATE

Date: [_____ __,____]

[ACCOUNTS BANK]

[ADDRESS]

Reference is made to (x) Section 8.03(b) of the Second Amended and Restated
Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton, LLC, a Delaware limited
liability company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a
Delaware limited liability company (“Burley” and, together with Pacific Holding,
Madera, Boardman and Stockton, each a “Borrower” and collectively the
“Borrowers”), as borrowers, Pacific Holding, as Borrowers’ Agent, each of the
Lenders from time to time party thereto, Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent and Amarillo National Bank, as accounts bank (the “Accounts
Bank”) and (y) Section 8.03 of the Credit Agreement, dated as of October 29,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Senior Credit Agreement”) among the Borrowers, Pacific
Holding, as the borrowers’ agent, each of the lenders from time to time party
thereto, Wells Fargo Bank, N.A., as administrative agent and collateral agent,
Credit Suisse Loan Funding LLC, as syndication agent, and Amarillo National
Bank, as accounts bank. Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

The Borrowers hereby direct the Accounts Bank to withdraw and transfer, from the
account entitled [_____], No. [_____] (the “Revenue Account”), on [_____],
20[__] (the “Revenue Account Withdrawal Date”), the following amounts: [Note:
each Revenue Account Withdrawal Certificate should only include those priorities
relevant on the given withdrawal date.]

(i)                 [in accordance with Section 8.03(b)(i)(a) of the Credit
Agreement, [_____] Dollars ($[____]) to the Operating Account]1 [in accordance
with Section 8.03(b)(i)(b) of the Credit Agreement, [_____] Dollars ($[____]) to
the Operating Account]2;

 

1 To be included no more than 3 times per calendar week, in respect of amounts
required to pay operating expenses (other than for the cost of corn, natural
gas, electricity, insurance premiums and/or Borrower Taxes) that, in each such
case, are or will become due and payable during the current calendar month in
accordance with the Budget.

2 To be included no more than 7 times per calendar week, in respect of amounts
required to pay some or all of the cost of corn, natural gas, electricity,
insurance premiums and/or Borrower Taxes that, in each such case, are or will
become due and payable during the current calendar month.

 

Exhibit 8.03 - 1

 



(ii)               in accordance with Section 8.03(b)(ii) of the Credit
Agreement, [_____] Dollars ($[ ____]) to the Maintenance Capital Expense
Account;3

(iii)             in accordance with Section 8.03(b)(iii) of the Credit
Agreement (A) [_____] Dollars ($[____]) to the Senior Administrative Agent, for
the account of the Priority Senior Secured Parties, for payment of Senior Fees,
costs and expenses due and payable under the Senior Financing Documents (other
than principal and interest on the Senior Loans) and (B) in accordance with
Section 8.03(b)(iv) of the Credit Agreement, [_____] Dollars ($[____]) to the
Administrative Agent, for the account of the Senior Secured Parties, for payment
of Fees, costs and expenses due and payable under the Financing Documents (other
than principal and interest on the Loans);4

(iv)             in accordance with Section 8.03(b)(iv) of the Credit Agreement,
to the Senior Administrative Agent, [_____] Dollars ($[____]) for payment of
interest due and payable on the Senior Loans (other than any Defaulting Lender
under the Senior Credit Agreement) based on the respective outstanding principal
amounts on the date of such payment;5

(v)               in accordance with Section 8.03(b)(v) of the Credit Agreement,
to the Administrative Agent, (A) [_____] Dollars ($[____]) for payment of
interest due and payable on the Revolving Loans and the Tranche A-1 Term Loans
pro rata among the Revolving Lenders (other than any Defaulting Lender) and the
Tranche A-1 Lenders based on their respective outstanding principal amounts on
the date of such payment and (B) [_____] Dollars ($[____]) for payment of fees,
expenses or Net Swap Payments owing to the Interest Rate Protection Providers;6

(vi)             in accordance with Section 8.03(b)(vi) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of any
interest then due and payable on the Senior Loans pro rata among the Defaulting
Lenders under the Senior Credit Agreement based on their respective outstanding
principal amounts on the date of such payment;7 

 



3 To be included in certificates for each Monthly Date when such amounts are due
and payable.

4 To be included in certificates for any date on which such amounts are due and
payable.

5 To be included in certificates for any date on which such amounts are due and
payable.

6 To be included in certificates for any date on which such amounts are due and
payable.

7 To be included in certificates for any date on which such amounts are due and
payable.

 

Exhibit 8.03 - 2

 



(vii)           in accordance with Section 8.03(b)(vii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of any
interest then due and payable on the Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such payment;8

(viii)         in accordance with Section 8.03(b)(viii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of any
interest then due and payable on the Tranche A-2 Term Loans pro rata among the
Tranche A-2 Lenders based on their respective outstanding principal amounts on
the date of such payment;9

(ix)             in accordance with Section 8.03(b)(ix) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of the
principal amounts due and payable on the Senior Loans pro rata among the Senior
Lenders (other than any Defaulting Lender under the Senior Credit Agreement)
based on their respective outstanding principal amounts on the date of such
payment;10

(x)               in accordance with Section 8.03(b)(x) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for payment of the
principal amounts due and payable on the Senior Loans pro rata among the Senior
Lenders that are Defaulting Lenders under the Senior Credit Agreement based on
their respective outstanding principal amounts on the date of such payment;11

(xi)             in accordance with Section 8.03(b)(xi) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of Swap
Termination Value due and payable with respect to the Interest Rate Protection
Agreements;12

(xii)           in accordance with Section 8.03(b)(xii) of the Credit Agreement,
[_____] Dollars [($[____]),[_____] Dollars ($[____]) to [___________________]]13
for payment of [a] Permitted Tax Distribution[s]];14

(xiii)         in accordance with Section 8.03(b)(xiii) of the Credit Agreement,
[_____] Dollars ($[____])to the Administrative Agent, for payment of the
principal amounts due and payable on the Revolving Loans and the Tranche A-1
Term Loans (accompanied, in the case of the Tranche A-1 Term Loans that are held
by Extended Lenders, with any prepayment premium required by Section 3.15 of the
Credit Agreement) pro rata among the Revolving Lenders (other than any
Defaulting Lender) and the Tranche A-1 Lenders based on their respective
outstanding principal amounts on the date of such payment;15

 

8 To be included in certificates for any date on which such amounts are due and
payable.

9 To be included in certificates for any date on which such amounts are due and
payable.

10 To be included in certificates on the Senior Maturity Date or the date of any
optional prepayment.

11 To be included in certificates on the Senior Maturity Date or the date of any
optional prepayment.

12 To be included in certificates for each Monthly Date when such amounts are
due and payable.

13 Repeat as necessary.

14 To be included provided that no Default or Event of Default has occurred and
is continuing, on each date on which a re-payment of principal of a Loan or
Senior Loan is made.

15 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

 

Exhibit 8.03 - 3

 

 

(xiv)         in accordance with Section 8.03(b)(xiv) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of the
principal amounts due and payable on the Revolving Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such payment; 16

(xv)           in accordance with Section 8.03(b)(xv) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for payment of the
principal amounts due and payable on the Tranche A-2 Term Loans pro rata among
the Tranche A-2 Lenders based on their respective outstanding principal amounts
on the date of such payment;17

(xvi)         in accordance with Section 8.03(b)(xvi) of the Credit Agreement,
[_____] Dollars ($[____]) to Debt Service Reserve Account;18

(xvii)       in accordance with Section 8.03(b)(xvii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Senior Administrative Agent, for the account of
the Senior Lenders, for a Mandatory Prepayment of the Senior Loans in an amount
equal to one hundred percent (100%) of the cash remaining in the Revenue Account
after the transfer, if any, required pursuant to priority sixteenth of
Section 8.03(b) of the Credit Agreement;19 and

(xviii)     in accordance with Section 8.03(b)(xviii) of the Credit Agreement,
[_____] Dollars ($[____]) to the Administrative Agent, for the account of the
Lenders, for a Mandatory Prepayment of the Loans in an amount equal to one
hundred percent (100%) of the cash remaining in the Revenue Account after the
transfer, if any, required pursuant to priority seventeenth of Section 8.03(b)
of the Credit Agreement;20 and

(xix)         in accordance with Section 8.03(b)(xix) of the Credit Agreement,
[_____] Dollars ($[____]) to the Pledgor.21

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Revenue
Account Withdrawal Date, as follows:

(a)                the undersigned is an Authorized Officer of the Borrowers’
Agent;

(b)               this Revenue Account Withdrawal Certificate is being delivered
to the Accounts Bank not later than 3:00 p.m. New York City time on the Revenue
Account Withdrawal Date, and the Revenue Account Withdrawal Date is [a][the]
[Business Day][Monthly Date][Maturity Date][ date on which a re-payment of
principal of a Loan is made][date of the payment and performance in full of the
Obligations];

 



16 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

17 To be included in certificates on the Maturity Date or the date of any
optional prepayment.

18 To be included in certificates on each Monthly Date.

19 To be included in certificates on each Monthly Date.

20 To be included in certificates on each Monthly Date.

21 To be included in certificate following payment and performance in full of
the Obligations and Senior Obligations.



Exhibit 8.03 - 4

 

 

(c)                all conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the withdrawals requested
hereby have been satisfied; and

(d)               on the date hereof, no Notice of Suspension is in effect and
no Default or Event of Default would occur after giving effect to any
application of funds contemplated hereby.

The undersigned is executing this Revenue Account Withdrawal Certificate not in
an individual capacity but as an Authorized Officer of the Borrowers’ Agent.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

CC: ADMINISTRATIVE AGENT

SENIOR ADMINISTRATIVE AGENT

 

Exhibit 8.03 - 5

 



IN WITNESS WHEREOF, the undersigned has caused this Revenue Account Withdrawal
Certificate to be executed and delivered as of the day and year first above
written. 



 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent



      By:       Name:     Title:



 



Exhibit 8.03 - 6

 

 

EXHIBIT 8.04
to Credit Agreement

 

[FORM OF]
OPERATING ACCOUNT WITHDRAWAL CERTIFICATE

Date: [_____ __, ____]

[ACCOUNTS BANK]

[ADDRESS]

Reference is made to (x) Section 8.04(b) of the Second Amended and Restated
Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank (the “Accounts Bank”) and (y) Section 8.04 of
the Credit Agreement, dated as of October 29, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) among the Borrowers, Pacific Holding, as the borrowers’
agent, each of the lenders from time to time party thereto, Wells Fargo Bank,
N.A., as administrative agent and collateral agent, Credit Suisse Loan Funding
LLC, as syndication agent and Amarillo National Bank, as accounts bank.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement.

The Borrowers hereby direct the Accounts Bank to withdraw and transfer from the
account entitled [_____], No. [_____] (the “Operating Account”), on [_____],
20[__] (the “Operating Account Withdrawal Date”), the amounts and to the
account[s], in each case as set forth on Schedule 1 attached hereto.

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Operating
Account Withdrawal Date, as follows:

(a)                The undersigned is an Authorized Officer of the Borrowers’
Agent.

(b)               This Operating Account Withdrawal Certificate is being
delivered to the Accounts Bank not later than 3:00 p.m. New York City time on
the Operating Account Withdrawal Date, and the Operating Account Withdrawal Date
is a Business Day.



Exhibit 8.04 - 1

 

 

(c)                All conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the withdrawal requested
hereby have been satisfied.

(d)               The funds to be withdrawn from the Operating Account pursuant
to this Operating Account Withdrawal Certificate will be transferred to the
Local Account(s) identified on Schedule 1 hereto, for further application to the
payment of amounts due and owing by the Borrowers for Operation and Maintenance
Expenses.

(e)                A Blocked Account Agreement with respect to each Local
Account identified on Schedule 1 hereto has been executed and delivered and is
in full force and effect.

(f)                After giving effect to the transfers requested hereby, the
amounts on deposit in and standing to the credit of any Local Accounts permitted
pursuant to Section 7.02(i) of the Credit Agreement will not exceed, in the
aggregate, two hundred thousand Dollars ($200,000).

(g)               No Notice of Suspension is in effect and no Default or Event
of Default would occur after giving effect to the application of funds
contemplated hereby.

The undersigned officer is executing this Operating Account Withdrawal
Certificate not in an individual capacity but as an Authorized Officer of the
Borrowers’ Agent.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

CC: ADMINISTRATIVE AGENT

        SENIOR ADMINISTRATIVE AGENT

 



Exhibit 8.04 - 2

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Operating Account Withdrawal
Certificate to be executed and delivered as of the day and year first above
written.



 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent



      By:       Name:     Title:



 



Exhibit 8.04 - 3

 



Schedule 1 to
Operating Account
Withdrawal Certificate

WITHDRAWALS FROM OPERATING ACCOUNT

[details to be attached]

I.     Withdrawals from Operating Account to permitted Local Account(s).

Local Account: Amount Wire Instructions         $  

 

 



Exhibit 8.04 - 4

 

 



EXHIBIT 8.06
to Credit Agreement

[FORM OF]
DEBT SERVICE RESERVE RELEASE CERTIFICATE

Date: [_____ __, ____]

[ACCOUNTS BANK]

[ADDRESS]

Reference is made to (x) Section 8.06(c) of the Second Amended and Restated
Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank (the “Accounts Bank”) and (y) Section 8.06 of
the Credit Agreement, dated as of October 29, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) among the Borrowers, Pacific Holding, as the borrowers’
agent, each of the lenders from time to time party thereto, Wells Fargo Bank,
N.A., as administrative agent and collateral agent, Credit Suisse Loan Funding
LLC, as syndication agent, and Amarillo National Bank, as accounts bank.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement.

The Borrowers hereby direct the Accounts Bank to transfer [$_________] (the
“Released Amount”) from the account entitled [_____], No. [_____] (the “Debt
Service Reserve Account”) to the account entitled [_____], No. [_____] (the
“Revenue Account”), on [_____], 20[__] (the “Debt Service Release Date”).

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Debt
Service Release Date, as follows:

(a)                The undersigned is an Authorized Officer of the Borrowers’
Agent.

(b)               This Debt Service Reserve Release Certificate is being
delivered to the Accounts Bank not later than 3:00 p.m. New York City time at
least 10 Business Days prior to the Debt Service Release Date, and the Debt
Service Release Date is a Business Day and a Monthly Date.

Exhibit 8.06 - 1

 



(c)                All conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the withdrawal requested
hereby have been satisfied.

(d)               The Released Amount is the difference between (x) [$________],
which is the aggregate total amount of all funds on deposit in or standing to
the credit of the Debt Service Reserve Account and (y) [$_________], which is
the Debt Service Reserve Requirement, in each case as of the Debt Service
Release Date and prior to giving effect to the application of funds contemplated
hereby.

(e)                No Notice of Suspension is in effect and no Default or Event
of Default would occur after giving effect to the application of funds
contemplated hereby.

The undersigned officer is executing this Debt Service Reserve Release
Certificate not in an individual capacity but as an Authorized Officer of the
Borrowers’ Agent.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

CC: ADMINISTRATIVE AGENT

        SENIOR ADMINISTRATIVE AGENT

 



Exhibit 8.06 - 2

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Debt Service Reserve Release
Certificate to be executed and delivered as of the day and year first above
written.



 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent



      By:       Name:     Title:



 



Exhibit 8.06 - 3

 





EXHIBIT 8.07
to Credit Agreement

[FORM OF]
INSURANCE AND CONDEMNATION PROCEEDS REQUEST CERTIFICATE

Date: [_____ __, ____]

[ACCOUNTS BANK]

[ADDRESS]

[Administrative Agent]
[Senior Administrative Agent]

 

Reference is made to (x) Section 8.07[(c)][(d)] of the Second Amended and
Restated Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank and (y) Section 8.07 of the Credit Agreement,
dated as of October 29, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Senior Credit Agreement”) among the
Borrowers, Pacific Holding, as the borrowers’ agent, each of the lenders from
time to time party thereto, Wells Fargo Bank, N.A., as administrative agent and
collateral agent, Credit Suisse Loan Funding LLC, as syndication agent, and
Amarillo National Bank, as accounts bank. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

The Borrowers hereby direct the Accounts Bank to withdraw and pay from the
account entitled [_____], No. [_____] (the “[Madera][Boardman][Stockton][Burley]
Insurance and Condemnation Proceeds Account”), on [_____], 20[___] (the
“Insurance and Condemnation Proceeds Withdrawal Date”), the amounts and to the
payees, in each case as set forth on Schedule 1 attached hereto.

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Insurance
and Condemnation Proceeds Withdrawal Date, as follows:

(a)                the undersigned is an Authorized Officer of the Borrowers’
Agent;

Exhibit 8.07 - 1

 



(b)               this Insurance and Condemnation Proceeds Request Certificate
is being delivered to the Accounts Bank, the Senior Administrative Agent and the
Administrative Agent [in connection with a transfer or withdrawal of funds
pursuant to Section 8.07(c) of the Credit Agreement and/or Section 8.07 of the
Senior Credit Agreement, no fewer than three (3) Business Days in advance of][in
connection with a transfer or withdrawal of funds pursuant to Section 8.07(d) of
the Credit Agreement and/or Section 8.07 of the Senior Credit Agreement, not
later than 12:00 Noon New York City time on] the Insurance and Condemnation
Proceeds Withdrawal Date and the Insurance and Condemnation Proceeds Withdrawal
Date is a Business Day;

(c)                all conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the withdrawals requested
hereby have been satisfied;

(d)               the funds to be withdrawn from the
[Madera][Boardman][Stockton][Burley] Insurance and Condemnation Proceeds Account
pursuant to this Insurance and Condemnation Proceeds Request Certificate will be
applied directly for the replacement or repair of damaged assets relating to the
[Madera][Boardman][Stockton][Burley] Plant to which such [Insurance Proceeds]
[Condemnation Proceeds] relate, in accordance with [Section 8.07(c) of the
Credit Agreement and/or Section 8.07 of the Senior Credit
Agreement][Section 8.07(d) of the Credit Agreement and/or Section 8.07 of the
Senior Credit Agreement and the Restoration or Replacement Plan attached hereto
which has been approved by the Required Senior Lenders or, after the Senior
Discharge Date, the Required Lenders of the Revolving Loan Class and by the
Independent Engineer in accordance with Section 8.07(d)(i) of the Credit
Agreement and/or Section 8.07 of the Senior Credit Agreement];

(e)                no withdrawal has been made from any other Project Account to
pay the amounts requested hereby;

(f)                this Insurance and Condemnation Proceeds Request Certificate
is being delivered, and the withdrawals specified herein are being requested, in
accordance with the Credit Agreement, the Senior Credit Agreement, the
Intercreditor Agreement and the other Transaction Documents; and

(g)               no Notice of Suspension has been delivered that has not been
withdrawn and no Default or Event of Default would occur as a result of the
transfers or withdrawals requested hereby.

The undersigned officer is executing this Insurance Proceeds Request Certificate
not in an individual capacity but as an Authorized Officer of the Borrowers’
Agent.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

Exhibit 8.07 - 2

 



IN WITNESS WHEREOF, the undersigned has caused this Insurance and Condemnation
Proceeds Request Certificate to be executed and delivered as of the day and year
first above written.



 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent



      By:       Name:     Title:



 

 

 

 

Exhibit 8.07 - 3

 



 

Schedule 1 to
Insurance and Condemnation Proceeds Request Certificate

WITHDRAWALS FROM [MADERA] [BOARDMAN] [STOCKTON] [BURLEY]

INSURANCE AND CONDEMNATION PROCEEDS ACCOUNT

[details to be attached]

I.                   Withdrawals from [Madera][Boardman][Stockton][Burley]
Insurance and Condemnation Proceeds Account for the replacement or repair of
damaged assets.

Payee Amount Wire Instructions         $  

 

 

 

 



Exhibit 8.07 - 4

 

 

 

 



EXHIBIT 8.08
to Credit Agreement

[FORM OF]
EXTRAORDINARY PROCEEDS RELEASE NOTICE

Date: [_____ __, ____]

[ACCOUNTS BANK]

[ADDRESS]

Reference is made to (x) Section 8.08 [(b)][(c)](i) of the Second Amended and
Restated Credit Agreement, dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank and (y) Section 8.08 of the Credit Agreement,
dated as of October 29, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Senior Credit Agreement”) among the
Borrowers, Pacific Holding, as the borrowers’ agent, each of the lenders from
time to time party thereto, Wells Fargo Bank, N.A., as administrative agent and
collateral agent, Credit Suisse Loan Funding LLC, as syndication agent, and
Amarillo National Bank, as accounts bank. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

The Borrowers hereby direct the Accounts Bank to withdraw and transfer, from the
account entitled [_____], No. [_____] (the “Extraordinary Proceeds Account”), on
[_____], 20[__] (the “Extraordinary Proceeds Release Date”), [_____] Dollars
([$_____]) for deposit into the Revenue Account.

In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the
Extraordinary Proceeds Release Date, as follows:

(a)                The undersigned is an Authorized Officer of the Borrowers’
Agent.

(b)               This Extraordinary Proceeds Release Notice is being delivered
to the Accounts Bank not later than 12:00 Noon New York City time on the
Extraordinary Proceeds Release Date, and the Extraordinary Proceeds Release Date
is a Business Day.

Exhibit 8.08 - 5

 



(c)                All conditions set forth in the Credit Agreement, the Senior
Credit Agreement and the Intercreditor Agreement for the transfer requested
hereby have been satisfied.

[(d) In the case of transfers requested pursuant to Section 8.08(b)(i) of the
Credit Agreement and/or Section 8.08 of the Senior Credit Agreement, the
aggregate total amount of all proceeds of asset disposals deposited in or
credited to the Extraordinary Proceeds Account during the Fiscal Year in which
this request is being made is less than one million Dollars ($1,000,000)
(including any amounts previously withdrawn from the Extraordinary Proceeds
Account during this Fiscal Year in accordance with Section 8.08(b)(i) of the
Credit Agreement and/or Section 8.08 of the Senior Credit Agreement pursuant to
any previous Extraordinary Proceeds Release Notice).]

[(d) In the case of transfers requested pursuant to Section 8.08(c)(i) of the
Credit Agreement and/or Section 8.08 of the Senior Credit Agreement, the
aggregate total amount of all Project Document Termination Payments deposited in
or credited to the Extraordinary Proceeds Account during the Fiscal Year in
which this request is being made is less than one million Dollars ($1,000,000)
(including any amounts previously withdrawn from the Extraordinary Proceeds
Account during this Fiscal Year in accordance with Section 8.08(c)(i) of the
Credit Agreement and/or Section 8.08 of the Senior Credit Agreement pursuant to
any previous Extraordinary Proceeds Release Notice).]

(e) No Notice of Suspension is in effect and no Default or Event of Default
would occur after giving effect to any application of funds contemplated hereby.

The undersigned officer is executing this Extraordinary Proceeds Release Notice
not in an individual capacity but as an Authorized Officer of the Borrower’s
Agent.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

CC: SENIOR ADMINISTRATIVE AGENT AND ADMINISTRATIVE AGENT

Exhibit 8.08 - 6

 



IN WITNESS WHEREOF, the undersigned has caused this Extraordinary Proceeds
Release Notice to be executed and delivered as of the day and year first above
written.



 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent



      By:       Name:     Title:



 

 

 

 



Exhibit 8.08 - 7

 

 





EXHIBIT 11.03

to Credit Agreement

 

[FORM OF]
LENDER ASSIGNMENT AGREEMENT

This LENDER ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [_________], is
by and between [____________] (the “Assignor”) and [____________] (the
“Assignee”).

RECITALS

WHEREAS, the Assignor is party to the Second Amended and Restated Credit
Agreement, dated as of October 29, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Pacific
Ethanol Holding Co. LLC, a Delaware limited liability company (“Pacific
Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability company
(“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability company
(“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability company
(“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, each a “Borrower” and collectively the “Borrowers”), as borrowers,
Pacific Holding, as Borrowers’ Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank;

WHEREAS, Assignor desires to assign certain of its interests under the Credit
Agreement to Assignee in accordance with Section 11.03(b) thereof;

WHEREAS, as provided under the Credit Agreement, Assignor is a Lender of
[Tranche A-1 Term Loans][Tranche A-2 Term Loans][Revolving Loans] that are
[not]1 Extended Loans and, as such, as of the date hereof has the outstanding
Commitments and has disbursed the outstanding Loans as set forth in Annex A
hereto;

WHEREAS, Assignee is [not] an Affiliated Lender;

WHEREAS, Assignor proposes to sell, assign and transfer to the Assignee, and the
Assignee proposes to accept and assume from the Assignor, a [___] percent
([__]%) interest in all of the rights and obligations of the Assignor under the
Credit Agreement and the other Financing Documents (which includes the
outstanding Loans disbursed by and owing to, and the undisbursed Commitments of,
Assignor), all on the terms and subject to the conditions of this Agreement
(such interest in such rights and obligations being hereinafter referred to as
the “Assigned Interest”); and

WHEREAS, after giving effect to the assignment and assumption under this
agreement, the respective Loans and Commitments of Assignor and Assignee shall
be in the amounts set forth on Annex A.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 



1 Delete for Extended Loans.

Exhibit 11.03 - 1

 



Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

Section 2. Assignment.

(a) As of the effective date set forth on the signature page to this Agreement
(the “Effective Date”), subject to and in accordance with the Credit Agreement,
the Assignor irrevocably sells, transfers, conveys and assigns, without
recourse, representation or warranty (except as expressly set forth herein), to
Assignee, and the Assignee irrevocably purchases from the Assignor, the Assigned
Interest, which shall include (i) all of Assignor’s rights and obligations in
its capacity as a Lender with respect to the Assigned Interest under the Credit
Agreement, each other Financing Document, and any other documents or instruments
delivered pursuant thereto or in connection therewith to the extent related to
the Assigned Interest and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender), to the extent related to the Assigned
Interest, against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, each other Financing Document, and any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
(the foregoing rights, obligations and interests, collectively, the “Assigned
Rights”).

(b) Upon acceptance and recording of the assignment and assumption made pursuant
to this Agreement by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest and the Assigned Rights (including all payments of principal,
interest, fees and other amounts) to the Assignee. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves. Each of the Assignor and the Assignee
agrees that if it receives any amount under the Credit Agreement or any other
Financing Document that is for the account of the other, it shall hold the same
for the other to the extent of the other’s interest therein and shall pay
promptly the same to the other.2

Section 3. [Payments. As a condition to the Effective Date, Assignee shall pay
to the Administrative Agent in the lawful currency of the United States and in
immediately available funds the processing and recordation fee of three thousand
five hundred Dollars ($3,500), without set-off, counterclaim or deduction of any
kind.]

Section 4. Representations, Warranties and Undertakings.

(a) The Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the Assigned Interest and such Assigned Interest is free and
clear of any Lien or adverse claim and (B) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) makes no
representation or warranty and assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or the other Financing Documents or the execution, legality,
validity, enforceability or genuineness, or sufficiency of value of the Credit
Agreement, the other Financing Documents, or any other instrument or document
furnished pursuant thereto or in connection therewith or (B) the financial
condition of any Borrower, any other Loan Party or any Project Party or the
performance or observance by any Borrower or any other Person of any of its
obligations under the Credit Agreement, any other Financing Document, or any
other instrument or document furnished pursuant thereto or in connection
therewith.

 

 



2 Assignor and Assignee to agree to treatment of Capitalized Interest, if any.

Exhibit 11.03 - 2

 



(b) The Assignee (i) represents and warrants that it (A) has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and the other Financing Documents, and (B)
meets all requirements of an Eligible Assignee, (ii) acknowledges and confirms
that it has received a copy of the Credit Agreement, each other Financing
Document and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
purchase the Assigned Interest and assume the Assigned Rights, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Senior Secured Party, (iii) agrees that
it will, independently and without reliance upon the Administrative Agent, any
Borrower, or any other Senior Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Financing Document, (iv) appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement or the other Financing Documents as are delegated to such Agent by the
terms thereof and (v) will perform in accordance with their terms all of the
obligations that by the terms of the Financing Documents are required to be
performed by it as a Lender. The Assignee further confirms and agrees that in
becoming a Lender and in making its Loans under the Credit Agreement, such
actions have and will be made without recourse to, or representation or warranty
by, any Senior Secured Party.

(c) The Assignee further agrees to furnish the tax form required by Section
4.07(e) (if so required) of the Credit Agreement no later than the Effective
Date.

Section 5. Effectiveness.

(a) The effectiveness of the sale, assignment and transfer hereunder is subject
to (i) the due execution and delivery of this Agreement by the Assignor and the
Assignee, (ii) the receipt by the Assignor of the payment made as consideration
for the sale, assignment and transfer contemplated in Section 2 hereof, (iii)
consent by the Administrative Agent to this Agreement and the assignment
contemplated hereby[, (iv) the receipt by the Administrative Agent of the
processing and recordation fee provided for in Section 3 hereof] and [(v)] the
registration of such assignment by the Administrative Agent in the Register in
accordance with Section 11.03 of the Credit Agreement.



Exhibit 11.03 - 3

 



(b) Simultaneously with the execution and delivery by the parties hereto of this
Agreement to the Administrative Agent for its recording in the Register, the
Assignor shall deliver its Note (if any) to the Administrative Agent and may
request that new Notes be executed and delivered to [the Assignor and] the
Assignee and reflecting [the respective amounts of the reduced undisbursed
Commitment and outstanding principal of Assignor and] the assigned and assumed
outstanding principal and undisbursed Commitment of the Assignee (plus, if the
Assignee is already a Lender, the amount of its outstanding principal and
undisbursed Commitment immediately prior to the assignment effected hereby). Any
such new Note shall carry the rights to unpaid accrued interest that were
carried by any applicable superseded Note(s) such that no loss of interest shall
result therefrom. Any applicable new Note executed and delivered in accordance
with the foregoing shall have set forth thereon a legend substantially in the
following form:

“This Note is issued in replacement of [describe replaced note] and,
notwithstanding the date of this Note, this Note carries all of the rights to
unpaid interest that were carried by such replaced Note, such that no loss of
interest shall result from any such replacement.”

If the Assignee is already a Lender, it shall (promptly following its receipt of
such new Note payable to it) return to the Borrower the prior Note, if any, held
by it.

(c) Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

(i) the Assignee shall be deemed automatically to have become a party to, and
the Assignee agrees that it will be bound by the terms and conditions set forth
in, the Credit Agreement, and shall have all the rights and obligations of a
“Lender” under the Credit Agreement and the other Financing Documents as if it
were an original signatory thereto or an original Lender thereunder with respect
to the Assigned Interest and the Assigned Rights; and

(ii) the Assignor shall relinquish its rights (but shall continue to be entitled
to the benefits of Sections 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers) of the Credit Agreement) and be released from
its obligations under the Credit Agreement and the other Financing Documents to
the extent specified herein.

Section 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, United States of America.

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopy or portable document
format (“pdf”) shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 8. Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party or the Administrative Agent may reasonably request in connection
with the transactions contemplated by this Agreement including, without
limitation, the delivery of any notices to the Borrowers or the Agents that may
be required in connection with the assignment contemplated hereby.

Exhibit 11.03 - 4

 



Section 9. Binding Effect; Amendment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
subject, however, to the provisions of the Credit Agreement. No provision of
this Agreement may be amended, waived or otherwise modified except by an
instrument in writing signed by each party hereto and by the Administrative
Agent.

Section 10. Administrative Agent Enforcement. The Administrative Agent shall be
entitled to rely upon and enforce this Agreement against the Assignor and the
Assignee in all respects.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 

Exhibit 11.03 - 5

 



IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Lender
Assignment Agreement to be executed by their duly authorized officers.

The effective date for this Agreement is [the date this Agreement is
acknowledged and accepted by the Administrative Agent [and the Borrowers’
Agent3]] [____________, 20[__] (the “Trade Date”)].





 

[ASSIGNOR]



      By:       Name:     Title:







 

[ASSIGNEE]



      By:       Name:     Title:

 



 

Accepted and Acknowledged

this ___ day of _______, 20___

 

WELLS FARGO BANK, N.A.,

as Administrative Agent

 

By: __________________________________

Name:

Title:

 

[4Accepted and Acknowledged

this ___ day of _______, 20___

 

PACIFIC ETHANOL HOLDING CO. LLC,

as Borrowers’ Agent

 

By: __________________________________

Name:

Title:]

 

 



 

3 Only if required pursuant to definition of Eligible Assignee.

4 Only if required pursuant to definition of Eligible Assignee.

 

Exhibit 11.03 - 6

 



 

 

Annex A
to Lender Assignment Agreement

[Note: Include only those Loans that Assignor has an interest in.]

Loan5 Assignor’s
Undisbursed
Commitment
Pre-Assignment Assignor’s
Outstanding
Loans
Pre-
Assignment Percentage
(of
Assignor’s
interests)
Assigned Assignor’s
Undisbursed
Commitment
Post-
Assignment Assignor’s
Outstanding
Loans
Post-
Assignment Assignee’s
Undisbursed
Commitment
Post-
Assignment* Assignee’s
Outstanding
Loans
Post-
Assignment* Tranche A-1 Term Loans $ $ % $ $ $ $ Tranche A-2 Term Loans N/A $ %
N/A $ N/A $ Revolving Loans $ $ % $ $ $ $

 



 

 



 

* If Assignee is already a Lender, this number should be calculated taking into
account only the Commitments and Loans assumed by Assignee pursuant to this
Agreement.







 

 

 

 



 

5 [The Loans are [not]† Extended Loans. †Delete for Extended Loans.][Assignment
to specify treatment of Capitalized Interest, if any.]

 



Exhibit 11.03 - 7

 

 



Exhibit 11.21

To

The SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”), dated as of
October 29, 2012, by and among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA LLC, a
Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a
Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a
Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL MAGIC
VALLEY, LLC, a Delaware limited liability company (“Burley” and, together with
Pacific Holding, Madera, Boardman and Stockton, the “Borrowers”), Pacific
Holding, as Borrowers’ Agent (the “Borrowers’ Agent”), each of the Lenders from
time to time party thereto, WELLS FARGO BANK, N.A., as administrative agent for
the Lenders (the “Bank”), WELLS FARGO BANK, N.A., as collateral agent for the
Senior Secured Parties and AMARILLO NATIONAL BANK, as accounts bank. Capitalized
terms used but not defined herein have the meanings given to such terms in the
Agreement.

 

 

I hereby certify that I am authorized to deliver this Exhibit 11.21 on behalf of
the Borrowers and the Borrowers’ Agent (collectively, the “Organization”), and
hereby further certify that the names, titles, telephone numbers, email
addresses and specimen signatures set forth below identify the persons
authorized to provide direction and initiate or confirm transactions, including
funds transfer instructions, on behalf of the Organization, and that the option
checked in Part C of this Exhibit 11.21 is the security procedure selected by
the Organization for use in verifying that a funds transfer instruction received
by the Bank is that of the Organization.

The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Exhibit 11.21 best meets
its requirements; given the size, type and frequency of the instructions it will
issue to the Bank. By selecting the security procedure specified in Part C of
this Exhibit 11.21, the Organization acknowledges that it has elected to not use
the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Bank in compliance with the particular security procedure chosen
by the Organization.

NOTICE: The security procedure selected by the Organization will not be used to
detect errors in the funds transfer instructions given by the Organization. If a
funds transfer instruction describes the beneficiary of the payment
inconsistently by name and account number, payment may be made on the basis of
the account number even if it identifies a person different from the named
beneficiary. If a funds transfer instruction describes a participating financial
institution inconsistently by name and identification number, the identification
number may be relied upon as the proper identification of the financial
institution. Therefore, it is important that the Organization take such steps as
it deems prudent to ensure that there are no such inconsistencies in the funds
transfer instructions it sends to the Bank.



Exhibit 11.21 - 1

 



Part A

Name, Title, Telephone Number, Email Address and Specimen Signature

for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization

 



Name Title Telephone Number Email Address Specimen Signature           Neil M.
Koehler President 916-403-2126 neilk@pacificethanol.net /s/ Neil M. Koehler
Bryon T. McGregor CFO 916-403-2710 bmcgregor@pacificethanol.net /s/ Bryon T.
McGregor                     _________________ ________________ ________________
_____________   ________________



 

[list more if desired]

 

 

Part B

 

Name, Title, Telephone Number and Email Address for

person(s) designated to confirm funds transfer instructions

 



Name Title Telephone Number Email Address         Michael Kramer Treasurer
916-403-2738 mkramer@pacificethanol.net Rebecca Lane Staff Accountant-Finance
916-403-2725 rlane@pacificethanol.net                 ___________________
____________________ ________________ _________________



 

[list more if desired]

 

Exhibit 11.21 - 2

 



 

 

Part C

 

Means for delivery of instructions and/or confirmations

 

The security procedure to be used with respect to funds transfer instructions is
checked below:

 

S Option 1. Confirmation by telephone call-back. The Bank shall confirm funds
transfer instructions by telephone call-back to a person at the telephone number
designated on Part B above. The person confirming the funds transfer instruction
shall be a person other than the person from whom the funds transfer instruction
was received, unless only one person is designated in both Parts A and B of this
Exhibit 11.21.

S CHECK box, if applicable:

If the Bank is unable to obtain confirmation by telephone call-back, the Bank
may, at its discretion, confirm by email, as described in Option 2.

 

£ Option 2. Confirmation by email. The Bank shall confirm funds transfer
instructions by email to a person at the email address specified for such person
in Part B of this Schedule. The person confirming the funds transfer instruction
shall be a person other than the person from whom the funds transfer instruction
was received, unless only one person is designated in both Parts A and B of this
Exhibit 11.21. The Organization understands the risks associated with
communicating sensitive matters, including time sensitive matters, by email. The
Organization further acknowledges that instructions and data sent by email may
be less confidential or secure than instructions or data transmitted by other
methods. The Bank shall not be liable for any loss of the confidentiality of
instructions and data prior to receipt by the Bank.

£ CHECK box, if applicable:

If the Bank is unable to obtain confirmation by email, the Bank may, at its
discretion, confirm by telephone call-back, as described in Option 1.

 

£ Option 3. Delivery of funds transfer instructions by password protected file
transfer system only - no confirmation. The Bank offers the option to deliver
funds transfer instructions through a password protected file transfer system.
If the Organization wishes to use the password protected file transfer system,
further instructions will be provided by the Bank. If the Organization chooses
this Option 3, it agrees that no further confirmation of funds transfer
instructions will be performed by the Bank.

 

£ Option 4. Delivery of funds transfer instructions by password protected file
transfer system with confirmation. Same as Option 3 above, but the Bank shall
confirm funds transfer instructions by £ telephone call-back or £ email (must
check at least one, may check both) to a person at the telephone number or email
address designated on Part B above. By checking a box in the prior sentence, the
party shall be deemed to have agreed to the terms of such confirmation option as
more fully described in Option 1 and Option 2 above.

 

Dated this 29th day of October, 2012.

 

 

By /s/ BRYON T. MCGREGOR                                 

Name: Bryon T. McGregor

Title: Chief Operating Officer

 



Exhibit 11-21 - 3

 

 